        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 1 of 124




                     IN THE UNITED STATES DISTRICT
                         COURT FOR THE EASTERN
                       DISTRICT OF PENNSYLVANIA

Edward Komito,

Plaintiff,

-v-

Thomson Reuters Corporation,                        Civil Case No. 19-
Thomson Reuters Holdings, Inc.,
WESTLAW and Eliot Wrenn,                        PLAINTIFF'S MOTION FOR
                                                PRELIMINARY INJUNCTION
Defendants.




                             MOTION FOR PRELIMINARY INJUNCTION

        Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiff files

this Motion for a Preliminary Injunction pending the outcome of this litigation, as

follows:

•     Enjoin Defendants from publishing any further information about

      the Plaintiff, and;

•     Order the Defendants to repair and correct the existing background

      report(s) of the Plaintiff, and;

•     Order Defendants to establish additional appropriate safeguards above

      and beyond those safeguards (if any) currently in place in order to

                                            1
      Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 2 of 124


    prevent a recurrence of said issuance of Defendants' false, defamatory,

    libelous and misleading reports in the future. Such reports will meet with

    the approval of both the Court as well as Plaintiff, and;

•   Order Defendants to provide a full and complete listing of any and all

    individuals or entities who have requested and or received such reports

    (pertaining to the Plaintiff) over the three (3) years, including any

    predecessor entities of the current Defendants, and;

•   Order a hearing date as soon as possible for a permanent injunction

    against the Defendants, from issuing false, misleading, defamatory,
                                        l



    libelous and misleading reports as respects Plaintiff, and;

•   Order letters of correction acknowledging the erroneous previously

    issued background report(s), said letter(s) to be personally signed by the

    CEO of Thomson Reuters Corporation., James C. Smith, to be provided

    to Plaintiff and approved by Plaintiff prior to mailing. Said correction

    letter(s) is/are to be sent to each and every individual or entity who

    accessed or received such report over the past 3 years, and;

    Such other relief as this Court may deem appropriate.

           Grounds for this Motion are set forth in the accompanying Memorandum.

     The grounds, in short, are that Plaintiff is and will continue to be irreparably

     harmed by Defendants' continued publication of false, defamatory, libelous and

     misleading information about his credit history and alleged criminal background.

     Plaintiff is likely to succeed on the merits and the public interest is served by


                                            2
   Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 3 of 124


 ensuring that accurate information about the plaintiff is disseminated. No harm

 will come to the Defendants' by the issuance of the injunction. In support of this

 Motion is attached the affidavit of Edward Komito, the attached Memorandum,

 and any such other evidence that the Court should hear in this case.




1326 Doe Trail Road
Allentown, PA 18104
Telephone 610-395-7898
Facsimile 610-395-7898
E-mail: ekomito@gmail.com
Plaintiff Pro Se




                                      3
         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 4 of 124


    PLAINTIFF'S MEMORANDUM IN SUPPORT OF HIS REQUESTS FOR A
                    PRELIMINARY INJUNCTION

   In support of Plaintiffs request for a preliminary injunction against Defendants

Thomson Reuters Corporation Inc.(hereinafter "TR"), Thomson Reuters Holdings, Inc.

(hereinafter "TRH") and WESTLAW (hereinafter "WL") Plaintiff offers the following

Memorandum of Law:



                                   STATEMENT OF FACTS

      On September 18, 2019 Plaintiff, EDWARD KOMITO (hereinafter "Komito")

applied for a position with Axa Advisors, a financial services organization with

headquarters located at 1290 Avenue of the Americas, New York, NY (hereinafter

"Axa") as a Financial Advisor. (See Paragraph 2 of Edward Komito's Affidavit attached

hereto and referred hereafter as "Komito Affidavit.") As part of the application, Axa

required Komito to complete a Pre-Hire Authorization and Release form which

authorized Axa to investigate certain aspects of Komito' s background. These included

prior employment, military record, credit worthiness, credit standing, credit capacity,

character, general reputation and personal characteristics. (See Komito Affidavit,

Paragraph 3 and Exhibit "A" attached thereto.)

       On or about September 22, 2019 Axa requested Defendants run a background

check on Komito. Defendants ran the background check requested by Axa. (See Komito

Affidavit, paragraph 4.) The results of that background check request are attached to

Komito Affidavit as "Exhibits "B" and "C".

                                             4
         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 5 of 124


       On or about September 23, 2019 Komito received a copy of the aforementioned

background check provided to Axa. Upon review of the background check Komito

noticed numerous inaccuracies that gave the (false) impression that Komito was debt

ridden and had criminal involvement. Axa was likewise left with the same impression.

In fact, believing the debts were still active, the Axa Compliance area noted that Komito

should have listed these debts on Plaintiffs U-4. (A U-4 is the permanent record which

follows a financial services representative throughout their career and provides their

entire financial and compliance history to both potential employers and the general

public.) Komito has no debt except for monthly utility bills, a small credit card bill and a

car payment. PlaintiffKomito has a FICO score in excess of 800. PlaintiffKomito does

not have nor has he ever had any kind of criminal involvement. (See Komito Affidavit,

Paragraphs 5-8)

       On September 24, 2019 Komito reached out to Defendant Thomson Reuters

Corporation and attempted to reach individuals who might be able to assist in correcting

the inaccuracies in the report. Komito was met with repeated hang-ups; transfers of calls

to inappropriate departments; extended periods of hold time in excess of a half hour and

without any indication as to when someone might answer the phone (the calls would then

be mysteriously disconnected); abusive treatment from employees; a failure of employees

to identify themselves; a refusal to provide supervisors or in any way provide any sort of

substantive assistance. Ultimately, messages were left with a small number of senior

managers, but none called back. (See Komito Affidavit, Paragraph 1Oa)



                                              5
         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 6 of 124


   On September 25, 2019, an individual named Eliot Wrenn who identified himself as

the Manager in Charge of the Reference Attorneys as well as the Manager in Charge of

the CLEAR report area which had issued one of the defamatory reports contacted

Plaintiff on his personal cellphone. Wrenn refused to institute any changes to the

CLEAR report or discuss any steps necessary to do so. Wrenn stated he had viewed

Plaintiffs files at Thomson Reuters and WESTLAW. He further stated that based upon

his observations, that any litigation Plaintiff might pursue would end the same as

Plaintiffs prior litigation against another information provider. Defendant Wrenn

specifically named the company involved and said the pervious matter had been

dismissed with prejudice. (See Komito Affidavit, Paragraph 1Ob)

   Subsequent to Komito's conversation with Defendant Wrenn, on September 27, 2019,

Komito had a conversation with Sonya Southward who identified herself as a Senior

Director of Privacy and Compliance for Defendant Thomson Reuters. (Since none of

Ms. Southward's communication's identify what entity within TR she works, it is

assumed she works for Defendant Thomson Reuters Corporation.) During the conference

call Komito went line by line pointing out the various inaccuracies within the report. In

addition, Komito sent a letter to Ms. Southward delineating the concerns Komito had

with Defendant's reports. Southward for her part stated that Axa was not supposed to use

the report in the way it was used and that "someone" would reach out to Axa to remind

them of the proper use of the report. Komito asked how correcting Axa's behavior

benefitted or in any other way helped Plaintiff in resolving the defamatory and false items

in Defendant's reports. No response was provided. (See Komito Affidavit, Paragraph

                                             6
         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 7 of 124


lOe)

   On September 29, 2019, PlaintiffKomito sent a letter to Southward delineating in

writing generally the concerns he had with Defendants reports (Exhibits "B" and "C").

In the letter Plaintiff explained time was of the essence in trying to resolve the issues due

to among other things Plaintiff's ongoing attempt to obtain employment. Plaintiff

advised that if he didn't hear from Defendants "within three (3) business days with a fair

and just proposal to resolve this matter, I will assume you have no interest in resolution

of the matter and I will take all steps necessary to protect my interest, including but not

limited to legal action." On September 30, 2019 Southward responded:

       "We are in receipt of your email and the letter that was attached. We will review
       and respond accordingly. The product team will immediately begin reviewing the
       items you indicated were incorrect and we will set up a time if they need further
       clarification. I will be in touch with an update/updates as I get more information."


   No further communication has been received from Southward or any other individual

or entity from or representing the Defendants. Clearly, despite being given every

opportunity to do so, Defendants have no interest in trying to amicably solve the problem.

(See Komito Affidavit Paragraph 1Of)

   Komito made repeated requests to Wrenn, Southward and others both verbally and in

writing requesting the false and defamatory information provided to Axa and others be

removed. Defendants have refused to do so. Defendants have refused to make any

further contact or correct their false, defamatory, misleading and libelous report. (See

Komito Affidavit, Paragraphs 10a-10g.)



                                               7
          Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 8 of 124



   The report issued by the Defendants is defamatory in nature; the report was published

to a third party; the third party understanding of the communication is defamatory; the

defamatory report references the plaintiff; the report references criminal behavior on the

part of the plaintiff; and it has caused injury to the plaintiff.

   Despite long, extensive experience and an unblemished compliance record within the

Financial Services industry, Plaintiff is unable to obtain full-time employment as a result

of Defendants defamatory, false, misleading and libelous statements. (See Komito

Affidavit, Paragraph 12)

                                      DISCUSSION

    As stated in a line of cases beginning with Blackwelder Furniture Co. of Statesville v.

Seilig Manufacturing Co., 550 F.2d 189 (4th Cir. 1977), a court is to consider four factors

in ruling on a request for a preliminary injunction or temporary restraining order: ( 1) the

plaintiffs likelihood of success on the merits; (2) the likelihood of irreparable injury to

the plaintiff if the injunction is denied; (3) the injury to the defendant if the injunction is

granted; and (4) the public interest.

           (I) PLAINTIFF'S LIKELIHOOD OF SUCCESS ON THE MERITS

    Plaintiff has a strong likelihood of success on the merits in the underlying suit for

defamation and libel and for a permanent injunction stopping the Defendants from

continuing to issue their false, misleading and defamatory reports related to the Plaintiff.

For Plaintiff to prevail as to libel in this matter Plaintiff only need prove: 1. A defamatory




                                                 8
         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 9 of 124


statement; 2. About the Plaintiff; and 3. That it was "published". As discussed by the

Supreme Court of Pennsylvania:

       ... a plaintiff in libel in Pennsylvania need not prove special damages or harm in
       order to recover; he may recover for any injury done his reputation and for any other
       injury of which the libel is the legal cause. (See Restatement (2d) Torts, § 621 &
       Comments). Courts in libel cases should be guided by the same general rules
       regarding damages that govern other types of tort recovery.

Agriss v. Roadway Express, Inc., 334 Pa. Super. 295 (1984).

   Defendants actions can be seen easily in the context of Common Law Defamation. To

create liability for defamation there must be: a. a false and defamatory statement

concerning another; b. an unprivileged publication to a third party; c. fault amounting at

least to negligence on the part of the publisher (with respect to the act of publication); and

d. either actionability of the statement irrespective of special harm or the existence of

special harm caused by the publication. (See Restatement(2d) Torts §558)

   To be defamatory under the general common law rule, a statement must hold the

plaintiff up to scorn, ridicule or contempt. (See Restatement of Torts (2d) §559.) The

Restatement (2d) Torts provides that a communication is defamatory if it "tends so to

harm the reputation of another as to lower him in the estimation of the community or to

deter third persons from associating or dealing with him." Id. See also Marchese v.

Umstead, 110 F. Supp. 2d 361 (E.D. Pa. 2000), "Defamation is a communication which

tends to harm an individual's reputation so as to lower him or her in the estimation of the

community or deter third persons from associating or dealing with him or her. Elia v. Erie

Ins. Exch.,430 Pa.Super. 384, 634 A.2d 657, 660 (1993).


                                              9
        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 10 of 124


   Under Pennsylvania law, a plaintiff in a defamation action has the burden of proving

the following: (1) the communication was defamatory; (2) publication by the defendant;

(3) the communication applies to plaintiff; (4) the recipient of the communication

understands the communication's defamatory meaning; (5) the recipient understands the

communication to be intended to apply to plaintiff; (6) special harm resulting to the

plaintiff from its publication; and (7) abuse of a conditionally privileged occasion. See 42

Pa. C.S.A. § 8343; see also Kiffin v. Barshak, 1999 WL 33110082, 1999 U.S. Dist.

LEXIS 5582, at *21-*22 (E.D. Pa. April 14, 1999).

   In cases where special damages cannot be shown, courts have created an exception for

statements considered defamation per se. Patel, 2015 WL 6735958 at *5. Defamation

per se encompasses statements concerning four categories: (1) a criminal offense; (2) a

loathsome disease; (3) business misconduct; (4) serious sexual misconduct. Id.

   Publication of defamatory matter is the intentional or negligent communication of

such matter to one other than the person defamed. Chicarella v. Passant, 343 Pa. Super.

330 Gaetano v. Sharon Herald Co., 426 Pa. 179, 182, 231 A.2d 753, 755 (1967); Agriss

v. Roadway Express, Inc., 334 Pa.Superior Ct. 295, 328, 483 A.2d 456, 463 (1984);

Restatement (2d) of Torts, §577

   The Pennsylvania courts have unequivocally committed themselves to the

Restatement's definition of defamatory communication: In Altoona Clay Products, Inc. v.

Dun & Bradstreet, Inc., 367 F.2d 625 (3d Cir. 1966) "A communication is defamatory if

it tends so to harm the reputation of another as to lower him in the estimation of the



                                             10
        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 11 of 124


community or to deter third persons from associating or dealing with him." Restatement

(2d), Torts§ 559. Cosgrove Studio & Camera Shop, Inc. v. Pane, 408 Pa. 314, 182 A.2d

751 (1962); Bir/ v. Philadelphia Electric Co., 402 Pa. 297, 167 A.2d 472 (1960).

   It is equally clear that Pennsylvania follows§§ 570 and 573 of the Restatement (2d)

Torts whereby publication of slanderous statements concerning one's business, trade or

profession are made actionable per se, that is, they are actionable without proof of special

harm. Fegley v. Morthimer, 204 Pa.Super. 54, 202 A.2d 125 (1964); Cosgrove Studio &

Camera Shop,lnc. v. Pane , supra .

   Finally, for Plaintiff to prevail in a defamation action, it is not necessary that he show

that most people to whom the statement was communicated would have interpreted it in a

defamatory fashion. Rather, it is enough for the Plaintiff to show that a "substantial and

respectable minority" or a "right-thinking minority" would comprehend the defamatory

nature of the communication." (Restatement (2d) Torts §559 cmt. e)




                                              11
        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 12 of 124


         (II} LIKELIHOOD OF IRREPARABLE INJURY TO THE PLAINTIFF



       The balance of hardships weighs decidedly in Plaintiff's favor. There is potential

and actual significant, irreparable harm to Plaintiff if Defendants are not enjoined from

continuing to disseminate false, derogatory, defamatory and misleading information.

Conversely, if this Court prevents Defendants from issuing new reports about the

Plaintiff, Defendants would merely maintain the status quo while at the same time being

afforded the opportunity to correct the deficiencies in their reporting. Plaintiff has already

suffered actual, real and irreparable harm due to the false, misleading and defamatory

nature of the defendants' publication and will continue to be harmed. Defendants should

not be allowed to continue to harm Plaintiff with impunity.

       Due to Defendants' false, misleading, and defamatory reports irreversible harm to

Plaintiff's reputation has already occurred as is the case with Axa Advisors. Plaintiff

background is in the financial services field. Plaintiff has applied to financial service and

allied companies such as insurance carriers and banks, and Fortune 500 companies for

employment. Such organizations rely heavily on the services of Defendants for all

manner of background information. Allowing the Defendants to continue to publish false

and defamatory reports will allow significant and irreversible harm to continue to occur.

As a result of the defendants ongoing false, derogatory, defamatory and misleading

publication(s), said reports have likely caused him to not receive offers of employment as

well. When given the opportunity to correct the erroneous reports, these Defendants

refused to act or communicate in any meaningful way other than to harass Plaintiff.

                                              12
        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 13 of 124




(III) LIKELIHOOD OF INJURY TO THE DEFENDANTS IF THE INJUNCTION

                                        IS GRANTED

       Plaintiff can envision no harm to these Defendants that would militate against

granting Plaintiffs request. No injury to Defendants would arise by enjoining

Defendants from issuing any publication about Plaintiff until such time as this Court has

an opportunity to rule on the merits.



                                 (IV) PUBLIC INTEREST

      The public interest strongly favors enjoining the Defendants from continuing to

issue false, misleading, defamatory and derogatory publications. It is in the public

interest to ensure that these Defendants publish only accurate and current information,

and not continue to harm Komito (or others) with false, derogatory, misleading and

defamatory information. In Schanne v. Addis, 632 Pa. 545 The Supreme Court of

Pennsylvania held: "Pennsylvania law closely guards the ability of a person whose

reputation has been injured by defamatory statements to obtain redress for such injury."

In American Future Systems v. Better Business Bureau, 592 Pa. 66, 923 A.2d 389 (2007),

the Court explained that the Pennsylvania Constitution "places reputational interests on

the highest plane, that is, on the same level as those pertaining to life, liberty, and

property." Id. at 77 n.7, 923 A.2d at 395 n.7; see Pa. Const. art. I §1 ("All men ... have

certain inherent and indefeasible rights, among which are those of enjoying and

defending ... reputation .... ");Id. § 11 ("[E]very man for an injury done him in his ...

                                               13
        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 14 of 124


reputation shall have remedy by due course of law .... "); see also Norton v. Glenn, 580

Pa. 212, 225-26, 860 A.2d 48, 56 (2004) ("The right of a man to the protection of his own

reputation from unjustified invasion and wrongful hurt reflects no more than our basic

concept of the essential dignity and worth of every human being .... " (quoting Milkovich

v. Lorain Journal Co., 497 U.S. 1, 22, 110 S. Ct. 2695, 2708, 111 L. Ed. 2d 1 (1990)). See

generally Rosenblatt v. Baer, 383 U.S. 75, 86, 86 S. Ct. 669, 676, 15 L. Ed. 2d 597

(1966) (recognizing that "[s]ociety has a pervasive and strong interest in preventing and

redressing attacks upon reputation").

                                        CONCLUSION

   For the foregoing reasons, Plaintiff respectfully requests that this Court:

   •   Enjoin Defendants from publishing any further information about

       the Plaintiff, and;

   •   Order the Defendants to repair and correct the existing background

       report(s) of the Plaintiff to Plaintiffs satisfaction, and;

   •   Order Defendants to establish additional appropriate safeguards above

       and beyond those safeguards (if any) currently in place in order to

       prevent a recurrence of said issuance of Defendants' false, defamatory,

       libelous and misleading reports in the future. Such additional safeguards

       will meet with the approval of both the Court as well as Plaintiff, and;

   •   Order Defendants to provide a full and complete listing of any and all

       individuals or entities who have requested and or received such


                                               14
        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 15 of 124


       background reports (pertaining to the Plaintiff) over the past three (3)

       years, including any predecessor or related entities of the current

       Defendants, and;

   •   Order a hearing date as soon as possible for a permanent injunction

       against the Defendants, from issuing false, misleading, defamatory,

       libelous and misleading reports as respects Plaintiff, and;

   •   Order a letter(s) of correction acknowledging the erroneous previously

       issued background report(s), said letter(s) to be signed by the CEO of

       Thomson Reuters Corporation, James C. Smith to be provided to Plaintiff

       and approved by Plaintiff prior to mailing. Said correction letter(s) is/are

       to be sent to each and every individual or entity who received such report

       over the past 3 years, and;

   •   Such other relief as this Court may deem appropriate.


Respectfully Submitted,



Isl Edward Komito

1326 Doe Trail Road
Allentown, PA 18104
Telephone (610) 395-7898
Facsimile (610) 395-7898
E-mail: ekomito@gmail.com
Plaintiff Pro Se




                                              15
          Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 16 of 124



                      IN THE UNITED STATES DISTRICT
                          COURT FOR THE EASTERN
                        DISTRICT OF PENNSYLVANIA

   Edward Komito,

   Plaintiff,

   -v-

   Thomson Reuters Holdings, Inc.,                     Civil Case No. 19-
   Thomson Reuters Corporation,
   WESTLAW and Eliot Wren,                          PLAINTIFF'S AFFIDAVIT IN
                                                     SUPPORT OF MOTION FOR
   Defendants.                                      PRELIMINARY INJUNCTION




         AFFIDAVIT REGARDING PLAINTIFF'S COMPLAINT FOR PRELIMINARY
                      INJUNCTION, PURSUANT TO RULE 65



   Plaintiff pro se, Edward Komito, swears under oath that:


   1. Plaintiff EDWARD KOMITO (hereinafter "Komito") submits this Affidavit in support of

his motion to enjoin Defendants from publishing any further derogatory, false, and misleading

infonnation about the Plaintiff.


    2. On or about September 18, 2018, I formally applied for a position with Ax.a Advisors LLC

(hereinafter "Axa"), a financial services organization with headquarters located at 1290 Avenue

of the Americas, New York, NY 10104 for a position as a Financial Advisor.
         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 17 of 124



   3. As part of the application process, Axa required that I complete a Pre-Hire Authorization

and Release form which authorized Axa to investigate my criminal and financial background.

(See attached "Exhibit A.")

   4. On or about September 22, 2019 Axa requested Defendants run a background check on

me. Defendants ran the background check requested by Axa. The results of that background

check request are attached in Exhibit "B" and "C".

   5. On or about September 23, 2019, I received a copy of the aforementioned background

check provided to Axa by the Defendants. Upon receipt and review of the background check I

noticed numerous inaccuracies that gave the (false) impression that I was debt ridden and had

criminal involvement.

   6. In fact, any alleged debts I might have had were discharged under Order of the US

Bankruptcy Court on or about December 2, 2008 as shown in attached "Exhibit D".

   7. Axa was likewise left with the same impression, (based upon the report provided by the

Defendants), that I was debt ridden and had criminal involvement.

    8. In addition, believing the debts were still active the Compliance area at Axa noted that I

should have listed these debts on my U-4. A U-4 is the permanent file which follows a financial

services representative throughout his or her career and provides their entire financial and

compliance history to both potential employers and the general public.

   9. To be clear, I have no debt except for monthly utility bills and a car payment. I have a

FICO score in excess of 800. Finally, I do not have nor have I ever had any kind of criminal

involvement. All of this was told to the Defendants.




                                                 2
         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 18 of 124



10. Upon receipt of the reports issued by the Defendants I made the following attempts to

notify Defendant of my concerns regarding their reports:



            a. On September 24, 2019, I made numerous attempts to inform

            Defendants by phone that Defendants were issuing false, misleading,

            and defamatory information about me and Defendants had to correct

            these inaccuracies immediately. I was met with repeated hang-ups;

            transfers of calls to inappropriate departments; extended periods of hold

            time in excess of a half hour and without any indication as to when

            someone might answer the phone (the calls would then be mysteriously

            disconnected); abusive treatment from employees; a failure of

             employees to identify themselves; a refusal to provide supervisors or in

             any way provide any sort of substantive assistance. Ultimately,

             messages were left with a small number of senior managers, but none

             called back. I further requested Defendants contact me to discuss the

             matter. Defendants did not respond to the September 24, 2019 contacts.



             b. On September 25, 2019, an individual named Eliot Wrenn who identified himself

             the Manager in Charge of the Reference Attorneys as well as the Manager in Charge

             of the CLEAR report area, which had issued one of the defamatory reports,

             contacted me on his personal cellphone. Wrenn refused to institute any changes to

             the CLEAR report or discuss any steps necessary to do so. Wrenn stated he had

             viewed Plaintiff's files at Thomson Reuters and WESTLAW. He further stated that



                                                 3
Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 19 of 124



  based upon his observations, that any litigation I might pursue would end the same

  as my prior litigation against another information provider. Defendant Wrenn

  specifically named the company involved and said the pervious matter had been

  dismissed with prejudice.



  c. After the Wrenn phone call, and on or about September 25, 2019, I

  spoke with an individual named Miranda who stated she was

  administrative assistant to James C. Smith the CEO of defendant

  Thompson Reuters Corporation. I provided extensive details to

  Smith's assistant describing what had happened. Miranda said that

  while Smith was unavailable, she would contact or otherwise

  communicate with Defendant Smith what had occurred. Therefore,

   Smith was or reasonably should have been aware of Plaintiffs

   concerns. However, Smith failed to act on the information or

   communicate with Plaintiff in any fashion.



   d. Likewise, on September 25, 2019, I left a message with Dory Harris

   the Executive Assistant to Deirdre Stanley, who is the Executive Vice

   President, General Counsel and Secretary for Defendant Thomson

   Reuters Corporation, and Defendant Thomson Reuters Holdings, Inc ..

   On September 26, 2019 I.also left a message directly for Ms. Stanley's

   on her answering machine. No response was ever received from Ms.

   Harris or Ms. Stanley.



                                      4
Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 20 of 124




  e. On September 26, 2019, I spoke with Sharon Cody who is the

  Executive Assistant to Stephane Bello, Executive Vice President at

  Defendant Thomson Reuters Corporation. Upon Ms. Cody's request, I

  provided my phone number and contact information and a short

  explanation in an email to Ms. Cody. Ms. Cody for her part promised

   that she would have a senior level executive return my call. No such

   call ever took place. Nor has there been any contact from any senior

   member of management of the Defendants.



   f. On September 27, 2019, I had a conversation with Sonya

   Southward who identified herself as a Senior Director of Privacy

   and Compliance for Defendant Thomson Reuters. During the

   conference call I went line by line pointing out the various

   inaccuracies within the report. Southward for her part stated that

   Axa was not supposed to use the report in the way it was used and

   that "someone" would reach out to Axa to remind them of the

   proper use of the report. I asked how correcting Axa's behavior

   benefitted or in any other way helped me to restore the defamatory

    and false items in Defendants reports. No response was provided.




                                       5
Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 21 of 124



g. On September 29, 2019, l sent a letter to Southward delineating in writing

generally the concerns I had with Defendants reports (See Exhibits "B" and "C"). In

the letter I explained time was of the essence in trying to resolve the issues due to

 among other things Plaintiffs ongoing attempt to obtain employment. Plaintiff

 advised that if he didn't hear from Defendants "within three (3) business days with a

 fair and just proposal to resolve this matter, I will assume you have no interest in

 resolution of the matter and I will take all steps necessary to protect my interest,

 including but not limited to legal action." On September 30, 2019 Southward

 responded:

     "We are in receipt of your email and the letter that was attached. We will review
     and respond accordingly. The product team will immediately begin reviewing the
     items you indicated were incorrect and we will set up a time if they need further
     clarification. I will be in touch with an update/updates as, I get more information."


 No further communication has been received from Southward or any other individual

 or entity from or representing the Defendants. Clearly, despite being given every

  opportunity to do so, Defendants have no interest in trying to amicably solve the

  problem.

  11. Despite long, extensive experience and an unblemished compliance record within

  the Financial Services industry, I am unable to obtain full-time employment as a

  result of Defendants defamatory, false, misleading and libelous statements.




  12. Due to Defendant's false, misleading, and defamatory reports irreversible harm

  has already occurred. Inasmuch as I have applied to :financial service and allied

  companies such as insurance carriers, banks, and F01tune 500 companies for


                                         6
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 22 of 124



         employment, continuing, significant and irreversible harm is likely to continue to

         occur. As a result of the defendants ongoing false, derogatory, defamatory and

         misleading publication(s), said reports have likely caused me to not receive offers of

         employment at these establishments as well.


                               y of October, 2019.



Isl Edward Komito
Edward Komito




Subscribed and sworn to before me this   4th   day of October, 2019.



Respectfully Submitted,

 ~Vv<[
Isl Edward Komito

Edward Komito
1326 Doc Trail Road
Allentown, PA 18104
Telephone 610-395-7898
Facsimile 610-395-7898
E-mail: ekomito@gmail.com
Plaintiff !Pro Se




                                                    7
Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 23 of 124




                     Exhibit
                      ''A''
uv"'""!:i" c:nve1ope 1u:   7191 D7CF-CCCB-4B8F-B1 OO-E3CACD16E026        ------------------------------
                     AXA Case
                         Aavtsors
                              5:19-cv-04679-JLS                                                    BLC
                                                                      Document 3 Filed 10/07/19 Page 24Use
                                                                                                        of Only:
                                                                                                           124
                                                                                                                                       Case#--·----·------·
                         AUTHORIZATION AND RELEASE FORM                                                                               FADV Fax# (888) 214-0986 or
                                                                                               E-mail using Send Secure: C/if!:!Jl.Servjces.re uestrii), ·ad1:.,com.
                    lM   iilW   JS          17     MdlRHP     !!Iii             •             fl                                 mtrmrlilf!JI   a JISGld'?      ZIM Ub msm   J&
      In processing my application for employment or association with AXA Network, LLC and/or AXA Advisors, LLC ("AXA") I understand that AXA
      may obtain or have prepared a consumer or investigative consumer report for employment and/or association purposes concerning any prior
      employment, military record, education, credit worthiness, credit standing, credit capacity, character, general reputation, personal chm·acteristics,
      criminal background, or mode of living. I understand that an investigative consumer report is a report in which information concerning my
      character, general reputation, personal characteristics, or mode of living, is obtained through personal interviews with neighbors, friends, or
      associates with whom I am acquainted. I understcu1d that upon request to AXA I will be informed of whether a consumer report was requested and,
      if so, the name and address of the consumer-reporting agency that furnished the report.

      By signing below, lam authorizing AXA to obtain a consumer or investigate consumer report on me as part of the Company's pre-employment/pre-
      association background screening process. If I am oftered employment or other contractual association with AXA, I further authorize AXA to obtain
      additional consumer and/or investigative consumer reports on me for employment or contract retention purposes at any time during my
      employment/association.

      I also hereby give my consent for AXA, or an authorized designee to verify my previous employment and registration history through the FINRA
      CRD system. I acknowledge and understand that the infonnation provided to AXA pursuant to this authorization rm'y be communicated, as
      necessary, to its aHiliutes or designees. I further acknowledge and understand that my employment and/or association with AXA or its affiliates, is
      contingent upon the results of my background check.

      I further authorize and release any person or entity, including but not limited to, present or former employees, schools, law t~nforecment officers cu1d
      agencies, insurance companies, governmental bodies and agencies, which have information about me relating to employment, special training,
      personal character, and finances, to furnish the bearer with any and all information mid copies of records in their possession regarding me and I
      release such entity or person from any and all liability, claim, or cause of action of any nature whatsoever, known or unknown, by reason of
      furnishing such information.

      If this Authorization is being used in conjunction with an independent contractor ("contractor"), nothing herein is to be construed to alter the
      independent contractor relationship of the contractor and any references to "employment" or "employee" in this document, notices, applications, or
      the Fair Credit Reporting Act itself are not intended to and do not alter the independent contractor relationship of contractors.

      I agree that a photocopy of this Authorization and Release should be accepted with the same authority as the original.

      The information below will be used for purposes of identification only and will not be used for discriminatory purposes. Federal law prohibits
      discrimination in employment on the basis of race, color, religion, national origin, age, sex, marital status, veteran or disabled status, sexual
      orientation, or disability.

      Full Name:                         Edward                             L                                            Komito
                                                                                                   (Please Print)

      Maiden name, Alias, or chm1ge in name if applicable:            n/a



                                                                      -
                                                                      ~"---~-~~~~~~-~-~~~---~---~~---~--~-
                                                                                                                    (Please Print)

       Social Security Number:


       Date of Birth:                                                 09/18/1958

       Resident Street Address           1326 Doe Trail Road

       Resident City, State, Zip         Allentown, PA 18104

       County ofResidencc                Lehigh
                                            DoouSlgncd by:

       Applicant Signature:               f;~J.~W.""'3w.¥'-tJJ...
                                                               ~-1k'"4c.,.k'4""J~·f6.,..__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                           9/18/2019        6.'f'f~llJ~E~oEDT
       Dated this                                           Day of                                                  , In the year


       Region:      EAST                                                            Branch:              ATLANTIC



                                                                                                                                            Authorization and Release Form
                         Associate Hiring &
                         Contract Administration                                                                                                        Updated on 11/11/2009
                                                                                                                                                                   Doc 294588
Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 25 of 124




                      Exhibit
                          ''B''
                         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 26 of 124
                                                                                  09/25/201914:43:04
PeopleMap Report (Premier)
EDWARD KOMIT·O




Possible People Information
Person Overview
·.· EDV\TARD KOl'fIITO
  1326 DOE TRA[., RD
: ALLENTOWN, PA 18l04-2053 ILEHIGH County
•Phone Nmnber(s):
·. 610-395-7898
 . 201-247-2618
 •201-967-4868
    SSN:
  ::xxx-XX-1789 - issued in NJ in 1966-1967
  ·DOB:
· · - - (Age: 61)
   : Spouse/Clos'~ Association:
 ·ABBY




  l)ntt:~f-~_ii:t1l.~n1~mary .
                                                                       Source
  ·Date of Birth
                                                                      ' Address i-!i~torical l Experian Credit H~~der Experian Credit
  ~ 09/X:Xil958 (Age: 61)
                                                                                                    I
                                                                      '.Header Real Time People Find I People Historical #1 People        l
                                                                                        i
                                                                       ' Historical #Q. People Historical #3 People Household
                                                                      ),<l<lre.~8 Historicai      ··· ·   ··· ·       ·   ·· ·   ··   ·
   09/XX/1958 (Age: 61)



  SS~ Summary .
                                                                       •Source
   SSN
  •x:Xx~XX-178~l·~ issued in Ni in 1966-1967                           : D~~k~t Eq~1ifax C;'Cdil Header Ex;~.:i~~ c~~dit Header [ E.'<perian Credit j
                                                                                                                  I
                                                                                                                                              I
                                                                       : Header Real Time ! People Find \People Histolical I Utility #I Utility     '
                                                                      .•#12 j Utility #3 i Utility #4
          .                                  .                         . Expc~ia~ Credit Heade~ ··
   XXX-XX-198'7 - issued in NJ in 1966-1967
                              .                          .       .
                                                                       : Experian Credit Header i People Historical
                                   ~             .. ".       .

   XXX-XX-1879- issued in NJ in 1934-1951
         - .. ' . .            .     .    .
                                                                       • People fri~ioricai'
   ~ XXX-XX-1879 - issued in NJ in 1966-1967

                                                                           • Experian C1"Cdil Header Real Time
    X:XX-XX-0000                       - SSN not issued
         ,,   ...,....   ·'   ..                                           : Experian Credit Headc1: Real T.ime
   . X:XX-XX-OOOD                      - SSN not issued




     WESTLAW ThQrnson Re1.1li:'!PS. ~.10 claim to ori~,1inal U.S. Government Works.
   The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
   credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                                    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 27 of 124                                                                                                                                                                                                                                                           l             ••   1
PeopleMap Rep•:>rt (Premier)                                                                                                                                                                                                                                                                                                           09/25/2019 14:43:04
EDWARD KOMl"rO



Name Variations
  N~IDE!.                                                                                                                                                                                     Source
. EDWARD L KOMITO                                                                                                                                                                           Address Historical Climinal&lnfraction i Equifax Credit      i
                                                                                                                                                                                                                     i
                                                                                                                                                                                            Header Expetian Credit Header l Experian Credit Header Real
                                                                                                                                                                                                                                                I
                                                                                                                                                                                          • Ti.n1eJL:-1wsuit Pe0rl?.Findj People Histo1~c~! J .Peol)le (i~uschold .
. EDWARD KOMITO                                                                                                                                                                                                      l
                                                                                                                                                                                          · Docket Experian Credit.Header Real Time
       ......... _,.       ~¥"""   ... ,. •     .   ~.,..   ......... •·····   ·~   .. .

·EDWARD LAWRENCE KOMITO                                                                                                                                                                    . Criminal&lnfmction


. MR EDWARD L KOMITO                                                                                                                                                                          People Household

                                                                                                                                                                                                                                    ".                                       ."                                      .   "".   '..    . ",.   ~,.




L EDWARD KOMITO                                                                                                                                                                            : Experian Credit Header !Experian Credit Header Real Time
 ... ..... .. .... ..... , ... ,.. .. .
  '         '               "~.           '          ',~_,                                 "   "     ·''              .   ~"''   .   .
EDWARD L KDVllTO                                                                                                                                                                              Experian Credit Hender i Experian Credit Header Real Time


•EKOMITO                                                                                                                                                                                      • Expelian Credit Header Real Time

                               .,, '•••   ·~r   '.,. •                                                                                                                                    .    .    "        .............. " . ...... ,. .....
                                                                                                                                                                                                                                            '                            ··~". ~.,..            . ..,- ..
'EDKOMITO                                                                                                                                                                                     Experian Credit Header Real Time

   .. . .                      ··~··

 EDWARD KOMITE
                                                                                                                                                                                               ..       '        ... , ....     ""'''           .•....   ,. ,         ...... .
·EDWARD CAMITO                                                                                                                                                                                 Experian Credit Header Real Time
.. .,., .       . .,, ............ ' ... .
                       ~                                                                                                                                                                                                      '".                                  . ' .._.,   .. ,,,.,.   ~·




 EDWARD ROMITO                                                                                                                                                                                • Experian Credit. Header Real Time


 EDWARD KOMIO



 Addresses
. Address
.· 1326 DOE TRAIL RD, ALLENTOWN, PA 1Sl04~2053                                                                                                                                          ILEHIGH County
   Reported 0110112004 - 1110112018
  By Utility 08/0212011 - 11/01/2018                                                                                                                                                           Utility #I i Utility #2 t Utility #3
. By Experian Credit Header Real Time 01/12/2006-                                                                                                                                              Expe1ian Credit Header Real Time
  04/04/2018
  By People Find 10/29/2013 - 10/29/2013                                                                                                                                                       People Find
. By People House:hold 01/01/2004 - 06/30/20 I 3                                                                                                                                               People Household
•By Experian Credit Header 01/12/2006 - 01/11/2012                                                                                                                                             Experian Credit Hender
·By Phone Records 07115/2008 - 07/15/2008                                                                                                                                                      Phone Records
  By Equifax Credit Header 08/0 l /2006 - 08/31/2006                                                                                                                                           Equifax Credit Header
  By Address Historical                                                                                                                                                                        Address Historical
  By Professional License ' .               . .                                                                                                                                                Pmfessional License#! i Professional License#2 i Professional License#3
· 577 EDER 'A:'7E; WYCKOFF,' NJ 0748t-il45 I BERGEN County                                                                                                                                                                                                                                                           ·               . . ·                    · ···· ·
  Repo1ted 0410211991 - 1211112012
  By Utility I I /30i2008 - 12/1112012                                                                                                                                                         Utility #I ! Utility #2
  By Equifax Credit Header 01/01/2012 - Ol/31/2012                                                                                                                                             Equifax Credit Header
·By Experian Credit Header 07/30/1996 - 12/03/2008                                                                                                                                             Experian Credit Hender
·.By Experian Credit Header Real Time 07/30/1996 -                                                                                                                                             Experian Credit Header Real Time
  12/03/2008
  By People Find 12/0111998 - 12/0111998                                                                                                                                                       People Find
 .~Y. :people His~ort~a!.0 liq I/ ~99~. ~. 12/3 Ul 993
--------·----- - ....
      W&STL.A\•V Th·::irnson Fleuters, No claim to original U.S. Government Work::~.
                                                                                                   ................              -~--.   ,,....,.._..........,.,,.,..,_,.. ~....   --,..,---"""'--"_,,__
                                                                                                                                                                                               People Historical
                                                                                                                                                                                                            "'

                                                                                                                                                                                                                                    ,..,.   __      ••       •

                                                                                                                                                                                                                                                                 .,,,.,......_._,,"""'''''"'     ___ __     ......         .~,,---·-----            .....
                                                                                                                                                                                                                                                                                                                                                        ,.~
                                                                                                                                                                                                                                                                                                                                                                                  <

                                                                                                                                                                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                                                                                                                                              ..........-,,..,,,_.....,_
                                                                                                                                                                                                                                                                                                                                                                                      2
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 28 of 124
  PeopleMap Repoft (Premier)                                                                                                               09/25/201914:43:04
   EDWARD KOMITO



  .B>'. Re11J P~9perty .J?eeds . . . . .. .. . . . ... . . R~al .f.'t:opc1ty _'?_ce~s 4t.1 I ~e:tl. Prop~rty [)eed_s.#2
/ 38 E RIDGEWOOD AVE STE 200, RIDGEWOOD, NJ 07450-3808 IBERGEN County
   Reported 1210911998- Ol/3112012
   By Equifax Credit Header 0 I/0l/2012 - 01 /31/2012      Equifax Credit Header
   By Experian Credit Header Real Time 12/09/ l 998 -      Expetian Credit Header Real Time
 . 05/15/2003
 ·By Experian Credit Header 12/09/1998 - 08/15/2002                                        Experian Credit Header
~3i6 Doii R.n, ,\ii&NTowN:;PA.isi04. ·· ·· · ·
   . Reported 0810712006 - 0812112009
   •By Experian Credit Header 08/07/2006 - 08/21/2009                                      Experian Credit Header
    By Experian Credit Header Real Time 08/07/2006 -                                       Experian Credit Header Real Time
   : 0~1,211,2oq9        . .      .    . . ..       .    ,. .     ... . . . ..       . .    .        .
 i/1326 DOE RD, ALLENTOWN, PA 18104-3702 j LEIDGH County
   : Reported 0810712006 - 0812112009
     By Experian Credit Header Real Time 08/07/2006 - Experian Credit Header Real Time
   c 08/2112009

/i326'1>0VE TRL, ALLENTOWN, PA l8104
   ·Reported 05116/2006 - 0511612006
   : By Experian Credit Header 05/ 16/2006 - 05116/2006 Experian Credit Header
 ~7"iriAR AVE:~ NORRISTOWN~ PA i94<fa MONTGOMER1:7'co~nty . .. ...   f
   : Reported 0410812005 - 0410812005

 Jl:iri~riii~i~~~~~:~fil~~~b~~ ~~;4so~·3sos fiiidW~i~~:tfa; ·
                                                                 8

   , Reported 12/09/l998 - 0511512003                                            ·
   : By Experian Credit Header Real Time 12/09/1998 -                                      Experia11Credit Header Real Time
   '. 05/ 15/2003
v'2oo· 38 ·:aii>iiE:\voon A.v; RioGEwooo; NJ 014so-3sos i sliiiGEN com1t:Y.
      Reported 0112312003 - 0112312003
      ~Y. P~()P,Je.:find ..<>.1!2.3./f.9.Q.3.. :-.9..11~3.l?Q9}. .. . ... ... , .. . . . . . Pe?plc Find
      35 JOHN ST, HALEDON, NJ 07508-1445 I PASSAIC County
      Reported 1211611991 - 0112312003
   . By People Find 0 l/23/2003 - 0 l/23/2003                                                People Find
      By Experian Credit Header 12/161199 l - 05113/l 997                                    Experian Credit Header
   '.By Experian Credit Header Real Time 12/16/1991 -                                        Experian Credit Hender Real Time
      05/13/1997
   : B~ ..?~oP.!~. Jiistoric:_111.oyo !/l ~9~.- 12'.n/!.99,~ ...... . . . ..... ~~:?pJ.e.tJ.ist?.ri<:al fft,.i .~!!ople His~oricl11.~2 _
      351 ANDERSON ST, HACKENSACK, NJ 07601-2829 j BERGEN County
   . Reported 03/16/l992 - 0112312003
   : By People Find 07/18/2001 - 07/18/2001                                                  People Find
   : By Experian Credit Header 03/16/1992 - 10/24/1999                                       Experian Credit Header
    ·.By Experian Credit Header Real Time 03/ 16/1992 -                                      Experian Credit Header Real Time
   ; I 0/24/ 1999
   , By People Historical 01/01/1993 - 12/3 l/1996                                           People Histmical #I ! People Historical #2
   . By Real Property Deeds                                                                  Real Property Deeds
 /P<f8ox"8376, }lALEDON,°Ni07538~8376fPASSAIC Co~nty ' ....
   ·Reported Ol/Ol/l996 - 0112312003
    •By People Find :I 1113/2000 - 11113/2000                                                People Find
   . By Experian Credit Header 08/0411996 - 07/18/1998                                       Experian Credit Header
   :By People Historical 01/01/1996- 12/3111996                                              People Historical
     ·1si:PRosl>EcT·Aw, "M:A'YWooD,'Ni o76o7~12i4i BERGEN coilnty
   ·.Reported l 1/05/J989 - 0711812000
   :...By Experian
             .. ... ..
                       Credit    Header l I/05/ 1989 - 07I18/2000
                           . . . ........... ··- ... .... ,.. . "         . .......
                                                                                             Experian Credit Header

                       n1omson Reuters. No claim to..---
       .  .~   ,                                '                         •'.


   -~-----··----~~-~·-------·~
     W!ESTLAW                                        original u~s~-G;-~;~;ent Work;:---·-····---·····-·-rt______,_ _ _ _3
   The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
   credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                                                                                                                                                                                    I
                               Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 29 of09/25/201914:43:04
                                                                                            124
     PeopleMap Repo:rt (Premier}
     EDWARD KOMITO


     ·By Experian Credit Header.Re~! Time 11/05/1989 -                                                  Experian Credit Header Reul Time
     07/18/2000
J"8376, HALEDON, NJ 07SJ8.~8376 I.PASSAIC CountY
     . Reported 0810411996 - 0711811998
.JiJoEJii~ri~~~~ri-!~Ujt1~d~a6~b;NJ 014so~j~i~al~~;;ri;~rco~nty
      Reported 0710111998- 0710111998

 ~~~6~~Ji~f~~i&~:ll£~·¥~~~;~J o7662-72ifa" 1siiiidi£e~:~nty
     ;Reported 10!13/l992 -1012711996
  v'7I(;~;iieg.~~i~i~tl~i~~?~i:~~~j~~~2f~~~~EN.Cou::e1i~11 Credit Header
     'Reported 10113/}992 - 1012711996

 v.i?oE~E~iri~~~e6~;t~'~~~~~~;, :i 074so-37o~xl;;~~~H~::nty
                                                                                 1     6

      Reported 0812711996 - 0812711996
      By Experian Credit Header Real Time 08/2711996 -                                                   Expetian Credit Header Real Time
     : 08/27/1996
     :307 :PR.os:P:Ec;r AVI(HACKENsA:c:K, N.J o76oi-ist4 ·1 BERGEN Co~nty
     ' Reported NIA
     . By Address Historical                                                                             Address Historical
     ;isiPiiosI>:EcT.AVE, iIAci:E1'isA.c1<, NJ 01601~2209 i BERGEN co~~ti · · ·
  ·Reported NIA
  . By_f'.e<?pJ~ _gistoric_a,J . .. ... .. ......... , .. .... . .. . . . . .                            People Historical
V' 5 AVE C3, HA:LEDON, NJ 07538 I PASSAIC County
  . Reported NIA
  : By Address !Jisi:orical                                                                               Address Historical



      Email
        .. . .Addresses
            '      ..     '

     ,;Email                                                                                            .Source
/ : EKOMITO@I~fVESTORSCAPITAL.COM                                                                        . Professional License



       · .., ........................... ..
 /     ekomito@yaho1).com                                                                                : Business Profile

       ~   .. -·.              ", ..
                                                                                                             People Email
      • EKOMITO@Y AHOO.COM
       -.... ... ..                           ••''"'

      •EDKOMITO@AOL.COM




      Uti!ity}le~.o~·(}s_              .                 •"'"

        Type of Utility                                   Address                                            Connection Date                               · View Full Text
                                                       .· 1326 DOE TRAIL RD                              !   11/01/2018                                    ·Full-Text
      : CONvENIBNCE                                                                                                                                        ~
                                                       , ALLENTOWN, PA
                                                       : I8J..04.:.~.0.5 3 .                                                                               , Full-Text
      ·CONVENIENCE                                     : 1326 DOB TRAIL RD                               iOS/31/2012
                                                        ~ALLENTOWN, PA                                   '
                                                        • 18104-2053
       - - · - - - - - - - - - -.. . . - - .---~-"I'_...~"...,,....,.,,..._"_"'_,._..........~---..--..·-··-,,,,.....,_.,.,,.,.,,,.....,......._ _ .._,,,,. ._,..,.,._,, _ _...,...-'<.,.,,.....,...,..-.-·-
           WIESTLAW TMmson Heuters. No claim to original U.S. (jovernment Works.                                                                                                                           4
       The data provided to you by WESTLAW may not be used as a factor In establishing a consumer's ellgibility for
       credit, Insurance, employment, or for any other purpose authorized under the FCRA.
            Case(Premier)
  PeopleMap Report 5:19-cv-04679-JLS                                                           Document 3 Filed 10/07/19 Page 30 of 124
                                                                                                                                                                                                                                09/25/2019 14:43:04
  EDWARD KOMITO



 . Type. ~f ~tll,ity                                                          ·Address                     Connection Date                                                                                   View ...Full Text
                                                                                                                                                                                                                 ''"        .
 . CONVENIENCE                                                                . 577 EDER AVE              ; l 1/30/2008                                                                                     ; Full-Text
                                                                                WXCK.OFf?, N! 07 481-1115
  LONG DISTANCE                                                                577EDERAVE                 . 04/02/ 1991                                                                                     , Full-Text
                                                                              'WY(::KOFF, ~.J. 07481-1145


 Phone Numbers
 ·Phone                                                                                                              ·source
  610-395-7898                                                                                                            D&B Mal'ket Identifiers (DM!) j Experian Credit Header Real
                                                                                                                 .. . . T!ri.i<:J People Fi~d j ~hone R~c{)r9~J Uti~i~Y,. ..
 '201-247-2618                                                                                                          . Experian Credit Header Real Time Utility                                      !
 ; 201-967-4868
                                                                                                                                       '    .'        '~         ".".
 ' 6 l 0-395-7898                                                                                                     Experian Credit Header Real Time
                                  "'"
                                                                                                                     ,   '        '   '¥~   .......... "'"' .... . . . .   ..   -~""''"·"   ......,,.
 . 201-247-2618                                                                                                     · Experian Credit Header Real Time
     .,_,,.,,., ..,.,,...................... " .....   '   .............. .
 . 20 l-848-5046
   .. , .. ·····     ,.,.
 . 488-7663                                                                                                         · People Find i People Historical

 . 791-7300                                                                                                         ; People Historical




 Possible Asset Information
 ~~a.~ ~~·ope!:cy T!J.l,•1.S~~~ions .. _                                                                .... ,
                                                                                                                                                                                                                        .. .. ..
  Pt~l1.€lrt:Y. A,ddr1e~s .        · Sale P,J'.ice .                                      . .. . ·. l\f~.!~llg!!::J\mount . .) . ~ec.or~i~g. ))ate .
. 577 EDER AVE                     : $789,000.00                                                                                                                                                                   . View F11ll T.~~.t ....
  WYCKOFF, NJ                                                                               _,.·<'$"~:.~8-~.:?~~·~-·- . ·" /                        0712912005                                                         Full-Text

:07481-1145
  .. .. ··········· .. .. -., ....
                                                                                      · · · . . ;;2~66:~. .~;5. :09/30/2003
    ,                        _.


  577EDERAVE                                                                                                                                                                                                                 .. ········
                                                                                                                                                                                                                       Full-Text
. WYCKOFF, NJ                          ___,,_...........

,jl~~~ri~iisO:~sf<i~·95:000.oo- /_/ · ..($'i9'o,ooo.oo
                                                  /'.';~::~.·~:--
                                                                  __ )
                                                                                               ·..                           '•


                                                                                                                                                   04/0l/1991
.·HACKENSACK, Ni . ...:___.____ ..........--·.                                                                                                                                                                     ~Full-Text

 07601-2829                                    """'---......---

Unclaimed
 ... , .... .... Assets
                 ..... .
                   -~..            "




.Asset Type                                                                            Asset Value                                                                      . View Full Text
                                                                                                                                                                        ·Full-Text




Possible Adverse Information

-~\v Th~~;n Reuters. N~ c1~i;;-;;rig!r;iLi:s~G-;;~:;;~~en.tw~;.;~;~-. .---~---·--··--·-,---5·
The data provided tc> you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
  PeopleMap Report (Premier)
                                Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 31 09/25/201914:43:04
                                                                                         of 124
                                                                                                                                                                                                                                             \
                                                                                                                                                                                                                                                 '
  EDWARD KOMITO




  Criminal ..& Infraction Recordc;
                     .,,. ,.  .                                                                                                                                                                    View Full Text
  . Offense Charged               Date of Offense or Charges . Source State
                                . Filed
                                                                                                                                                                                               1   Full-Text
                                . 11/29/2013                                                                                                                                                   .·F~ll-Text
    OBEDIENCE TO                : o4/iif2ot2 .
  . TRAFFIC-CONTROL
    DEVICES

                                                                                                                                                                                                            ·~'     .

                                                     . Defendant
                                                  ,,.,.   . ...... , ...                  ,
                                                                                                                    .· c~s~Type.                                                               . View Full Text
                                                                                                                                                                                                   Full-Text
                                                     : KOMITO, EDWARD                                               •CONTRC-REG
                                                                                                                                                                                               : Full-Texl
                                                  ···~ KOMITO, EDWARD                                                BOOKACCNT

                                                    •KOMITO, EDWARD                                                 ;CONTRC-REG
                                                                                                                                                                                                   · Full-Text
                                                   ... NATIONAL. COMMUNITY                                          'CONTRACT
                                                    'BANK
                                                    . .. .. . OF      NEW JERSEY
                                                              . . .. ... . ...... ....                               .,., . . .     . """'''' c,          "'    .•
                                                         _.,       •'   ,.,~                    ''"''''    ,,
                                                                                                                      CONTRC-REG                                                                       Full-Text
                                                    : KOMITO, EDWARD
                                                                                                                                                   ·····-····
                                                                                                                                                                                                       Full-Text
                                                                                                                     ·CONTRACT

                                                                                                                     •CONTRACT                                                                     \Full-Text
                                                                                                                       "'""" ... ,,u~"' '       ,.., •
                                                                                                                                                                                                   : Full-Te.~t
                                                                                                                     :CONTRACT
                                                                                                                     ..... , ....... ,,_.,,.,..,,._,_I'' . . . . . _. . . , , , ......... ..           • • . ,.,,.., ..., . " h ' • '   .•



                                                                                                                     'PlPCOVERG                                                                    1Full-Text
                                                                                                                                                                                                   ;
                                                                                                                                                                                                        ....... "       ...,,_ . .,,.
                                                                                                                       AUTO                                                                            Full-Text




     L.ien~ ~. Jt1dgmmts ...                                                                                                .....
     ·Debtor                                         . ~red.!~9r.......
                                                                                                                        '


                                                                                                                      .Amount . " '.
                                                                                                                                                                                                    ;Yie:w _Full Text
                                                                                                                      . $25, 1 l l.OO                                                               '.Full-Text
1.,/< KOMITO, EDWARD                 . SUNSHINE ATKINS
                                     •¥.!N.A~gJ\l'l" J\M?..
1,,./KOMITO, EDWARD                  -MONMOUTH OCEAN                                                                    $402.00
                                  .,.: 99~~~<;'.'.fION sv~.                                                                 ............., ........ .
 v"  :KoMiio;E::DWA.RD" .... .MONMOUTH OCEAN                                                                          •$402.00
                                      . COLLECTION
                                           . ... .,, ... . .            SVC       . ..                ".
                                                               "        ·~·                   '',".
                                                                                                                                                                                                       : Full-Text
V\<:oM:iTo:-l~~:rivvARri· .. ~AMERICAN EXPRESS                                                                         :$12,857 .00
                                      'CENTURION
                            . ... .. ... " ...... ,"      ,. .                     .. "" .
 V
                                                                                    ~
                                                                                                                                                                                                       . Full-Text
     :KoMii'o, £5\vARri               • AMERICAN EXPRESS
                                      ·CENTURION
                                        ..     .. .,..., - . . . '.. .BANK
                                                                      . .. ... ... .                            '
                                                         "~'                   '•   ~-·


                                                                                                                       . $12,857.00                                                                    : Full-Text
                                      • AMERICAN EXPRESS
                                       :CENTURION
                                                                                                                                                                                                       ; Full-Text
 l/r'K:(5¥!f<:).~p~N"J\@..                            .;·No~O.!QS.~~ij c                                                :$3,@~:90
                                                                                                                            ~1~000:99.
v. /'l<K·•''o'MMITI.T·····Q·o,!.EEDD<~~ARD.
          9                                          . p~~ !fONJ)A                                                                                                                                     'Full-Text
                                   VY                   .:S.AN~QF NY     ..                                                                                                                           1
                                                                                                                                                                                                          fi~iI~Text
  t/·i<oMfro, rifrwA.RD                                .CALLAHAN LAWYERS                                            ··· · $45.oo ·
                                                                                                                                                                                                    . '



      /' .. .. .. . .... .. . . ..... . ..   ..          SERY~C::E ...
 V      KOMITO, EDWARD                                 . CALLAHAN LAWYERS                                               . $45.00
       . .~,.,,,~,1'11,,,,,.,......,,,,,,,...
                             . . . ... _                        . . ! ~~~YJ<::§. --
                                              ., ._. _.....___ ~-·-··------___:=-,.,. . . .,.,...,.,.,~-. . ..:. . .-,.,. .-,....:..;.;.:.:.~---,.--_;,... _. . ~,,,,.......-~--.::....::...~. .:. _:.:.:.;·
         WESTLAW -:-i,.1omson Reuters. No daim to original U.S. Government Works.                                                                                                                                                                    6
       The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's ellglbllity for
       credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                                                          Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 32 of 124
          PeopleMap                                          Repc~rt                   (Premier)                                                                                                                                      09/25/201914:43:04
         EDWARD l<OMITO




         Bankruptcy Records
           Co~t·                              ........ .
                                                                                                                              Filing Date                                                   View Full Text
           NJ-BKR                                                                                                             10/21/2004                                                  . Full-Text



         Dockets
           Court                                                                                                              F.~~~ng ~at~ .                                                View Full Text
         .~llR~I~JQI~ C::Q11,g'.f ....                                                                                        12/08/1999                                                    Full-Text
         'SUPERIOR COURT
         ;....................,, ..... ., .. .., ... , ...... ..                                                              11118/1997                                                  . Full-Text
         . SUPERIOR COURT
                                                             ,
                                                                                                                    .......... o4/o4ii99{                                                   Full-Text
            . •.     •    ..... , •• ,   ~»·       ""'' '"' ., • " .•.•••      -~   '" .....

         . SUPERIOR COURT                                                                                                     . i 272611996
                                                                                                                                  r•·        .,.     ,   .
                                                                                                                                                                                          . Full-Text
           SUPERIOR
         .. ,,.. " ..      ,., ...... COURT
                                  ~-              . .. . .
                                                        "         ~
                                                                                                                                02/16/1994
                                                                                                                                 ....
                                                                                                                                    ,  ..,.,.,.    '"'
                                                                                                                                                                                            Full-Text
           SUPERIOR COURT                                                                                                    .· 07 /24/ l992                                                Full-Text




         Possible Business & Employment
         Professional Lic·enses
         ,~fo~~~.~/riee. · · · ·· ·                                                                     · License
                                                                                                                     .....
                                                                                                           . . . . Issue
                                                                                                                    .    Date '                                   Lice.nse E;xpii:ati()n Date..
                                                                                                                                                                                                                          .... ,...
                                                                                                                                                                                                                 , View. Full Text
                                                                                                                                                                                                                                        ., , .


        ,PRODUCER
         """''"~,.   '-   0 '•'    ''"       '•~       '""       '' "''   l '' '       '''
                                                                                                         1()/() l/~00~                                            :09/3()/2011
        'J3.ESJO,~N1' P,1_~9Pl!.~~R                                                                 .    12/07/2005
                                                                                                            ..  '   .....                                         •.l 2/C>7f~007
        ; NON-RESIDENT                                                                                                                                                                                           •Full-Text
        · !NSYMNCE AGE:NT


         ~ork.A.f.ti~ia.~i~ns . .... . . .                                                                                                                    ..-. . . .. . ···. "- - .... .. . . . ,. ......     '   ~     \',

        · Business Name                                                                                                      . Business. Address . ..  . .. .     . Yievv J.:i'ull Text
    I     CHIBFTAINS SENIOR DRUM                                                                                             . 1326 DOE TRAIL RD ALLENTOWN, 'Full-Text
J       'BUGLE CORPS INC                                                                                                     . 1?194~f053 .



                                                                                                                                                                                        ..... ·.-i·    ' ...,...... "°''
        ' IJ.usin~~ Name                                                                       ..   .     ...                 Business Address                                          .. Vie,w F..ull. Text
        . ELK CAPITAL ADVISORS LLC                                                                                       . 1326 DOE TRAIL ROAD                                           . Full-Text
                                                                                                                              AI,.J:,gNTOWN, PA 18194 .


        DIWI                           ...........
                                                                                                                                                                                                . ............ ... .
                                                                                                                                                                                                                  '

          Business Name                                                                                                  · Busiiless
                                                                                                                                  ....... ' Address
                                                                                                                                              .. . . ... View Full Text
        ;m:1< cAJ>frA.L wv!soRs. LLc                                                                                        . '..       ""               '   -~



                                                                                                                           1326 DOE TRAIL RD ALLENTOWN, Full-Text
                                                                                                                             P.A 18104-2053


        Business
        . " ..., ......., .....Profile
                                . ... .            -   ~-        -~,      ,.

        · Business                                                                                                                                                                 ... .. ...            . ...   -·--
              ..... Name                 '                   ~
                                                                                                                             Busine.ss A,cldress                                          Vi~\V .Full Text
        . ELK CAPITAL ADVISORS LLC                                                                                       • 1326 DOE TRAIL RD ALLENTOWN,                                   Full-Text
                                                                                                                             PA 1.8104-2053
                                                                                                                                  ___                             -
                     ..........._..._......,,.,.,..~.,,..-....,.,....,............._.. .. ..,,,..... ~.....,........,....,,...............~,... ............,_____,.._~-·--·----·~----...-~-·---~~·..---..-------_.,,...,,..__,
           WESTLAW Tr1ornson Reuter$. No claim to ori9ina! U.S. Government Wor}.;s.
        The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
                                                                                                                                                                                                                             '7
        credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 33 of 124                                                                         I
PeopleMap Report (Premier)                                                                                                                              09/25/201914:43:04
EDWARD KOMITO



. Busines~ Name                                                   Business Address                                         View Full Text
  ALL INDUSTRIAL ROOFING &                                        38 E RIDGEWOOD AVE STE 200                                Full-Text
  SHEET METAL
         . ...... ., ..
                                                                 •RIDGEWO()p, NJ 07450-3808.




Full-Text Documents
All Full· Text Documents


Utility Records( 4)
             To Summary



                                                                                         Utility Record



Source Information                                                                              Address Information
· Information Current                                 . 0912512019                               Service Address:                         577 EDER AVE
  ':t;h,r~11glt:_ - .                                                                                                                     WYCKOFF. NJ 07481-1145
. D~~ab~s~ Last Updl1~4!d:                            ; 09/25/2Ql~...                              .. ,...                                 -··-··
•UI?~ate.1:"r~q11.~~·c:y: _                           'DAILY                                  .... Billing Address:                      · 1326 DOE TRAIL RD
 Current Date:                                        . 09/25/2019                                                                         ALLENTOWN, PA
·Source:                                              'EQUIFAX.                                                                            18104-2053



Individual Information
  Name:
  ·- ,,. ........ ,. .. .....
                 ,        '•
                                                      . EDWARD KOMITO
                                                       '                •   c "·-'""'"




  SSN:                                                : XXX-XX-1789
                                                        ··-·· ...    .                               ?
· Servi_ce '!ype:                                     ·CONVENIENCE
· Connect~            ...., . Date:
                          '.   . .. ...,,             . J I /30/2008
  ~~ported Date:                                      ; 1i13012oos
  Contact Phone:                                      '201-247-2618

End of .Docmuent                                                                                   <D '.201 c.1 Tilomson R('lll.cr~. No claim to original U.S. Gov,:rn111c111 Works.


             ToSumrnmy



                                                                                         Utility Record



Source   Infor11r1ation
     .... ... ... "' ..
                     ~. ...     ,   '       •'   '~
                                                                                                Address Information
'Information Current                                  •09/25/2019                                Service Address:                        • 577 EDER AVE
 Ti:1r.<mg~:                   .                                                                                                         •WYCKOFF, NJ07481-l 145
; Database Last Updated:                              . 0912512019

  WIESTLAW Thomson Reuters. Mo claim to ori9inal U.S. Gov0rnment \/Vmks.                                                                                                            8
The data provided t1l you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                   Case(Premier)
        PeopleMap Report 5:19-cv-04679-JLS                                               Document 3 Filed 10/07/19 Page 34 of 124
        EDWARD KOMITO                                                                                                                                      09/25/2019 14:43:04


                            .......
                                                                                                                ..
        . Up~~~~!fr_eq1:11e11.cy:.                                DAILY                                . Billing Address:                     577EDERAVE
         Current
             ..,..  Date:                                         09/25/2019
                                                                  ...    .
         Source:
                                                                               ''•
                                                                                                                                             ·WYCKOFF, NJ 07481-1145
                                                            :EQUIFAX


        Individual
         .. - . - .. Information
                    ···~·            ,

        ·Name:                                              . EDWARD    KOMITO
                                                               ..  ., '  " ,, .      ~

         SSN:
)
.        ~ei:v!~~ }Y1,>e:.
         Connect     Date:
                                                            • XXX-XX-1789
                                                         .. LONG
                                                             ..  DISTANCE
                                                                 ... .
                                                                  , ,.....               ,

         ......    ........_"''', .
                  ~·.•. "·--~~,                             : q4t02(1.9.9 l
       . ~~_{1()~!~~--:Q~t~:, . ,,                            12/l l/2012
       : C_o~!~.<:(Phone·:                                    201-848-5046

       End of J)ocument
                                                                                                         (0 2019 ·nwm~on Jkmers. No claim w original U.S. Govemm<0nt Works.
                    T0Summa1y



                                                                                               Utility Record



       Source Infor:mation
      ; Information Current
                                                                                                      Address Information
                                                        : 09/25/2019                                  Service Address:
      ; '.1',!Jr<>.1:1gh:. "                                                                                                                 1326 DOE TRAIL RD
                                                                   ......
      :p~t~~?~.~ !:.~st_(Jpd~ted: ..                 ... , 09/25/2019
                                                             ··-····· ,,. ..
                                                                                                                                           : ALLENTOWN, .PA
      ; l]p~-~t.~. ~~eq!Je~cy: . .                                                                                                         ; 18 l 04-2053
                                                       ~ .QA:g_. y
        Current Date:                                  ! 0912512019
                                                         . ... ... ., .... . ...
                                                            ''.          ··~


      ·Source:                                           f:QUIFAX


      Individual Information
      Name:
                                                        . ! EDV\'.Agp :K.,QM.ITO .
     .. ~s,~:                            ...       , ....:.){~~:X)(-F~,~.""
     · ~~ry!~~.Type:                                     'CONYENIENCE
       Connect Date:
           -· •     <   •   "~-   ' . ,.,   .,.,        • 11/01/2018
     . Reported Date:                              ... _; 08/02/2Ql I
     · Co.ntact Phone:··
                                                        • 6 l0-395-
                                                        ~    .,.... . 7898
                                                                       '" ••,•




     End of i)ocument
                                                                                                       <D 20!() Th<lmson Rt'utcrs. N\l daim to original U.S. Govcrn111cut Works,
             To Summary



                                                                                             Utility Record


    Source Information
                                                                                                    Address Information

      WIG.$'!'1.~AW Thomson Heuters. No claim to 01·ioinal tJS. Government Works.
    The data provided to you by WESTLAW may not be used as a factor In establishing a consumer's eligibility tor                                                              9
    credit, insurance, employment, or tor any other purpose authorized under the FCRA.
                            Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 35 of 124
PeopleMap Report (Premier)                                                                                                                  09/25/2019 14:43:04
EDWARD KOMITO



•Information Current                  . 0912512019                              Service Address:                               J 326     DOE TRAIL RD
•Through:          . . .. .                                                                                                  . ALLENTOWN, PA
 J)atabli~e L:ist Updlited:            0912512019                                                                            . 18104-2053
 Up~~te F,r~quen~y:                    DAILY
. C,urrent Date:                      •0912512019
·source:                                EQU!FAX


Individual Information
'Name:                                . EJ.?WA.l~J:?.:CZOMITC? .
·ssN:                                   XXX-XX-1789
· S_eryic~ :r;rpe:                    :c.oNVENIENCE
· Connect
   .. - . ... ... . Date:
               ~
                                      . 0513 l/2012
. ~~portc:d__Date:.                  ,:_ o.~13 u20 12 .
. Contact Pho.ne:                      . 201-848-5046

End of Document                                                                    (i)    20l1) Thomson   Renll'r~.   No claim to original U.S. Govt:nm1..:1H Works.




Historical People Records(3)
          To Summary


                                                                       People Historical




Individual
      .    Information
                ...
                                                                                Historical Address Information
   . -~




 Name:
                            .,   '


                                     ... KOfv1IT(), EDWARD L                    . Address 1:                                 .PO BOX 8376                              ~,.
·ss:N:                                • XXX-XX-XXXX                                                                          •HALEDON, NJ 07538-8376
•Date of Birth:                      " l ' ' ' " ' ..   -····'·   ••

· On File Since:                      • 0910I11996
                                           . .. ' ..... '
                                                                                . Address Last Reported:                    .: 199~        ...   . ........ .
:i>ii~~~ N~;be1;·1:
                                                        ·~

                                                                                  Address Typ~: ·· · · · . ..                . PO.. BOX
                                      . 791-7300                                                                                     ,. ADDRESS   "'"




End of Document                                                                    ~.'l   2019 TIK11n~0n Heutt•rn. No daim io original U.S. Gov..:rnrnenr Works.


          To Summary



                                                                       Peo}lle Historical




Individual
 . .. "' . Information
      .          .....
                   ~
                                                                                Historical Address. Information
                                                                                                     .    .. ·-· .....~·           ,.,

 Name:                                • KQl\11'.f.O, EDWARD L .                 ·Address 1:                                  . 351 ANDERSON ST
.SSN:                                     XXX:XX:J.789                                                                       , HACKENSACK, NJ
  Date     of Birth:                                                                                                         : 07601-2829
  ,.,..... ··"·· .     '"             ;$ ..,• .... '""
; On File Since:                      : 95/01/1978

  \N[~Si"LAW Thomson !'.:jeuters. No daiiT1 to ori9in~tl U.S. Government Works.                                                                                  10
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
               Case(Premier)
    PeopleMap Report 5:19-cv-04679-JLS                          Document 3 Filed 10/07/19 Page 36 of 124
    EDWARD KOMITO                                                                                                                                     09/25/2019 14:43:04



     Ph()ne Number):                  . 488-7663
                                                                                 Address Last Reported: .                         1993
                                                                                 Address Type:                                    STREET OR
                                                                                                                                . RESIDENTIAL ADDRESS
    Additional
      ..       Information
                        ..                                                       Address 2:                                       577EDERAVE
    SSN:                               XXX-XX-1987                                                                                WYCKOFF, NJ 0748 I -1145
                                                                                     ''

                                                                               · :\d~ress ~as_~ ~ep()rted: .                     '1993
                                                                                 Address Type:                                    STREET OR
                                                                                                                                •RESIDENTIAL.ADDRESS
                                                                                Address 3:                                      • 35 JOHN ST
                                                                                                                                , PATERSON, NJ 07508-1445 .                                                               "/
                                                                                Address Type:                                  ·.STREET OR
                                                                                                           '•                  , RESIDENTIAL
                                                                                                                                  ..         . .... ADDRESS
                                                                                                                                       ".,,,,,,,,.,    . .....                                   '"'
                                                                               Address 4:                                        15 I PROSPECT A VE
                                                                                                                               i HACKENSACK, NJ
                                                                                                                               ; 0760 l-2209
                                                                                                                                                 . '...       .... .. '   ' '        ..       ...., .... ,..   ...   ·~

                                                                          . Address Type:                                      · IDGH-RISE OR BUSINESS
                                                                                                                                                                                          ,




                                                                                                                               :coMPLEX
  End of Document
                                                                                      Ii,)   2019 Thomson Rt•ut<:rs. No dllim to original U.S. G0\\~1·nmc11t Works,
         To Summary



                                                                 People Historical



  Individual Information
                   ....
  ·Name:
         . "'          .,   ~-
                                            , ......   '•.               Historical Address Information
                                    : ~0.,MIT.Q, :§!?\,\'Ag!)             Address 1:                                          '. 35 JOHN ST
  SSN:                              , XXX-XX-1879
  Date of Birth:
                                        ''"'"· ......,.
                                                                                                                              •HALEDON, NJ 07508-1445
                                        '              -~   .             . '".,             ...
  On File Since:                    : 05/0I/1996
                                                                                                   ·~·-'




                                                                         . Ad~~e~s ~?S.t. Rep_()~ted: .                          1996
                                                                           Address Type:                                      'STREET OR
                                                                                                                                RESIDENTIAL
                                                                                                                                   ' . -· ., . ,
                                                                                                                                                 ADDRESS
                                                                                                                                                  .. ,. ...... --
                                                                                                                                               " " ' " . -~      ~' " '         ~.
                                                                         ·Address 2:                                            '"

                                                                                                                              . 351 ANDERSON ST
                                                                                                                              : HACKENSACK, NJ
                                                                                                                                07601-2829
                                                                          ..   ~~.                              ~   ,,.   .
                                                                        . A.dclress L~s~ Rep<>.l:"ted:.                        1996
                                                                          Address Type:                                       ~STREETOR
                                                                                                                              . RE$ID~N'TIAL ADDRESS
 End of Document
                                                                                 @    2019 Thomson Rcutcrn. No claim           10    original U.S. GoVt!mment Workt;,



Historical Address Records(3)

 WW~Slt..AW Thomson Reuters. No claim to original U.S. C::Jovemment Works.
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for                                                                                             11
credit, insurance, employment, or for any other purpose authorized under the FCAA.
  PeopleMap Report (Premier)
                                         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 37 of 124
                                                                                                                                                                                                                                                                                                       09/25/201914:43:04
  EDWARD KOMITO


                 To Summary



                                                                                                                                      Address Historical



  Individual Information                                                                                                                                       Historical
                                                                                                                                                               . ........
                                                                                                                                                                   ,
                                                                                                                                                                          Address
                                                                                                                                                                          ..      Information
                                                                                                                                                                                  ,     ....                  .,                                           '                      "


  ;. ~;i.me:                                                                    , K,OMITO~ EDW A~I?                                                                Address: .                                                                        . 1326 DOE TRAIL RD
  •Date of Birth:                                                                                                                                                                                                                                    . ALLENTOWN. PA
                                                                                                                                                                                                                                                     : 18104-2053


   End of Document                                                                                                                                                     @     20 I') Thornwn Henter~. No t:laim                                                  10       original U.S. GovernnMnt Wr.>rk:;.

                To Summary


                                                                                                                                     Address Historical



  Individual Information                                                                                                                                       Historical Address Information
                                                                                                                                                                              o       •• • > •   ~.                               '• •       o   • "','H       •·.~· " " " , , •• ,, ...... , • ' • ' ' "   ·~·


  ·Name:                                                                        : I<;QMJI'O, .EDWARD L ..                                                     . Address:                                                                            : 307 PROSPECT A VE
  ; Date of Birth:                                                                 b .I                                                                                                                                                             . HACKENSACK, NJ
                                                                                                               ~


                                                                                                                                                                                                                                                    ;07601-2514


  li!nd of Document                                                                                                                                                    ~',l 2(l'I 9 Thonrnon Rcuh::rs. N<.> cl:tim to origin:d U.S. Gowrnment Works.

                To Summary


                                                                                                                                    Address Historical



 Individual In.formation
           -~       .. ...        "        '·'                    ,,''    -··
                                                                                                                                                              Historical Address
                                                                                                                                                              ,.          .      Information-
                                                                                                                                                                                     ...      ·          .                           .....
 'Name:                                                                         ; KO~I'~O, .EDWARD                                                              Address:




 End of .Document                                                                                                                                                      «.J :!019 Thon1s<ln Rcnl.t'rs. N<l claim to original U.S. (l("""·nmenr Works.



People Find Records(l)
                To Summary



                                                                                                       People Finder Historic Tracker Record w
,,,,,.,.. _ _ _ _..,.,,,..,_._............._,_,,,,.,,,...,.,,,.,,_~,,..........:.---~_.. ......,,.,,,.-.,......_....._........ ,.,.,.,_~~ ..·--.... ~·-<-'~~ .. ~,.,....._ ....... _,, ...._.._~....~""'-"" ........"""'_ _ _ _ _ ,..,....,..._...,.,.,,,....,.."_ _... __ ...,. _ _ _ ........... _ _ _ _ ._ _ _ _ ,_ _ _

  \l\f.~~rn...AW Thomson r~1out<~rs. No claim 1.o oriqinal U.S. Governrnent \Norki;;.                                                                                                                                                                                                                                12
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, nmployment, or for any other purpose authorized under the FCRA.
    PeopleMap Report {Premier)
                                  Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 38 of 124
                                                                                                                                                                                                                              09/25/2019 14:43:04
   EDWARD KOMITD




   Source Information                                                                                                       Last Known Address Information
   . Information Cuirrent                                     • 08/3 I12019                                                                           ..                                                 ,. .  ..
                                                                                                                             Current Address:                                                        l326 DOE TRAIL RD
   'Through:
                                                                                                                                                                                                    . ALLENTOWN, PA
   . D.~~~b~~~-~a.~t,l}pcl.a~~cl:.                              09/06/2019                                                                                                                           18104-2053
   ; l!pdat~.!"r.~~ue~91 :_                                   :MONTHLY
     Current Date:                                            : 09/25/2019                                                   Phone Number 1:                                                        : 6 t 0-395-7898
    Source:                                                   ;TRANS UNION                                                   Address Fir~~ Rep()rted:
                                                                                                                                                                                         ...   •'
                                                                                                                                                                                                     09/01/2013
                                                                                                                                                                                                    ·"·'        '"•"




   Individual
         . .. Information
                        ,     ~           ,,                               .. ,,., ...   '   .... ,, .                      Other Address Information
   :Name:
                                                              :'I<:QMJTQ, ~P.\YARP L                                        . Previous Address:                                                     ; 351 ANDERSON S'F
   · Also Known As:                                           . KOMITO, EDWARD                                                                                                                        HACKENSACK, NJ
                                                                                                                                                                                                    '07601-2829
                                                            'xxx~xx-i 789                                                                                       .. .,. ,..,,. .. ,._.,
                                                           ·.·~·-
                                                                                                                                   ,,
                                                                                                                                                                                                           . ...
  . Date
      . ., ,,. of Birth:                                                                                             · · · · ' ~ddi:ess First Rep~rte<f,: .
                                                                                                                                                                                                            '      '···~"'.   •"


                                                                                                                                                                                                   ·'07/18/2001
            .,.,~.   ~.,,    ,,......... .
                            "'
                                                                                                                                                                                         '"          .. , .... "'"'"'",,
  ·Historic ,   ~
                            Phone  ,    "•'
                                           Number:
      ..... .... ._.. ,.,,... . ............. . ,,
                                              •,--, ,.       ; 488-7663     . .....
                                                                                                                          ·· Previous Address:                                                     ;35 JOHN ST
  · On
    .
            File         Since:
        . .. ....,, . ,, .  '·~
                                                              .05/0111978
                                                                ,,.,.,, ..... ,,                                                                                                                   ! HALEDON, NJ 07508-1445
                                                                                                                            .Address FirstReportecl: .
                                                                                                                             Previous Address:                                                   PO BOX 8376
                                                                                                                                                                                                 HALEDON, NJ 07538-8376
                                                                                                                        '    ·•·        .   .   .   . ., ... ,         '.
                                                                                                                                                                                               .    .. ,,, ..
                                                                                                                            Address First Reported:                                            ; ll/13(200,9 '.
                                                                                                                            P~e~ious Address:· ··                                              :577.EDERAV
                                                                                                                                                                                               i    WYCKOFF, NJ 07481-1145
                                                                                                                            A~dress First Reported:                                            ; 12/01/1998
                                                                                                                            Previous Address:                                                  :3s·E RiriO.liwo'oD AV 206"
                                                                                                                                                                                               , RIDGEWOOD, NJ
                                                                                                                                                                                               ; 07450-3808
                                                                                                                                 ... ····-·"·' .. ...... ' .-                                             ..
                                                                                                                        Add_1:~s Fi.rst Repor.~ecl:                                                07/01/1998
                                                                                                                                                                                                   ..       ..
 End of Docnm('nt
                                                                                                                             1
                                                                                                                              D 2019 'l11ornson Reuters. No clairn ro original ll .S. Govemrnent Works.



Email Address Records(2)
         To Summary



                                                                                                         People Email Record



So~rc~ -~nform~tion                                                                                                   Indiv~~ual Inform~tion
·Information Current                                       · 08/3l/2019                                               . Name:                                                            .. .EP}:Y/\~ Kprvrxro
 '.f.l!ro,l!gl!: , ... . ......                          ... . . .. .           . .. .                     ... . .     E-Mail:                                                           ·EKOMITO@YAHOO.COM
~-~;1~-;;;;;;;-F{e~rt;;~N;·~~~i;;··;~·;;;;~;..;i--l~l~S~G;,;o~-;;~tV\;;;;~·~:····-·---·-..•~--··-·-·.--·'·-····-·-·""·"-""'"••··~~>••·~i
The data provided to ~1ou by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, Insurance, employment, or for any other purpose authorized under the FCRA.
                                Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 39 09/25/2019
                                                                                         of 124 14:43;04
PeopleMap Report (Premier)
EDWARD KOMITO


                                          ,,


Da.tabas~   Last Updated: .. ' •0912.4/~q 19                               IP Address:                                 192.100.81.46
                               'MONTHLY                                    Address:                                    1326 DOE TRAIL RD
: Update J:i'r~ql1e11cr:
                               : 09/25/2019                                                                            ALLENTOWN, PA l8104
· Current Date:
                                                                                                                           ,,   ..
                                                                           Reported Date:                            ' 09/24/2012

                                                                              <D ~'0 J 9 Thom~on Rcul.<lrs. Nil daitn to (Jriginal U.S. Gownuncnt Works.
l•:ml of Docmmmt

             To Summary


                                                                 People Email Record




Source Information                                                         Individual Information                                                              ..
•Information Current                             08/31/2019                . Name:                                    ..EDWARD
                                                                                                                         -.. . . . '' . .. KOMITO
                                                                                                                                           ,__,.,. . . . ·"                  •"




;!hr~_UJ~~: ..                            ....                            .·E~M~il:.·                                  EDK9MJ:1.:Q@AOL.COM
                                                 •09/24/2019               · IP Address:                               192.102.16.36
 . !>.:it~b-~s~..:l:?.~!.YP.dllte(}:                                                                                   "   _,      . ... .
                                                                                                                                        ' ,.   ~   - ·---~·~        ~   ,,


'U1;>':1,ate FJ:~<J11ency:                        MONTHLY                    Address:                                  577 EDER AVE
   Current Date:                                 •0912,~(20_19                                                        •WYCKOFF, NJ 07481
                                                                            ....    '                   '

                                                                           R~p_oi:tedp~~e:                            : 07/3112012

                                                                                   ~.'l   2019 Thom~on Reuters. No dairn   to        original U.S. Government Work~.
 End of .Document




Experian Credit Header Records(l)
              To Summary


                                                                  CREDIT HEADER

 Source
    ""   ~   ... Informa1tion
             --   ., ..,............. ,
 · l~f~r111atio~ G!l~i.:en.t T_hrough: ..                                      . 08/01/2019
 •Da~base, Li,ist lJpdated:                                                   ·· 0912012019
 : Upd~t~. Freque111cy:                                                          MONTHLY
 ; Current ])ate:                                                              . 09/25/2019
                                                                                  .. . . . . . ..    .,

 .Source:                                                                        EXPERIAN CREDIT HEADER
   ·-···· ..           ,. ..
                       ,   ·······~·-·.     -.
 Individual Information
 ·Name:                                                                             .KOMITQ, EDW ARI)
 ··········-•D'.. '•''' .... ,,.       '' 0
 1 Also Known An:                                                              .• ~<:.QMrro, EJ:)~ A.RD L .
 · Also Known A11:                                                                KIMITO,
                                                                                  .        . EDWARD
                                                                                                . ... .. . L. ..
  : Also Known A:;:                                                               KOMITO,
                                                                                    . .
                                                                                              L  EDWARD
                                                                                                    '


  Otb.e~~~~e(s):
                                                                                        ABBY
 . BestSSN:                                                        XXX-XX-1789
   Additfonai SS'.r~(s):                                           XXX-XX-1987
 . Ad~itional $8r~(s):·                                            XXX-XX-1879
 •Date of Birth:                                                  ·09/XX/1958
   WliE.STt.Av"ll Thom(;~on Fleuton;. No claim to original U.S. Government Works.                                                                                                 14
 The data provided to you by WESTLAW may not be used as a fa~tor in establishing a consumer's eligibility for
 credit, insurance, omployment, or tor any other purpose authorized under the FCRA.
                            Case (Premier)
                  PeopleMap Re'Poti 5:19-cv-04679-JLS                                   Document 3 Filed 10/07/19 Page 40 of 124
                  EDWARD KOMITO                                                                                                                                       09/25/2019 14:43:04


                    Gender:
                  : On File Since:                                                                          ·MALE
                                                                                                                ...
                                                                                                                 .,,, .... .                 ''"'             , .,,

                                                                                                            ' 0212311999
                  Last
                  ....        Known
                       ..........
                        ,         ,,. Address
                                      .,      Information
                  · 1 Address:
                                                                                                             I 326 DOE TRAIL RD
                                                                                                             ALLENTOWN, PA 18104-2053
               A<Jdi:.ess.. Firs.! .~~P~J.1~d:
                                                                                                             0111?!200~
             ..i.\:cl~r~s.(I:'I!~~ (l~p()r,te~: ....
                                                                                                            . Q.4/Q4(2018
             _()the.r.:A.:d.d.~~:5~}nf()J:Q1atio11
             : 2 Previous Address:                                                                                                       ,    .......
                                                                                                          577 EDER AVE
                                                                                                        . WYCKOFF, NJ 07481- I I45
            , A~~I"~s.s J!i!":St. Rf)PO..r!ecl:                                                        .· 0713()119·96
            •Ad<!r~ss !'.as.t.l~epo.i:ted:
            · 3 Previous Address:                                                                      . 12/03/2008
                                                                                                            '. , '
                                                                                                             '     . '.'                      ,..   ··~·         .
                                                                                                       •38 RIDGEWOOD AVEE
                                                             ........
                                                                                                        RIDGEWOOD, NJ 07450-3808
             · .f\.:<!cl!~S..S..J!ir.s.~ J~eeo.rtf)c:,f:                                                     '"'        ····· ... , ....... __,

             · :1:~cl.l"~S.(L~st ltf)p()rte<I.: . .                                                       •Q31Q1(199~ . ...
            i 4 Previous Address:                                                                   .. .,,.9:5.!.!.:?!~QQ}.... ~ ....
                                                                                                        ·, I 5 J PROSPECT A VE
                   ..... ~- .. ""   •.'.·~·   .. .
                                              -~·    "."    ... , ..,,. ... '""" ,,,,
                                                                                                      'MAYWOOD, NJ07607-1214
        '. f\dd,r~s.~J?.ir_s.! Jl~P.?':'.te~:                                                                                                       .......
                                                                                                         11/05/1989
        J\«:l«!':'f!S..S. ~~S..~ ~~~~().J:!ed: .                                                         .......             '".'


        · 5 Previous Addlress:                                                                        . 07 /18/2000
                                                                                                     "is .ANDERSON ST'
                                                                                                              I
                                                                                                     . HACKENSACK, NJ 0760 I -2829
       :A<li:li:~s.~. ¥ir.~t ~t.ep~r.!e.d:                                                           .., , ....
                                                                                                       '.             . ..... ." ..
                                                                                                                        '.   ''   ~-..

                                                                                                     . 0311611992
       ' ~<ld.r.~~.~..1"'.~:S.t .~ e,por._tecl:                                                         ..       ,,,
                                                                                                                   ,.., .

        6 Previous Address:                                                                          . 1012411999
                                                                                                     .PO BOX 8376
                                                                        . .,._.,.
                                                                                                     •HALEDON, NJ 07538-8376
   ;.A-<lclr.e~s...¥.ir~t .~:ell<!r.te«!~ ..
   ~ .Ad.(]re§.~ l.,~st :R,1eported: ..                                                             •08/04/1996
     7 Previous Add1iess:                                                                      .. : ip1i811998.
                                                                                                    .35 JOHN ST
       ,.    --     ., .... ,, .....,.   .. ..,
                                              _            ........ .                               . HALEDON, NJ 07508-1445
  ·A:~~r.i:~s. F,!r,st ~epor~~d: .                                                              .            ...              .          ....
   ~cl<lre.~~ ~a~t .~~!ported,: ..                                                                  . l2~l6/l~91
   8 Previous Address:                                                                               05/1311.997
                                                                                                    •POBOX7263
      ..        .... . . ,,.,.,                                                                     •ROCHELLE PARK, NJ 07662-7263
 ; A<i.d.r.e.~~ Eirst ,R.eported.:
 ; A<l<ir.~~s_l.,?~!Reported:.                                                                      1011311992
  9 Previous Address:                                                                          . 10/27/19~6
                                                                                                .1326 DOE RD
  ..                                     •••«••····
                                                                                                 ALLENTOWN, PA 18104
 J\.clc)i;ess ,First,~ep()r.~e.cl:
'Ad.clr:es~,,I~a_st ~~n>ort~d:.                                                                   08/07/~00~ ..
•10 J>r~viQlJ.!l .A4~1ress: .                                                                    08/21/2()99 .
                                                                                               .• I 326 DOVE TRL

 WESTlAW Thoin:3on RetJters. No clelirn to original U.S. Government Works.
The data provided to :rou by WESTLAW may not be used as a factor in establishing a consumer's eligibility for                                                                    15
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 41 of 124
PeopleMap Report (Premier}                                                                                                                               09/25/2019 14:43:04
EDWARD KOMITO



                                                                                ALLENTOWN, PA 18104

·. Acldt:!!SS First Repo.rt.~.cl: .                                              05/16/2006
.1-d.dress Last Repor~(!d:                                                       05/16/2006
· 11 Previous Add1ress:                                                          577EDARAVE
                                                                                .NORRISTOWN, PA 19403
                          ...,,..... ....
                                 ·~         .
.Ad..~1'.~s~ :F'ii:~t..R.e,portc~:                                          .   04/08/2005
                                                                                 . . . . .... -
                                                                                        '   '   '



.· Adclr,E!~s. J:,~st ~ep?_rted: .                                              04/08/2005


l•:nd of Dot:ument                                                              0:'O19 Thomson Reuters. No claim to c1riginnl U.S. Govcrnmtr11 Works.




Experian Credit Header Real Time(l)
              To Summary



                                                                CREDIT HEADER REAL TIME



Fraud Alert Information                                                    Individual Information
: SSN Alerts

i I~qulry SSN-H~1i No't B~en                                    No
                                                                            Spouse Na1t1e:
   Issued
                                                                                                                                   .... ., ...-...                                                                 ,.
                                                                No
                                                                                                                                                                                                       ..~·-




 ' Inquiry SSN Recorded As
                                                                            ()t!t~:r   Na Ille{s):                EDWARD L KOMITO
   Deceased'. .                                                                                                  •   "'   ., ., '-" "'•'       '   '' •   ·~   ••• >"   • •   ~   " \ • - ' ••• •n''"' .,, "   ,• • ' " '

                                         ..   . ~




                                                                No
                                                                                                                 ;!-- E]),W~ KOMITO
   Inquiry Age Younger than                                                                                      'EKOMITO
 ' SSN Issue..... , Date
                    ....... "" , .., ' ..
 •High Probability SSN
                          ~        '

                                                                No                                            ... : EQ_~Q~~'f Q.                                                                      ..
                                                                                                                   ..E~WARD ~()MI'.fE
 ,:?.e!ongs. to A.~()1~h.1'.:~.                                                                                    . EDWARJ::)CAMITO
 _Inquiry SSN Fo:rmat Is                                            No
 ·Invalid                                                                                                            EDWARD ROMITO
      .        ,..~   "                     .-                      ..
 ' Best Onfile SSN Recorded as •                                    No                                              .EDWARI) KOMIO . .
 •.n~c~a~l;!,d                                                                                                  ... EpW ARD L KIMITO
  ·Best Onfile SSN Not Issued                                       No                                                     .. . .    ~     "       ..
   as of:                                                                   Be~~SSN:                           ... .-.XX!(-XX-l.789
 : SSN Reported more                                                No      Times Repor.ted:                          11
   F~eque,ntl Y. for Another
  •Other SSN(s)
                                                        ,,..,

                                                     XXX-XX-0000
                                                                '



                                                      XXX-XX-0000
                                                                            Date of Birth:                       •a                                              *
                                                                           _ Telephone Number(s):                    • 610-395-7898
        .....
 '···· .,   .. ,
   Address Alerts                                                                                                    'Type: Residence

 •Inquiry/Online Current                                            No
                                                                                                                                                   ,.,    .
 ·Address Conflict                                                                                                   . 201-247-2618
 : Inqufry Address I.ST                                             No                                               : Type: Cellular
 •Reportect,_<~0 I?~ys ..... .
 : Inqu..ii:y Curreqt A<;ldress.Not                                 No
   W!t:':~>Ttl..\W Thomson Heuters. No clgirn to original U.~). Gov0irnrnent Work~~.                                                                                                                                        16
 The data provldecl to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
 credit, insurance, employment, or for any other purpose authorized under the FCRA.
                Case
    PeopleMap Repo11   5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 42 of 124
                     (Premier)
    EDWARD KOMITO                                                                                                                                        09/25/2019 14:43:04



      ; Onfile
     ·Inquiry Addr(_!s~:..Ale~t                                  No
     , Inquiry Address:                                                                                                                 . 20 l -967-4868
                                                                 No
    'Non-Residential                                                                                                                    , Type: Residence
    •. Inquiry.AdcJ.~<:,~s: <:;autious .                         No
    •Be~t .J:.\1dress: Ater,t                                    No
   ·Best Address:                                               Yes
   •Non-Residential                                                                 Best Address Information
                                                                                   .· Best Address:                                       .                         ..
   'Best. ' .Address:
         '    .'          Cautious ...
                      ,._ .""' . ,, . .
                  ·~~ ~·.   '   ;   '                           No                                                                      1326 DOE TRAIL RD
   , Inquiry Telephone Number                                   No                                                                     ;ALLENTOWN, PA 18104
      Inconsistent with Address
                                                                                             ..                                   . · ~~port~d.15 Tim1es
                                                                                    Addres~. !first,.~~I>~rt.~_~:                   : 01/12/2006
  Source Information                                                                Acldres~ La~t. ~e110~.te,d: ..                  : 04/Q4/2Q_l .8
                                                      ..
  . Current   Date:
          .... •"'""·.
             .,                             ; 0?/25/~019
  'Source:
                                           . : Exp1erian. C:::.r.e4H. lfea,der     Other Address Information
                                                                                    Other A.<liiress:                   · · · , ·-. 1:326 DOE :Rn
                                                                                                                                       : ALLENTOWN, PA 18104

                                                                                                                                   · Rep~rted 0 Ti111t:!s
                                                                                  .A.4~i~~~ ~irst ~~·P.~~~e.~; .                   i 08/0712006
                                                                                  · Address
                                                                                  ...    ....Last
                                                                                        ''     ·····
                                                                                                     Reported:
                                                                                                         .......... , .... ..
                                                                                                          '·.,                     ' 0812112009
                                                                                                                                                    '"   ,   ....
                                                                                   Other Address:                                  ; 577 EDER AVE
                                                                                                                                       WYCKOFF, NJ 0748 J
                                                                                                                                       ... .,..,............... , .. ,.
                                                                                                         .. . _ . . . . .. . .... __ ; Reported 0 Time,~
                                                                                   · A~~~ess..¥~1:'.st~ei:>~~~ecl:,.     L0.70Q/l.~.9.? ...
                                                                                    ,.A~dress ¥ir.~t.~epl)J'.~~'!~ . ' I 2/0II1998
                                                                                   . Add1:ess !':ii:s.t ~«:PO!!~cl'.       011~?120Q.3 .
                                                                                   · A.d~.r~s~.Ji'ir.stJ~~epl)r~ed: .. : 0 l/O l/2012
                                                                                     A~cl.r.es~ .Fil'.st,,g~por,~~~: . .•. I V3Q/2008
                                                                                     Ad~ress }?irstgeported: ... 07/~.0!199.6
                                                                                  . A,d~re~~Fir,s.t .R.t:p():rf:~cl=..    04/02/1991
                                                                                    J\.dclres~ ¥~r~.t ~ep()i:~ed:      . 0 l/QI/~9,9..~
                                                                                   :i.\cldr.ess J:,~st. ~~P()!t~d: . , ;, 121()21~008
                                                                                  Aclclres~ L,~~~ R«;\p()J:~ecl:       i l~/01(19,98
                                                                                 . t\cldress J:.,a.st ~ep()i:t~cl:.    . 01123/2003
                                                                                    Adcli:ess L,a~t l{eport~cl:.          0113112012
                                                                                    Add,r.ess Last I{eJ?():rf:~d:         I U39f20Q8 ..
                                                                                    Aclclres~ L,~~t ¥~P<>,~ec:I:          l 2/(}~/7Q08
                                                                                    Ad,clr,ess L~.~t l.l.~por,te<:J.:  • 1. 20. I1?.0 12 .
                                                                                 · A~dr,ess Last Report~d:                12/3 l/1993

                                                                                  Other Address:                                   1326 DOVE TRL
                                                                                                                                 . ALLENTOWN, PA 18104

                                                                                                                                · · · Reported oTimes
                                                                                 AddressFirst Reported:. ...• 0.5/1.6/2006 ,. , . . .

 W!ES:1'LAW Tho11son Reuters. No claim to Ol'iginal U,S. Government \Norks;                                            .
The data provided to vou by WESTLAW may not be used as a factor in establishing a consumers eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                                            Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 43 of 124
 PeopieMap Report (Premier)
                                                                                                                                                                            09/25/201914:43:04
 EDWARD KOM1T10



   UP.d~tf! Freq1:1ency: .                                                                                                   _MONTHLY
   Current
      . .. . Date:
              .     .                                                                                                       ' 0912512019
 ·Source:                                                                                                                    ~QUJFAX           (:REDI'f I:JE:A.DE.R:
 Individual
  .. " . ,,     .Information
                      .   ''



  Name:                                                                                                                 .·. ··...:j(o¥ITQ. -~PYYAgD_
 ·Also
  '
          Known
       . """ '.. ,.
                    As:        "~'"                                  .,.                                                     J50MIT0 1 .~PW ARI) L
  S~N:                                                                                                                       XXX-XX-1789
                                                                                                                                    ,,.,,,,,   P''




                                                                                                                           ..
                                                                                                                              .CONFIRMED
                                                                                                                             '.,, .  .. ' ' ··-·-·
                                                                                                                                     .,.

 )li.t:~h.cl?Y:.                                    . . . . .. . ... . . ..                                                    SEPTEMBER 18
 L~~tJ<:11o~n _Ad~lress Info.~~ti()n
  Current Address:                                                                                                           1326 DOE TRAIL RD
                                                                                                                            •ALLENTOWN, PA 18104
                     .    "'   -~    .,_,. ..    ., ....... ,.                                                                   ...
  Address
 ..   ,,.
      •'.
          On
           . - File
            '"'.
                    Since:
                     ... ,.. .. . . .
                     -~        ,,                         .,_                         ... ,                                  _08/2006
 Oth~.r. A.~<lJ:"e~s. ~11.fo~atio11
  Previous Addre!;s:                                                                                                         577.EDERAVE
                                                                                                                            !WYCKOFF, NJ 07481
 ; ~cld.rf!~S Qn File.Si~c.f!: ..                                                                                            0112012
 ·Previous Addre11s:                                                                                                        , 38 E RIDGEWOOD AVE
                                                                                                                            . RIDGEWOOD, NJ 07450
                                             "   ..... -.... , ...
 · Address
   ...... ... . . On,.File
                 -     .  ,...Since:
                                . ,.                 ·~         ~-         ·~   ,,.                                          01/2012

 l!~nd      of ·0ocummt
                                                                                                                            02019 Thomson Re.ul'ers. No ci;1im to origin;il U.S. Govt.>mment Works.




Phone Records(l)
                     To Summary


                                                                                                               Person Phone Record



 Source Information                                                                           ...   -·~.   '            Address Information
· Information Current                                                                         •07/15/2019               . Address:                                . 41 S HIGH ST STE 2700
. T~1:'!!1_g~:, .                                                                                                                                                 '.COLUMBUS, OH
. D~-~~~~~ L.~~~Jlpd11ted: .                                                                  : 07/3Q/2Ql9                                                        •43215-6104
; U pda_t~ ¥req_uency:                                                                        -MONTHLY                                                        .   ".   ,.
•Current Date:                                                                                ' 0912512019               Co11~~y:.             .                  •. ~ig,!N     ..
                                                                                                                        · Address Type:                           •HIGH-RISE OR BUSINESS
                                                                                                                        ....................                      .C01v1PLEX
Phone Information                                                                                                       · Mail Deliverable:                  'YE:s
  Phone......
 ',,'
          Number:
            ,,,.. '                 ,.   '                                                    . 610-395-7898              Address Valid~tion Date:            : 10/19/2016
  Phone, Type: .                                                                                LAND LINE
  Record Type:                                                                                •RES~~NTIAL
· First ·Ji~·por~ed:                                                                          , 11/29/2006

 WESTLA.W HK:mson Flouters. No claim to ori9inal U.S. Gov<:~rr1m1mt Works.                                                                                                                     19
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                              Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 4409/25/2019   '
                                                                                                       of 124 14:43:04
PeopleMap Report (Premier)
EDWARD KOMITO



  Last Reported:                                                    01/22/2018
. Original.Servic~ Provider:                                        VERIZON
                                                                    . PENNSYLVANIA
  Name:                                                               EDWARD KOMITO
  ""              ........ .
' Telephone Confiidence                                              PRIVATE NUMBER
·Description:                                                         VALIDATED WITHIN
                                                                    : PAST 18-28 MONTHS
                                                                                  -··· . .


                                                                                                                           <D ::~019 Th!ln1sor1 Renlt:rs. No .:lnim tn (>rig.inal U.S. Government Works.
End of l)o(:ument




Real Property Transactions(3)
                To Summary



                                                                                                     Real Property Transactfon Record




 Source         Information                                                                                             Transaction               Information
                                                                                                                              , .... u, . ., ............ , ..,.... .
    ....... .. __ ,..
                                                                                                                                                                                    .. ...
                                     ,_ '"
 ~··- ~·-. '~         .,,   .-~.,.            •/"'"'   _,
                                                                    : 09/04/2019                                        Transaction Date:                             · 08/22/2003
                                                                                                                                                                        ,,... -. ,.
 : Fiiings ~u.ri:eil:t. '.f.J.l!:".?."g.h.:                                                                                                                                  "'"'"'   ~




                                                                                                                        DE!e.d})pe:                                   , DEED OF TRUST
 · Coll:~.tyJ~.a~t.~p~a.t~~:                                        :O?U?.'-2-91.9. .                                    Typ~ of..'J)·a.~~.11.~.ti.<m:                . ~~)\NCE                  ....
 . ~r~qu~!lCY~.f Up~ate:                                            'WEEKLY
                                                                      ..,. ... " ..        ···~·   .,. '   .
                                                                                                                          M.<n;tgage A.1I1~1u1t:.... . .
                                                                                '



 · Current Date:                                                     . 09/25/2019                                                                                       $349,9.9.9:99 .....
 ·Source:                                                           .;C'ol1N1.\.r' cLE:Rl( .                            · ~~i:tgage,'.l'YPE!.:..                      • ~9N.Y;N.JIQNAL
                                                                                                                          MC)r~gagE!.P.ee.d }:'ype: ..                • MORTGAGE DEED
                                                                                                                          Mor~gage ~a,te:.                            ,-o8/i2J2()03 . . .. . .
 Owner Information                                                                                            Interes~-~~te:. . .                                ·.   '@.!Y.§TA~LE.
                                                                      '.   ..  .'                      .. -   Lender Name:                                            . l\llERRILL LYNCH CREDIT
 .· Owner(s):                                                        'EDWARD
                                                                        '" ...
                                                                                              KOMITO
                                                                                  .,,.._ .... "'' ....
                                                                                     .,.                       ~
                                                                                                                                                                        CORP
  'Additi~n~l
        ...... ...... Ow111er:
                      ..... -,. . ' .
                                                                     'KOMITO EpV,V~D
                        ~     ~"·                            ' ,.
                                                                                                            ..~.e.c«>.r.<lillg Dati::.:..... .. .                     ; ()9/3_()/2Q03. ..
    Property Address:                                                '. 577 EDER AVE
                                                                     : WYCKOFF, NJ 07481-1145 ~f:l~Or~i11g l,J«>.!'.>k/Page: .
                                                                                                            :                                                           BOOK 12934, PAGE 257
                                                                                                              Refinance Loan:                                         .LoAf.T'fo v;.Jjfu!s.LEss
                                                                                                                                                                        THAN50%
  ·Mailing Address:                                                  . 577 EDER AVE
                                                                     . WYCKOFF, NJ 07481-1145




  P!'~I>~rty Inf(]1rm~tion .
  : <;o~~~Y.:.            . ..... .. . . ... .    BERGEN
  'Assessor's        Parcel           Number:   ' 664()0~0006-06004
    . . .. ., ,.,. .. . .              " .
  •Property Type:
                 ~.                      '"
                                               .·siNoi,Fifi'f~Mil.Y
                                                '~     "~'




                                                                      ; RESIDENCE -
                                                                     ..·TOWNHOUSE
                                                                        ,• .... '... ..... -,. , ... .
                                                                            ~·-'    ~·                             .,


  '.Land Use:                                                         ; SINGLE FAMILY
                                                                      'RESIDENCE

  TAX ASSESSOR RECORD may be available for this property. The record comtains information from the office of the local

       W!ESTttl<:W Tilornson fieuters. No claim to oriqinal U.S. Government Worki:;.
  The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
  credit, insurance, e1mployment, or for any other purpose authorized under the FCRA.
                  Case(Premier)
       PeopleMap Report 5:19-cv-04679-JLS                                                                            Document 3 Filed 10/07/19 Page 45 of 124
       EDWARD KOMITO                                                                                                                                                                                                                       09/25/2019 14:43:04




       real property tax assessor office. In addition to identifying the current owner, the record may include tax assessment
       information, the legal description, and property characteristics. Additional charges may apply.
       TRANSACTION HISTORY REPORT may be available for this property. The repo1t contains details about all available
       transactions associated with this property. The report may include information about sales, ownership transfers, refinances,
      ~£.~~~Ji2!0.9.~~~!3E~L~!.<?!~Z~:g~~i._?.!.:~9~liY.J
       End of         Docnm(~Jlt
                                                          0 ~£.l§.J?.~~~9..2.Ul"~S.~~9~Q.S!~~~.!.L6~!!'.!}!I9!1.~.Ls.~~!:$.~~~~eJ?.!J:'.:. ..... ~.--. . --.~···-------
                                                                                                                                                tf.) ~O l ()Thomson Rt'Ul.crs. No daim to ol'iginnl U.S. Govcrnmr:m Works.
                   To Summary



                                                                                                    R,eal Property Transactfon Record


      Source Information
          "••• ~·"""""''"''~·... ,.,, .. , -M•
                                                                                                                                     Ti:ansaction Information
      ' F,_~i!1.8S.S~~l'1·ent ~h,ro.ngh.:                               '. ()9,!,04!~9.19- . .
                                                                                                                                 '   ...,... .,,,,.,,.,   ••·- .,,_.,   • '~""'''''"•'""'"   .,,~,,.,..,.,,.,, ,.,.,~,...-.~.,~.__,,,,,.



      , County Last U1pdated:                                           · 09( 1. ~/.~Q,19...                                         '!.):~~~?.cti~,~.~.?-~~:.. .. _, ~P?./~?f~OQ5 . . ...
                                                                                                                                     . Seller Name:                                                                 ; KOMITO EDWARD
      :.!~i9~~-~~£~r··~?e4~ie_<. · ··· ~!3~x..                                                          .. .                                                                                                        !LAWRENCE
       Current Date:                                                     09/25/2019
                                                                            .. ........ ". ""'' """                                  Sale Pric~:·· . . . ..                                          .. . .... •- ~I~?!QQQ~.QQ~              ....
                                                                                                                          ....... :· .:µ;~d',".j'yp_~! ........ ·:.                                                 ,GRANT DEED
                                                                         ~       '             ·~   ,.,

                                                                         COUNTY CLERK
                                                                                                                                 ·,'!)·p~ ~f..TJ::~n~&;~~!~~E. .                                                    '·coNSTRticTiON.Lof\}(
                                                                                                                                 , M.~!~g-~~,e.A~~u~~.:. ..... · · , :                                                  $1',285-:?so:oo·-           - .. .
      Owner Infonnation                                                                     · !'!~!"~3,~g~_!!.e,~~ ~Y.P.e,.: __ »··                                                                                 ;   11.fq~tqf\g)~-i:?,~Ep ·
     ro;;11;;(s)';"•" ........................                      )>RrisTio:E"riEVELOPERS fyf!>,!~~a.g!!>,~.t~:,... .......                                                                                       i 07/28/2005


     C<fr~~~~is~!~ ~.1~1~.~.=.-..~-- .                              ;~~oiiT!oN
                                                                    .. ,. ....... ,. ............. ... . ....... ·············:1~~4.~::~:::
                                                                                                                       ..                                                                                    . }~:!~.·~~g_._:-_ _
     ~<;?.r.e~~!~C: Q~ne.r:..                                       i ~~ ... ....... ... ... ... ... .. . . .                        Address:                                                                      \FAIRLAWN, NJ 0741.0
     i Additional Owrter:                                           '.PRESTIGE DEVELOPERS . ~~~~~~.fo.g):>=:i~e.:.                                                                      . ......                   ' oif'i~P2Q05. . . . . .. . .. .
                                                                        -~~--. ........ .•..                                         ~e'2~1::~.i-~g !Jo?~a_ge:..                                                   · BO.Q~.~ss.·~. P.AQE 'i.'5-9 ·: . .      ··
     'Q~i:ie.r~l!ip~ig!•ts:                                       ;.CQ~<?M!I.Q!'{                                                .~~~-s.tl!t~!i~~-L°.a~:.                                                               ~~·-···
                        ..        ..      ....   ...           .i                                   .     .. .

                                                       ........                                                                                                                                                              ..
      Property Address:                                           ; 577 EDER AVE           , C,:~~~t~<:_~~~~ TJ7ee:_                                                                                                 RESALE
                                                                  : WYCKOFF, NJ 07481-1145 Pt1r<:h11s.e.J>.a.ymt:11t:                                                                                               ivf()i{taA.G~
            ... ·-.. ,..... ... ' -· .
                          ~
                                                             . .i
     •Mailing Addres~1:                                           : I05 BIRCH RD
                                                                  ~FRANKLIN LAKES, NJ
                                                                    07417-2701



    J.:>.~op~~~:y ~~.formati~~                                                   .....
    ; <;0~11~.~ ,, . . . . .. ..                              ;B~~q~~--·                            ... .            ..
     ..J\.~~!ss_or's. .~a~~<::I !'.-lumber: : 70-004Q()::009Q~00.()04
    .Property Type:                         ; SINGLE FAMILY
                                                              i RESIDENCE -
                                                              'TOWNHOUSE
                                                              .. - .'        '   ..
                                                                     ..• ........., .,...... .......
                                                                                         ,~_,,.,    ~            '
    Land Use:                                                 SINGLE FAMILY
                                                             iRESIDENCE




T   ~ived.,.,StltAWd 1d.htornsobnWREt~uTtLeArsW,
                              1                         8
                                                                   ~


                                                                             No claim to original U.S.
                                                                                                                      __
  TAX ASSESSOR HECORD i::iay be available for this property. The record contains information from the office of the local

             __
 real property tax a.ssessor office. In addition to identifying the current owner, the record may include tax assessment
...~..,,_.__..... ~--~--~--., . ,_..,...___,~"'-~......... ---....


                                                                                                                              c~vernm;·tWorl~~·----·-----·-------2.~~
   e a a prov e o you Y                 may not be used as a factor in establishing a consumer's eligibility tor
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                              Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 46 09/25/201914:43:04
                                                                                       of 124
PeopleMap Report (Premier)
EDWARD KOMITO


information, the !<~gal description, and property characteristics. Additional charges may apply.
TRANSACTION HISTORY REPORT may be available for this property. The report contains details about all available
transactions associated with this property. The report may include information about sales, ownership transfers, refinances,
~C.>!!:i!!'..uctJ..<?E.19-~!1;'.i1_?:,12.~-!!~9!.~g~~,_.9.t.:.e.9!:1ityJ~~gs_l?.~3.~.9. . <?E..~:~.~2f~I~~~-~~~~.c!.~.:..~~!9i1!9.!!.~!.£h~rn~s.. ~~i.~~P.P!Y.·... -· .............. --··~··-·-·-·-
                                                                                                                    <i)   ::!019 ThnnwJn Rrut.1~1-s. N<J 1~lai.m r.o original U.S. GoV(:l'llmcnt Works.
 End ol: J)oc11mt~nt

         To Summary


                                                                                   RealProperty Transaction Record



                                                                                                                 Transaction Information
 Source
   ... .
         lnfonnation
            . .,_,.. .... .... .. ,,.
          -~"   •''"" , •'     ,   ~   ~                                                                         ·:f.rlinsacii~~ Date~.              · . · ·· . . ·o~/2.~~}~9.1. . ...... . . . .
 · Filings Current Through: 109/04/2() l?
                                                                                                                  Seller Name:                                GAYESKI FRANKS &
 i c~~niY°Lastuiidat~d: . . . . l 0911'912019
                                                                                                                                                              .9Q~!~NAYE
 :F'i-e<l~;8,i~i u:pci~i~:.,. -· ·--· ~· ;WEE,~y
  . c~r1:t;tii     ·nate: · . . . . . ·           ·.:
                                           Q9/~s1.291 ~ ....... . .                                              .S.11Ie.:?~~~~;                             .. ~-~~~.009:9Q..... .
                                                                                                                 : pe_ecJ..J)I>.e: .                            : G~,T l)E.ED
  :Source:                               : COUNTY CLERK
                                                                                                                 . T:tp~, o_f !ril!'SB,:C~<J.~.'. ..         ... :1 ~S_AJ,:,E
                                                                                                                  ~or~_~g~ -t\-m~~.I!.~.:.... . ........ l~2Q.•9QQ:99 .....           ...... . ..,.......... .
                                                                                                                  · M~r.tg~.g~J'ypia: . _. . .           . .l'.~ A!~.P.A~T'.( LE@~~.
   Owner Inforunation                                                                                            · ~t'.~~r~i~g :Q.~~e: . ....... , .. .94/Q.!£.I.?~.!.. _..      .. . . . .
  ~. .9.'!r.t~.~(~>.~......                             !   ~D\Y ~ ~ !fQ!v.fJT.0 ..                              . ~e<:~.J:'.~~J.l!tJJO<?~llge,: ........ 'J3.99K?43?~.Pf\.CJ.E,'. 7.~J. ..,... ..
                                                        ; 351 ANDERSON ST
    Property Address:                                                                                            . Private Party Lender:                 .     ~ YES
                                                        'HACKENSACK, NJ
                                                        '. 07601-2829
                                                                                                                 ,¢?!JS~m~t~<?,n.-·f~I?.~.~:"... . . · ::aj~ij--,. :. . . ·.
                                                                                                                   Purcha~~ P11:~ment: .                        MORTQA9:E.
                                                                  • • • • • ,, ...... y   _.., . . . . . . . .




   . Mailing Address:                                   ; 351. ANDERSON ST
                                                        i HACKENSACK, NJ
                                                            07601-2829



    Property Information
    :c~~D..~r.~ ..·..........·. .· ..... .
                                  '.BERGEN
    : Assessor's Par·i:el Number: '2300448000000042
    •Property Type:                    · · · · ·· ' s!NaI..E: FAMILY .
                                                            •RESIDENCE -
                                                            :. TO\Y~!i9l]SE .
    TAX ASSESSOR RECORD may be available for this property. The record contains information from the office of the local
    real property taK assessor office. In addition to identifying the current owiner, the record may include tax assessment
    information, the legal description, and property characteristics. Additional charges may apply.
    TRANSACTION HISTORY REPORT may be available for this property. The report contains details about all available
    transactions associated with this property. The report may include information about sales, ownership transfers, refinances,
     ~9!1.§!!.!!S!l.9E...!9J!!1~~.1.!"JE.E19..~~t~.!:i:~~-i.2!1•.~fl~!.!.~X..l.£!.1!!~ .~.a.~~.9..2!!..~'.<:.9.9.!~~.9 . £~~4.~:.. .~4.s!.1~t9..D~L.£hi1X$~E~X.. ~Pl~.!.Y.~--······. ····:-..... --···--~-
                                                                                                                           C<) '2019 Thomson Reuters. Nt) cl:iim k' <•1·iginal U.S. Gowrrnmmt Works.
     Bnd of llocumcnl




        W~SifLAW n1ornson Reuters. No claim to original U.S. Government Worl<s.
     The data provided to you by WESTLAW may not be used as a factor In establishing a consumer's eligibility tor
     credit, Insurance, employment, or for any other purpose authorized under the FCRA.
                    Case
        PeopleMap Report   5:19-cv-04679-JLS
                         {Premier)                                                                                                       Document 3 Filed 10/07/19 Page 47 of 124
                                                                                                                                                                                                         09/25/201914:43:04
       EDWARD l<OMITO



       Unclaimed Assets(!)
                      To Summary




                                                                                                                                Unclaimed Property Record



      Source Information
                " .." ..
     , Information Current
                          "   ,,,   .            ~·~.



                                                                                 : 02/13/2017
                                                                                                                                                  l.JnclaiJl1~~ ~~O,J?.~r!:r ~nfor,~!1~~~~
                                                                                                                                                   As~etNu.mbel'.'~                         .· 3943691
       !h.i:Qug~: .
      _Dat::i,~~~~ L11.~t, lJP.c;i?~~cl:                                         :o2/2si2017
     : Upcl~~~ ~r.~'l':'.~ncy:,. .                                         . i     SE!VII-~UAL
     · Current Date:                                                           i..091~51~.01.9.
      Source:                                                                 ;NEW JERSEY
                                                                              , DEPARTMENT OF THE
                                                                               .TREASURY


    Owner
    .. ... .. ..Information
            '       . ... . __
                     .,                     ,.    . ,,.   '
                                                                       •.• f''"           ...... .,.,

   'Na1J1e:   ...... .                                                       : KOMITO EDWARD
    Last Known Address:                                                      : i76 £R1noE:woo.o·.A.vE
                                                                            ! RIDGEWOOD, NJ


   U:ml of Docnmunt
                                                                                                                                                    «)   2019 Thomson Reut<Jr:>. No claim to original U.S. G(.•vc-rnmcnt Works.



  Criminal & IJ~fraction Records(2)
                    To Summary




                                                                                                                                    State Court Record

                                                                                                                                                    The pr~cedin.g record is fo~: i~forrn~ti~nal p~1rposes-~nly and.
 Source Inform.ation                                                                                                                                is not the official record. This information is not warranted
 · Current Date:
                                                              - ....    ,    ~                                 .... - "                           : for accuracy or completeness. For copies of the official         ,
                                                                      ' 0912512019                                                               · record (of conviction or incarceration), contact the agency or :
                                                                                                                                            ·· ·· court.                                                             ·
                                                                                                                                               . This information not to.be ~1sed for any.purp~s~ regulat~d
                                                                                                                                                                                      is
 Defendant Information                                                                                                                         . by the fair credit reporting act including employment
  Name:                                                                            "•..                                ....   ·'·   ..
                                                                   KOMITO, EDWARD                                                               screening or. .in. viofotion
                                                                                                                                                                       -· .
                                                                                                                                                                             of- any......
                                                                                                                                                                                     local,,_._or state
                                                                                                                                                                                                   .. . law.
                                                                                                                                                                                                         .. ,. .
                                                                                                                                                                                                         '

   ••••. , •• , .                       ''p"''
                                                                  '
                                                                   LAWRENCE
                                                                      ~-    • • •' ....   ~'<   •   ,.   ••   ,_   ~   '


 Last Known Add1·ess:                                            , 1326 DOE TR.AIL RD
                                                                 : ALLENTOWN, PA 18104                                                         Order Documents
                                                                                                                                                   ""    .......... .,M   000   ""'    ""




                                                                                                                                                Call Westlaw CourtExpre's~ at I-877-DOC-RETR
·Driver's Li~~nse State:                                         ; PA                                                                         . ( l-877-362-7387) for on-site manual retrieval of documents
                ··        · · · · ···'"                                                                                                         related to thisor ()ther 1Tiatters: A9.d,itioJ11ll charge~ apply.
••••-•m·M-~~···----·-·~---.--~-"-··----. •·"----·~·-~•o·"•"•'~"·-·------·~---···"--•-•.•••·•••••••-·-~··--------~--. . _,
 \•'ilteS'fi..AW Thomson Reuters. No claim to                                                                                 ori9i1~al U.S. Government vVorks.                                                          ~2:3
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 48 of 124
PeopleMap Report (Premier)                                                                                                                                                       09/25/201914:43:04
EDWARD KOMIT!)


                                                          "- ...
                                                            ,,


 Date of Birth:                                          09/XX/1958
•Gender:                                               . MALE
 Race:                                                   WHITE


Court & Case Information
 ~o~i:~: .____ .                  - .J?.I~TajCT (;OURT
•.~o':1!~ £,'1.!1!1!Y=. .. . . , , :_:@?PELL
•Court State:                                          ; NC
: Case Number:                                           2013CR           714358"
                                                           ,,,,...... ,.,,,.,.,,,.,.
             ''"°"' .,,,.., •
  -~• ' • " " ' ... ~. >   > ••'   'w~



; (:~~~})'e.e ~~- C:1.te,g()ry: _                      :CRIMINAL
:Case Year:                                              2013
 "¢·il~~fi.~~ ·F~1~· ri~i~_:                             I 1/29/2013
  Displ,ls.iti,011:                                      CASE DISPOSED

                                                                                                      ~)   2019 Thomson Ren!t'rs. No dairn              to      original U.S. Gov1::rnmi::n1 W<:wks.
 J.i:nd or Document

                   To Summary


                                                                   Ac;lmi~istrative Office of the Courts Record ··



  Source     Infor1111ation                                                                        Offense 1
   .   .. ". . ....... ..                          '                                                                                                 ;l
           "~"'.'.



    Current Date:
                                         -~


                                                         09/25£2()1_9 .                           . Offense Number:                                    . .·-,              "                           ,.    .,             . ,, .,
                                                                                              . . :J~dg~ N~~e(~)'; ..                                ~DONNA                             R. BUTLER

                                                                                                   ~~s~ Nu.mb(!r:                                    ;;iRAFF1c
                                                                                                                                                       Mi~3 i"203~iR.-O'ooo445-201·2
                                                                                                                                                                         · · ..... .
  D~f~ndant lnform~tion                        ""       ......
                                                                                                   _C:l!~e.1)'pe:. ...... .
                                                                     '.~.

                                                                                                                                                     ''t' •• ,. - '
                              j K,Q1Y:lT£9!_EDW_ARD L
                                                                                                                                      o. • ' '   '                    <'   •-•'"•>•< ' ' ' " ' ' '   •>H,~••A    0.,


  : Offender
     ,_.
     '••
                  Name:
           . .. .... '···
                   ,,.,      "                '"
                                                                                                   : Case Comment:                                    , CASE CATEGORY:
                               •09/XX/1958
                                   . ... . . ,.. .. ,..        .                 ~            '                                                       : TRAFFIC, STATUTE
    ~a~t K.11o~n Ad.dress:    i ALLENTOWN, PA 18104                                                                                                   ; TYPE: STATUTE
  : Gender:                    :MALE .. ... . ..
  : R.a~e: ... .. .. ·     · · ! 'iJNK:NowN                                                       ·· ·~!J11,rg~s Jfll~d:.J:>~te:                         94!1.?1~9.~ii...                                   . .. ...
                                                                                                    Case lnformatiGn:                                 ~ORIGINATING
   ~ Mi~~~iian;o~s Info~matio~: COUNTRY~ uNITEo         ;                                                                                             :. pOClJMEN'.f .t:t: T_l 0805465
                                                          STATES                                    Statute Violated:                                 i75.3lll.A
                                                                                                     -·'     '   ...
                                                                                                    Offense Charged:
                                                                                                                    "      ''
                                                                                                                                            ..        ~-6131315iEN"cE                                        i'o
                                                                                                                                                       ·.TRAFFIC-CONTROL
                                                                                                                                                       ;DEVICES
                                                                                                                                                           .,  ........ ....... ,.
                                                                                                                                                                 '"'""'_               ,


                                                                                                    P?~e. of Q~e11~e:             .                  . •· Q4/U/2()12 ..            ..
                                                                                                    c~~e.'!Ytl.e. Ot'. c11.tegory:                     :'!'~1.:C 0!7f'ENSE
                                                                                                    Disposition:                                     .: <;71:JJ:~~T_'(P~A
                                                                                                    r,li~l>~~i.ii~~ J.latt!= ..                         ; 04/23/2012
                                                                                                    Offense Location:                                . il3:HioH:·col1NTY
                                                                                                     court:·                                          -Mf\oiSfriRiAi ri1sl?ruc'f
                                                                                                                                                          COURT        • «'•"'"'                  •.


                                                                                                                                                          LEHIGH
                                                                                                                                                              ..,. "" .........              ~-              ~   .. .   .




           wEsT~~n~~m;;;;;R;:~;;;;~~tah~~--;,o·                                      ;;-;:;-..i-r~~~u~S. G;;.~-;;t wo~-~~---~-----·-·---·-·-··-~-,~),_1..
                                                                                       ::;i                                                                                                                                           -1

    The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
    credit, Insurance, employment, or for any other purpose authorited under the FCRA.
                   Case(Premier)
       PeopleMap Report  5:19-cv-04679-JLS                                                               Document 3 Filed 10/07/19 Page 49 of 124
       EDWARD KOMITO                                                                                                                                                                                                                                              09/25/2019 14:43:04




                                                                                                                               Order Documents
                                                                                                                               c~ffWestla~·C~t1rtExpress at 1-877-DOC-RETR
                                                                                                                           •( 1-877-362-7387) for on-site manual retrieval of documents
                                                                                                                           p~lat~d to th!s.or.othe~ ma~~er~:...~~~i~icmal charges apf!ly. .
      End of Document
                                                                                                                                      @2019 Th(lmson Rm1tcrs. N(> claim to original U.S. Gov.:mmcnt. \Yl'Jrks.



     Lawsuit Records(lO)
               ToSumnrnry


                                                                                                            Lawsuit Records
    .C..as~}~f.or';ll~tfo1~ .
    • Case Number:                                                                                                                                                                      .. ....
                                                                                                                                                                                             ~




    '.¥.it~.~i.Q.~t;;·         . ..                                                                                       ""   .....DC-Ol3
                                                                                                                                     , .............. ,..,.

                                                                                                                                     06/17/2004
                                                                                                                                                                   L67-2004
                                                                                                                                                                         ... .

    :.~1:1:~e !rp~:. .                                                                                                               ., ..... ·.· ,,,. .......... ........,.. ,.
                                                                                                                                                     .,            ,.              """''•   .,   .        '   ......... ,., ,. ~...... ,   .


    :.~~~~ -~~.t~g~9''..                                                                                                        :c.o,N:rgc::~~a ...... .
                                                                                                                                ,32000
    . ~t:_a.~~~~                                                                                                                  . .... ,.,,,,. .. ,                         .........................,.

    : Fili:flg.Q~fice:                                                                                                        •JUDGl\ffiNT
                                                                                                                                 . . ..... ., .... ............ENTERED
                                                                                                                                                               '"'·-·, ... ... .. ' ...
                                                                                                                                                                        ,.~             '. .. .      ,.   '       ._         ,,                       ·~   ·~·.     '   ,.


    :ye,n,.ue.:.       ..                                                                                                   ... B.:l:<:~QJ:<::r·:t~OUNTX,:.S??CI~ <;;;£YIL PART
    Party Information                                                                                                            B~RGEN, ~J,                                                                                               .......... .
    'ri~~~~·CI;·"..         . . ... . .
   ':Pi;i~t.iif:                                                                                                               .$.1.2.i.?.5~. 7§ .. _,,,                                                           .                       ....            .
                                                                                                                                 AMERICAN
                                                                                                                                 .,,. .... .. .. .,.. ..
                                                                                                                                                         EXPRESS
                                                                                                                                                           . ......,...,...... CENTURION
                                                                                                                                                                               . ······ ......,. ..                    "'"                     ~-··

                                                                                                                         .. . . •~XQNS l)()t]QJi]"(& \fELf>.,.gµI~
   .'... ' " ., ' .... ·- ... ,_'                                                                                              : 856-802-1488
    . '  ......... •" No:
   ·License            .... ,_,..
   :Defendant:                                                                                                                 :8568021488
                                                                                                                               •KOMii;o';  EDWARD
                                                                                                                               :577EDERAV
                                                                                                                                WYCKOFF, NJ 07481

  Order Documents

  . caii   W~~ti~w -Co~:rtExpress        at l-877-DOC°-RETR ( 1-877-362-7387) fo1: on-site                  retrieval of documents related                                      manu~i                                                                                                  t~
  : this ()f ~tll,~r._~E-t~~~~· .A~-~itiq11aI.. ~h11~ges apply'. .. .                .. . .                        -.. . .           ..
  : The preceding public record data is for information purposes only and is not the official record. The fact that a party is
  · "111T!~911~.<:l~fendant ~oes no_t neces~arily i1t1ply .a claim !br m9ne:y or perfo,rtnll.tl.ce aglJ..in.st_that. par~y.

 End of Uotumcnt
                                                                                                                            (\) 2019 'll1omsun Rt:ut..:r$. No claim tu original U.S. Ck1vernnwnt Works.
          To Summary


                                                                                                       Lawsuit Records
 Ca.s*' I!!fOrntation
 Case
  .... .. ., Number:
      ~        ·- ........
                                                                                                                               ...     ""

                                                                                                                          ·L000535 04
 }<'ilin~ .Dl:lte: ..
--~·--.......-.-_,.,,..,...--.,.,,,.,...,,....,   __   ..,_...,.,~....,....,-
                                                                                                                           0111 3/2004 .. . .
                                                                                .... _ _ _ _ _ _ _ , _ _ _ ......,,_......_..,..,..__ _ _ _ _                      ~-----
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       ......_... • . . . _ _ , . _ _ _ _ _ _
                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                    ~·---- -~.<m.l:';l"
                                                                                                                                                                                                                                                                             ........         ..


  'W!ES'fi.AW Tf'lomt:;on Reuters. No claim to original U.S. Government W()rf\s.
The data provided to you by WESTLAW may not be used as a factor In establishing a consumer's eligibility for
credit, insurance, emplloyment, or for any·other purpose authorized under the FCRA.
                                                                                                                                                                                                                                                                                             25
                                          Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 50 of 124
   PeopleMap Rep•)rt (Premier)
                                                                                                                                                                                               09/25/2019 14:43:04
   EDWARD KOMITO



    fa1d of Document                                                                         <D 2019 '11Jomson Rm.11.L~r:;. No claim to original U.S. Govcrnnwnl Works.

                       To Summary

                                                                    Lawsuit Records
    Ca~~.I~fo~~~ti.011
   •Ji'.ili~g P.at~;                                                                        . 11/18/1997
                                                                                                ... ,, ............... .
                                                                                                 '


  •(:a~e 'I)'p~:                                                                            •CONTRACT
  ' <;~s.e ~~tegory:: .                                                                     ·32000
  : ~~a.tt,is..'....                                                                        •<:~QSEJ?.
                                                                                            :~ET'f.LED
  .J:>~spo:,;~.~~11 D~te:. . . . . .                                                        •Q~l,,I 5/1?98                                              ................ .
  : F,Hi.ng.Qrfi~~:                                                                         :~~RQJ?.N goµNTX sUPgRJ.Q~ C::.Q:cIB.I .
  ;Venue:
       ··- "''"... .... ,....... ''
                                ·~-~                                                        '}3ERGEN, .NJ
  Party Informatiion
  ;siaius~·                        ... · ·· · · ·
  •• ,   ..... ~ •.•• •·;<.< .,,...,._.                                                 ·CLOSED
  :Plaintiff:                                                                           :EIFFEL TOwER··co oP· INC"~' ·
  ~ ~~~~~~Y.i.: . ·. ·: .
                                                                                            ., ' .          .                  .. ....... .,,,.,
                                                                                                                                "                                                ··~·


                                                                                        •GREENBAUM ROWE S
 ·.Defendant:                                                                                    .. · ""' .............. . "" ... ..... .•..     . ' . "'
                                                                                                                                                  "'"''""'... ..............                                  ~··· '

                                                                                        •NATIONAL COMMUNITY BANK OF NEW JERSEY
 .Jf~~ij'.:~~~t11~.:                                                                    i¢t.g~~]) ·. .. . : . . .                                                          . . . ......-...... .    .....
  'Defendant:                                                                           •SJ:<:~!~~Q..:.O.~f.l.~(19~~ . ... .. ...... .
                                                                                        'BANK OF NEW YORK
    P~~o/ .~t~~s:                                                  ....... "....... '..¢~6§~0.~:,,·::·.··:·.· .... " .. "
                                                                                         . SETTLED- 06/15/1998
                                                                                                 • ~· ' ' ' ' ,.,_.,,~, '• ,,                  ,v<·~
    Defendant:                                                                          ,    •


                                                                                        '. KOMITO, EDWARD
                                                                                                                                    .. , , •           •';\•••••w•, 'I•>     "




                                                                                        i 577 EDER AVE
                                                                                        ; WYCKOFF, NJ 07481


                                                                                        .CLOSED
                                                                                          .,..... ......                                               ....
                                                                                        ; SETTLED - 06/15/1998
 Order Documents                                                                •   <   '"'"•n•                                                                       '•••




 ··6~ii\v~ti~~·courtExpress at l-s77~:66c-RETR (I-S77-362-73s"ffror~n-site nian~1ai· retrieval of documents related to
 : this or other matters.Additional charg~ apply.               .... ,.. ...
 :·'The v;~~ecti~g~pubii~ ~~~~rd ~i~ta is.to~ ·i~to~mati~·n purposes only anct is not the official ~~co.rd:: iii~ i~~i that~ p~rty is
 : named a~ d.f!f~~~lant ct.oes.n()_t, necf:~~arily_ i~ply ~ claitn for money ()r P.erfo~!nam::e.11g11!ns~ tl,la.t party....

 End of Document
                                                                                        @        2019 Th<tm~on Reute1'l:. No •·!aim 10 original U.S. Gm·ermnelll Works.
                  To Summary


                                                                  Lawsuit Records
~~~~. ~~~9f'!1,?.~~CI~
                                                                                            . ...... ... '.
•Case Number:                                                                                                 '"                    ''     ~-·          '


 i1i.ii~ii·o;·ie:                         ··    ·                                       DC-016222- I 999
                                                                                        i2/0811'999· .
 .~a.~!.tii>~;·: . .....                                                            .CONTRC~REG
 G~~e.. c;::~teg()t-y:.
 Status:                                                                            ·. 320()0 .. .      ........ .
                                                                                       JUDG:rv£E.NJ.' ENTERED

 W~STLAW Thomson Reuters. l\lo clairn to original U.S. Government Works.
The data provided t•J you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for                                                                                                27
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                                          Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 51 of 124
PeopleMap Report (Premier)                                                                                                                                                                                                                                                         09/25/2019 14:43:04
EDWARD KOMITO



:£i'.i~ing Office,:                                                                                                             ).JiRoEN cot1NiY sf>E.c1~ ciyiL PART
 Venue:                                                                                                                           BER(3EN,NJ
PartY,.!~~()1.'mati()111.
·oemand:                                                                                                                          $402.00
Plaintiff:                                                                                                                        MONMOUTH
                                                                                                                                   ·.~....        -      •.•
                                                                                                                                                            OCEAN.COLLECTION
                                                                                                                                     . ........ ................. ......... '...   ,,
                                                                                                                                                                                           SVC
                                                                                                                                                                                 . . . .. ...              ,.   ~··"              ,., "'..              ,    "·"    ,,      ,..     .   -..   ,.


 A~o,rney:                          ...                                                                                           ·~I~J;;;N.13_A.P~R.~ SONS                                                                                            l{AYrvIOND
.         .......           - , ...... ..
                                                                                                                                 '. 732-469-8700
·License
  , ....... "
              No:
               ..       ~    .~    ".
                                                                                                                                    73.246~~70Q...
Defendant:                                                                                                                       :KOMTTO, EDWARD
                                                                                                                                 .577EDERAV
                                                                                                                                 : WYCKOFF, NJ 07481

              ....... ._.   -~           . ,,...... .
                                                ~




Order Document11
:caffw~~tl~~ CourtExpre~~ at 1-877-DOC-RETR (l-877~362-7387) for o~~sit~ manu~l·retrieval ~f d~cuments·~~lated t~                                                                                                                                                                                  ...
 this or other mattE:rs. Additional charges apply.
 The p~e~edl;g p~blic r~~rd data .is .for i~fo~mati~n purposes only and is not the offlcial rec~rd.' The fact that a party is ...
'naxned as de_fe.!:i~~n~.~9e.s.p.9~11ec~ssarily i~ply a. cla.imformon~y or pe.rfo,rrr,i~nc;:e11ga.:i11st. t~at P~!ty ..


IJ:ncl ofDocumenl                                                                                                                 {\) 20191110mson Reut1::rs. No clai111 UH'riginal U.S. Ckwermnenl Work~.

                  To Summary

                                                                                                                      Lawsuit Records

~a~~ Informati<>.1~. .                                                                                                         ......   ~-   .             '           .
    Fili11g.])~t.e:                                 ...                                                                          '. ()~/ l §.f.19.94 ..
'.~~s~J)P,e,~       ,                                                                                                          .. :CONTRACT
                                                                                                                                   .,.., ....... ,, .......... .


•('.as~.. c.~te~~ry:                                                                                                              32000
 Status:                                                                                                                         'JUDGMENT .ENTERED
:.Filing 9.ff.i_ce:                                                                                                                BERGEN.. COUNrYSPECIAL CIVIL
                                                                                                                                 -:·-·····       ,_,      ....
                                                                                                                                                                pART
                                                                                                                                                                   '                    ,,,,,                          '
.......
~
 Venne: ,. .. ."'".,. ~·          . ..      '                          ~    ,.,.
                                                                                                                                 ·BERGEN, NJ
-~~1.'.l,Y.}~~C)rIIJ:.1!iO~ .
    Demand:                                                                                                                      :$45.0Q" .. "•' .............. .
·I>i&iiliirf:                                                                                                                    , CALLAHAN LAWYERS SERVICE
                                                                                                                                     .....       -··.                          ,,,.          "'···-···                 ···----       . . . . . . .,.# . . . . . . " ' ' '     ••


                                                                                                                                 : MONAGHAN AND MONAGHAN
    ;Att?,1.'~.ey~····.                                                                                                              e¥•     • , •' •'    ~    r       ¥•<"-   •        •   •- •   •   -   ~•,    . . ~,   ,..,    "~"•·-•••      •




: Defendant:                                                                                                                      ; KOMITO, EDWARD
                                                                                                                                 '. 35 l ANDERSON ST
                                                                                                                                  . HACKENSACK, NJ 0760 l


  ..... .,... ... . ..
Order Documents .           .           .           .           .    . .. " ..        . . ... . . ... . .. .. .. ... ... . . . . ...
,cai·1 westlaw. cou~ill~press at. i-877 ~DOC-RETR ( l-877-362-7387) for on-site manual retrieval of documents related to
: thi~ or.9t~~ti:ri~1:te.r.s.'..(\dd!.~igr,ia~. cha~~~- apply:. .. . .. . . . . .. . . . .. . . . .... .... . -· . . . . . ... . ... ···~· .
·The preceding public record data is for information purposes only and is not the official record. The fact that a party ts
; named as defendant does not necessarily itj)ply a claim.for 111oney or per[or~a.nce aga.inst that party ..... .
    0   >.'     --~ ~ ........    •od•   ~••••••          H   ''   o       ""'     '""   >M>   0   ~   0   ''   "·~




                                                                                                                                   (\) 2019 Thomson R1\utcrs. N(.• t'l:1i111 t'o originnl lJ.S. Gcw1~rnmcnl Works.


                    To Summary


        WE\S1l...AW Thomson Flouters. No claim to original U.S. Government Works.
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, 11mployment! or for any other purpose authorized under the FCRA.
                                                                      Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 52 of 124
PeopleMap Report (Premier)                                                                                                                                                                                                                                                                                                                      09/25/201914:43:04
EDWARD KOMITO


                                                                                                                                                               Lawsuit Records

Case Informatio:n
:J."iling l)at~:                                                                                                                                                                                       1.2/26/1996
 .case T).'.p~:...                                                                                                                                                                                     CONTRACT
 Cas.f!.C~.!~g~~y:                                                                                                                                                                                     32000
'Status:
. . .... . '"'' "
          ~            ,,~p~                          .
                                                                                                                                                                                                       CLOSED
 •   ••   • ' . , ... y     ''    •   ~   ,   •       ..,_   •                 •    ••••
                                                                                                                                                                                                       DISMISSED
                                                                                                                                                                                                             ...... .,.,


  l)i,SJ;>.()~.i!i<>.~}~.~.t~!:.. .                                                                                                                                                                    08/27/L997
· F~!~ll~.Q.~c,e: .. .                                                                                                                                                                                •BERGEN COUNTY SUPERIOR COURT
                                                                                                                                                                                                    , '   "        ••A.,,                   •                            , •• "    "•      . , '" •    •       • o,,,_.,      ,, AY,~"""' ' ,   ,   ~W   "




·Venue;......... .......... .. .                                                                                                                                                                     :BE~p~N,NJ
Par.~.!.n,fo~atioa:i...
 D~~':l:~L ... ,, ..                                                                                                                                                                                  •$~4,21 t·90.                                      .
 Status:                                                                                                                                                                                              :CLOSED
"pi;i~tifi;"'.                                                                                                                                                                                            BA.:~K·oi• NE.,\\' YQ~.K
: ~~~~~~y':"'' '"' .. '                                                                                                                                                                               : SHALTIAN CAMMARA
; Defendant:                                                                                                                                                                                          :K:OMiTo, E:riwA:R.D
                                                                                                                                                                                                      : 35 J ANDERSON ST
                                                                                                                                                                                                      •HACKENSACK, NJ 07601


                                                                                                                                                                                                            CLOSED
                                                                                                                                                                                                              •'"' """       o   '~".,'"'   , •• , , , _ , , _ , , , ,    '0 o o    -. ,   -.~~.' ' '      •    TY'




     ..            .      -~,.   ..   ""'~"''         "'•'·"     -~   ' ....       •'
                                                                                                                                                                                                          . DISMISSED - 08/2711997
 ()~.cl,~!~~~~e~tts                    ... "·. .. .       . ...................                                                                                        h.         ...    •      .         ••••           •       .. - . . .                       ...        ••    ....      ..   ••             •     ••   ••••                                 • ••••••


. Call Westlaw CourtExpress at 1-877-DOC-RETR ( 1-877-362-7387) for on-site manual retrieval of documents related to
' this or other matters'. Additional charges apply.
: f!le.pr~cectini·P~1iJ1i~ ~ec~rct <l~i~·is..io~i;;t~r~~tio~·µ~ri:ioses .only                       not.tile                 r~~orct.'.Thefact that a·party-i~·                                               ·an<l 'is.                                            otficia!                                                                                                  -· .
'.i:i~!,11~~ .~~. d.t::f.e.nqa!}.t.4o.es. 11()~ n~~~~-a.:rilyjmplY,_8: pl~iIJ:l f(lr .monex ~r pe1for111a_f!:ce. -~g!J:i!'.1.~t that Part~{·. . . . " . . ...... .
--------.. .                                                                        ~---~,,__,,._..,~,,.,,,,.   . ._,"'. ,. ,., ______   :.,.,_.,,.,..,.,,~..,,...._,_.~~,.._,,.,.,.   __. __,__, ,.,_., , __., __, __. . _,.___,_. ., _. _                                                       _...,,.,,~.,_.,,_..__.,.....,,           __            ~·~•--•w-,..-~---




gnd of Document                                                                                                                                                                                           (i)    2019 Thomson Reuters. N<• claim to original U.S.                                                                                            Gcivtrrnm,~nt   Works.

                             To Summary

                                                                                                                                                                Lawsuit Records
Case Information
•'jjj)~~g .ii.a·~~;                                              . .·..: .                                                                                                                            •07/24/1992
. ~?Se.}'yp~_: ,,. .. . . .                                                                                                                                                                           •CONTRACT
' Case Category:                                                                                                                                                                                      '32000
  ~mil~ ()if.~.~;· .··                                                                                                                                                                                    'B:E;l{G~N.¢9YN.:rY SPECIAL CIV~ PART
.Y~n.~e=.... ... .. ...                                                                                                                                                                                   . J:3:ER:GEN, NJ
Party lnformat~<m
·Demand:
. _., ...... ·-· .. ,..                           ,                                                                                                                                                  '$},000'.QQ ..... '
 Plaintiff:                                                                                                                                                                                           •PARAMUS
                                                                                                                                                                                                      ·..... .       HONDA
                                                                                                                                                                                                                         ....
 A.~!()~~~:r: '•                                                                                                                                                                                    .,I>RQ.~g ....... .
 Defendant:                                                                                                                                                                                         : KOMITO, EDWARD
                                                                                                                                                                                                    . 151 PROSPECT AV
                                                                                                                                                                                                    . HACKENSACK, NJ


Orde~ Doc~m~ii:ts                                                                       ·
     WESTL.AW                                                    Th~1rn;;;, Heutern. N;·~lahn t~-;;;igin;llJ.S~·G·;~~~~~;nt w~7i~~---~~----~--------'""-=-·'                                                                                                                                                                                                                    ·;9
The data provided to you by WESTLAW may not be used as a factor In establishing a consumer's eligibility for
credit, Insurance, employment, or tor any other purpose authorized under the FCRA.
                                                    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 53 09/25/2019
                                                                                                             of 124 14:43:04
PeopleMap Repor1t (Premier}
EDWARD KOMITCI


                                           ·-·· .. -·           . .,.,.                            ..,.,.... ..       ...                                                                 "           ""

•Call Westlaw CourtExpress at 1-877-DOC-RETR ( 1-877-362-7387) for on-site manual retrieval of documents related to
  t~~s . 9~ 9the! ma~t~:rs ..~dcl~t~onal__ C:~~rg~~ ~pplY,'.                            . . ...              .
; The preceding public record data is for information purposes only and is not the·official record. The fact that a party is
  mu:~ecj as d.efen,dant doe~. .n9t nec:~ss.~~ily imply a.claim for money or perf.ormi1:nce.~gainst th.at party..

                                                                                                      1!) :~o 19 Th<)m:;on Rl'uk~r~. No daim to orig-inn! U.S. Gov~rm11iml                                                                             Works.
End of Document

               To Summary
                                                                                  Lawsuit Records

                                                                                                      . .... ...... ....
 c;;~-~~.~.11!!1!:~.ati«>.!l ...                                                                                       '            ~




 · Jf!li11g ~~~e.: . . ...                                                                           ,()~02(1?.9?,  ...
  Ca~f? '.l)'.p~; .....
                                                                                                      'PJP C::OVE.gQ. . .. .
                                                                                                       42000
 '<;:a.~e ~ateg~ry:
                                                                                                      :CLOSED...
 ;,~.tat'!J,S:                                                                                          ''"'"'"'

                                                                                                      . SETIL§l)_ .
 J>is,p~si!~~~. ~a~e: ..
                                                                                                   .... O~Y.l..41.,19,9,7 . .                                               . ...... . . .                                ... . . . . .. . . .
                                                                                                           . ... ,.. .COUNTY
                                                                                                      : PASSAIC       . .. . ........ SUPERIOR
                                                                                                                                       . , ,. .. . .    COURT
                                                                                                                                                          ', ..... .
 :. Fi.!~~g_Qf!i!!~.: . .
                                                                                                                               ·~                "                                                     '                                  ''



     Venue:                                                                                           ·PAS§A!C, NJ                           .. _. . ....
         ..          ·"""""'                        ,

   ?,ar_ty . !:n.formation .....
                                                                                                         CLOSED"-···                         ... ....
  'Status:                                                                                                                 '

                                                                                                       . GENERAL ACCIDENT INSURANCE COMPANY
  '. Plaintiff:
                                                                                                   . ·. A.~T~~~: C;!IA~s.~si<)(. .. ,·.·
   :Attorney:
 ·:Plaintifr: ·                                                                                        : PHQ~Nl?f DpWN C:.O~<Jl~:A:'J:J.<:)N
  : Attorney:                                                                                         .. ~T~!JR Z:..C:HJ\~~-~SK)'. ...
  "Dei~ii'da~t;                                                                                           J~ME~P· C:Y.M¥~s,_g9.
  : Party Status:                                                                               .. .· g~Q§E.P . ..... ·-· .....
  ,"''   •'Wo        ''         ''''   ,_, ..    ,,         \

                                                                                                        . SETTLED - 04/14/1997
                                                                                                                  '   •'"•'''M •' ~ .. '1•<''•           • .,,,. '"" •••··~· "        '           '        ''''       "     '   ·-   ' ' " ,•,


                                                                                                          TRI TECH ENGINEERING
                                                                                                         . ,, . , .......... .... ... ....,.
  'Defendant:
     .. '" ·-·. ,,,,., --- ..
                                                                                                                                        "   "                                         '"                       -~·

         ~

                                                                                                          CLOSED
   .P3:r!y S~tus: .
                                                                                                        . SETTLED - 04/ 14/1997
    ··'"····   ~..


  j I>.~f~~d-~nt.: ..
                          ..~
                                                                                                         •.F,A£t~:·9i,~A§~··0~)xr1'1~E ~~u~s·
                                                                                                        ..CLOSED
                                                                                                          ,. ,,, ... ...,., . .. .. ....
  i.~.~J:~Y-~b.'!1:1~:                                                                                   .: SETTLED
                                                                                                                           ~    ~~-,,




                                                                                                                       - 04/14/1997
                                                                                                                                                                  .,       ..... ,.       "


                                                                                                                .. ..,        • , .. ., ...
                                                                                                                           ·~···-·          -~,,.·~·»···•"""'                                 ~                   v   , , ,• • •     •·




  : Def~U..f!.i:tnt:                                                                                  . )~Dl.J.~'f.~~f\L R.E~Y.R.f.ACING
  •r.~u1:y..Stl\tus:..                                                                              .. ·:··CLOSED
                                                                                                              .       .,.., -· . .
                                                                                                                               .~~       .. ...... ...... .                      "        '                ~




                                                                                                        : SE'I!~E.P .~,941):4!~~9? .
   •Defendant:                                                                                          , KOMlTO,                  EDWARD
    ....... -..... ...
                                                                                                             • .. ·•"' ' ••' • • •
                                                                                                         .;.~v                               .       '• '• '" • • •
                           -                    .       "
                                ~..


                                                                                                        :CLOSED
   ,P~rtyS~~~: ...                                                                                           '""""·"""'"    ....    ........      ..                       ,.,

                                                                                                       ., SET.T.LE.P...:. Q4/ l 4/ .1997.                           .. _
             .....
                                                                                                          . A~J,..!NDl]S'.f.RIAL ROQ.f.IN9~9.·i l:N,~.
      ,.,.


    .Defendant:
      ..   .. . "" ,.,
                                                                                                           C!:-Q.~_;p .  ..
                    ··~"··                      ",.

   ; J?arty.S.taru..s:_
              ..
                                                                                                          :S~XI~~P. .: 94!.1~1/!99?                                                                                             -
     Defendant:                                                                                            :~YB~N.STOCK., A,LLAN.S.,
    .... "" .. ,. . . ... "' .. '. ,, ..
             ~···



   · Parfy ~~atus:                                                                                         :CLOSED
                                                                                                            .. ,   ,,,.,..
                                                                                                                       ".        ..... ....                            "              "




                                                                                                           , SETTLED
                                                                                                                 ......... -.........
                                                                                                                              04/ 14/1997
                                                                                                                                       ,.. ,,.       "




   . Defendant:                                                                                            ·BEAM REALTY CO .
                                                                                                           . 227 MCKINLEY
                                                                                                           •RipQEWOOD,)'fJ 07450
   _ _._..._....,,,......,...,...,,_...,.._..,.,.,.......,. _ _ _ _ ,_ _ _ _ ,.,_..,.~r"'-""'" ..................- -..- ·.... ·---·-~.... ----~....... -------~~---"------ ...                                                                   ---·---1,...,..-
                                                                                                                                                                                                                                                              30
         WS::STLAW Thomson Heuters. No claim to oriqina.I U.S. Governmc:mt Wor!~s.
   The data provide1i to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
   credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                          Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 54 of 124
PeopleMap Repcirt (Premier)                                                                                                                                                                                                                                               09/25/2019 14:43:04
EDWARD KOMll'O




                                                                                                                                                   . 'CLOSED
                                                                                                                                                     . SETTLED
                                                                                                                                                            .  - 04/14/l997
                                                                                                                                                                      .   ..

Order Documents
"caii     W~tl~~"c(1u~tExpress at 1-877-DOC-RETR ( 1-877-362-7387) for on-site manual retrieval documents related to                                                                                                                                       ·of
: tlliss>r 9~h~r. ~a,t;~e,~s: f\.~.~.~ti.cJ,l'lfl.!.c~ar~e,~. a.pp!)'.'. ... ...                                              ..... . .. . ...
: The preceding public record data is for information purposes only and is not the official record. The fact that a party is
  na,i.n.e,d as. de,fe,ndf1!1t.do.e.s.110.t.11e,cess.arily)1TlPIY a claim for mol'ley or perf().fl!la11~e _aga.Jnst th.at party ....

End of r>ocumttnt                                                                                                                                        <D ::?019 Thomson Reuters. No dai111 t1) origfoal U.S. Government \liorks.

             To Summary

                                                                                                                                          L~wsuit Records                  .

Case Information
;·Fili~iiP~~~:                       ..                                                                                                               '94104/1997
:.C:a~e. !YP~~                                                                                                                                        'AUTO
: <;;ase. C::,at_~o.cy:                                                                                                                               •56610
:.st.a~~:..                                                                                                                                       ..... GLQS~p
                                                                                                                                                      !DISMISSED
;D.i~~S.it!~~ ~~tie:
                                          ·-                                                                                                         :01109ii998
                                                                                                                                                         .....,
                                                                                                                                                                 . -....   .
                                                                                                                                                                   . . ..............
                                                                                                                                                                               -~"              . '                                                      . . ·-•.

•Fi,li~~ _9ffice: .                                                                                                                            .. . .. .: P1,\~§~.<; _cqgN,T:Y, SD,J'~gl<:)R CO!JRT
:venue:
»••.    " .....   ~·   - • ·- ....                                                                                                                 . l   J?J\SS~~. N!                                      .. .. ... ·- . . .
Party Information
:siafus; ·· · · ·· · · ····· ·                                                                                                                       :CLOSED
:-1>1ai~tiir: . ·                                                                                                                                    ;vA:RaA.s: FRANcisco
                                                                                                                                                   . ;PETE:Rso:r,{··. , .....
:Attorney:                                                                                                                                              . .. . ., .. -· . - .
•o;r~~-daiti:
                                                                                                                                                                                 .~,.                                   ~-




                                                                                                                                                       DOES AD, JOHN
;.P~~fr~~tu~:· .........                                                                                                                           . ·:CLOSED .... ·- .........
                                                                                                                                                                  "...          .........             .   .......
                                                                                                                                                     : DISMISSED - 07/09/1998
•'i>efendaiit:                                                                                                                                           A~¢ ¢g~~qii/\rfoNs
 P':l~~.Status:..                                                                                                                                    :CLOSED......   ~l\"h""'"          -   •     ~            •   -~   ••• ,   "   ,.. ..   ~¥~   •   • ••••




 "'"'"····        ......                                                                                                                             •DISMISSED - 07/09/1998
•Defendant:                                                                                                                                          .iNrius1;'RL;\i":E<iillPMliN-T r,Er\s1No coMPANY --
                                                                                                                                                     : 3s mHN sT
                                                                                                                                                     :HALEDON, NJ 07508


                                                                                                                                                       CLOSED
                                                                                                                                                        .... ....... .....
                                                                                                                                                                      ~-                ,.,,

                                                                                                                                                    .. DISMISSED - 07f.0~/-~998
·Defendant:                                                                                                                                          · KOMITO, EDWARD L
                                                                                                                                                     • https://1.next.westlaw.com/PublicRecords/Search?
                                                                                                                                                     , searchType=Address&PU=473A4D2C443A342C563A
                                                                                                                                                     i322C533A31332C553A69613734346437373930303
                                                                                                                                                     ;03030313330653230633661366438323037666238
                                                                                                                                                          39


 Pl:l!ty.~.!~tllS,E.
---·    .. -...'"" ...
             ~                  __                          ___..
                                           ......,..,,,,.,._,
                                   -... ..........   . .              ... .                                  ..
                                        ... ...,_......,..,,...___ .....,..,.__._...,._.,__. CLOSED "' .. . _,_. .... ....
                                                                .,,,..._"."'-""'"".,.,............................_.,,.,......,...,

  WESTLAW Thomson Reuters. No clairn to original U.S. Government Works.
                                                                                                                                      _                  ____ _ _______ ___ ___ _____                                                                               ,   . ...   ....   ,   . ..
                                                                                                                                                                                                                                                                                                    31
                                                                                                                                                                                                                                                                                                       . ..
                                                                                                                                                                                                                                                                                                  ....,,_

The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility tor
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                                  Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 55 of 124
PeopleMap Report (Premier)                                                                                                                                                                                                                                                  09/25/201914:43:04
EDWARD KOMITO



       ...      "•'•"'                          .....                                                                                                   . DJ.SMI~~ED ~ 07/0911998
Order Documents
       '•' _,., "     • «-•        .,. .• '   '•' •· •   •   ,,. ' .,.   •- ••                 •   -   '        '•   v•• ·~.·   •   '                                                                                            ''                          '          '    ••   ""'




  Call Westlaw CourtExpress at 1-877-DOC-RETR (l-877-362-7387) for on-site manual retrieval of documents related to
; t~iS.()! ~t~f?! matte~~.: A,dditio.n.~.12~arg~~.~pply'.                     . .   .               ..      . "         . . ..       .. . ... . ..
.The preceding public record data is for information purposes only and is not the official record. The fact that a party is
; nalJle.d ?:~.def~1.'1cl3:1~t does. n.o.t.r.i.~c:e.~s?:rily.1r.nply a claim formone.)'. ()1' pe.~f<?rrnance against th..at pa~ty. ... .. ...... .

End of        DO('.tmu~nt                                                                                                                                () :~019 'lllomson Reuters. No daim to original U.S.                                                                           Gov1~rnmc1ll      Works.




Liens & Judgnnents(ll)
             To Summary

                                                                                                                                    Civil Judgment Filing Rei:ord



J.f i.~i11_g .!~f~1.""!~l~io_n ..                                                                                                                  Creditor Information                                                                                                                      . ........
~ .:l:?i!!.!1&..~11~.l?.e.~:                                                          'L00053504                                                   Creditor:                                                                                      SUNSHINE ATKINS
.Fi!i!l.g .IYP.e.:                            .. .                                    ·:crviiNE:w miNo                                                                                                                                            MINASSIAN AND
 A~~i~.!l:J)'.,Pe.: .                                                                 .
                                                                                       l'c.....rvii N:Ew.fil!N-o ·
                                                                                          ·-   ,, ... "'"'' .,...,,........_.,,...,     ..
 Filing Office:                                                                       ! BERGEN COUNTY
                                                                                      , SUPERIOR COURT
                                                                                      'IO MAIN ST                                                  Order Documents
                                                                                      ~HACKENSACK, NJ
                                                                                                                                                   •   • "·'   ~,   ,,   •'   •   .,   •   "'"'"'-v-'   •.,..   .~   '-'   •   •<•    ;   •   •   •   ·"""••~•'   --•·•~·•        ;-.   •"       , ••



                                                                                                                                                    Call Westlaw CourtExpress at 1-877-DOC-RETR
                                                                                                                                                  ; ( 1-877-362-7387) for on-site manual retrieval of documents
   .····-·          .... _. .•..                                                                                                                  . n~la~e~ t?. ~is o.r ?t~~r ma~ters. A~di~iCJ.na.I ~-~3:f$~~. ~e:ply. _ ....
 ~i}!~~tf!?ll~~y: ..                                                             ..
                                                                                      .BERGEN
                                                                                      ·'-··"".., . ...... ..,


•Fil~ng ~ate: .                                                                       . 0 I/13/2004


Debtor lnforniation
·Debtor:                                                                              ; KOMITO, EDWARD
                                                                                          577EDERAVE
                                                                                      i   WYCKOFF, NJ 0748 l


: l)eb,~~:n:: '1.'Y.J>~:. . .                                                         ·~pIVIDUAL
:Debtor Amount:                                                                  ... $25,1)). .00

I~nd   of Dorninenl.                                                                                                                                     @     2019 Thc•mson Rcuti::rs. No claim t(! original U.S. Government Works.

             To Summary

                                                                                                                                    Civil Judgment Filing Record



Filing lnfornnation                                                                                                                                Creditor Information
  WESTLAW Tl'omson Fleuters. !\lo claim to oriqina! Ll.S. Government Works.                                                                                                                                                                                                                                  32
The data provided lo you by WESTLAW may not be used as a factor In establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                      Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 56 of 124
PeopleMap Report (Premier)                                                                                                                                                                                                                                                                                  09/25/201914:43:04
EDWARD KOMITO



  Fili11KN~~ber:                                                                        :I?C.9J 622219.?9 .                                                                                Creditor:                                                                           MONMOUTH OCEAN
  Filing Type:                                                                          . CIVIL JUDGMENT                                                                                                                                                                     . COLLECTION SVC
                                                                                        •RELEASE
                                                                                           . "" ...............                                       "'''


   Acti,~~-Type~.                                                                       . CIVIL JUDGMENT
. Filing Office:                                                                          BERGEN COUNTY
                                                                                        i SPECIAL CIVIL COURT                                                                             Order Documents                                                                         ,.   ,... ,,,.   .......... ,
                                                                                        'lOMAIN ST                                                                                        .·Call Westlaw CourtExpress at 1-877-DOC-RETR
                                                                                        . HACKENSACK, NJ                                                                                    (l-877-362-7387) for on-site manual retrieval of documents
                                                                                                                                                                                            r~.l~te~ t9_t,!lis or ()~t.he~..!TI~~~'?rs. A~~i!i()nal .~h.11:r.&~s ~pp~Y· ..
·.........   ~·.   ',._,.,'   .   '


. J:i'ilillg ~<;?_Un~y;_.. .. . .                                                       :BERGEN
                                                                                        . .,. "' ' .          "'''""~··




. Orig~!ll!! F.'il~11g _1>,1\~"'.: .                                                    ; 03/08/2000
•Release Date:                                                                          •o6/2i'hoo l                                          .



Debtor Information                        ,   ....   ~   ••• • • ...   • ...... '. ',., •, "" v             •..•   , ... , ••• , • _.,.,_ ' ....


'Debtor:                                                                                : KOMITO, EDWARD
                                                                                        '577 EDER AVE
                                                                                        i WYCKOFF, NJ 0748 l

' D~~-t()1::. T~p~:.                                                                    ' INDIVIDUAL
·Debtor Amount::                                                                        ;~492.0(_ . ~ ····

End of Dnc11ment                                                                                                                                                                                       @2019 Th(>mson                                R<~utcrs. No   claim to origiu:tl U.S. Government Works.

                      To Summary

                                                                                                                                                        Civii Judgment Fiih~g Record



F.~·-~-~g l~fo.i;f!l:~!i~~ .                                                            .-             ·--                -· . "         .-   ~-"        .., .,        '
                                                                                                                                                                                          Creditor
                                                                                                                                                                                            .      Information
                                                                                                                                                                                                     -   ......                         ..,..   ~-




: Filing .N':!~l:i.~J:': .                                                              'DCOl6222l999                                                                                      Credito.::                                                                        ; MONMOUTH OCEAN
  F:iJ.i~g}'yp_e:                     .                                             •
                                                                                        ; CIViL NEW FILING
                                                                                             , '   '    •    ' " " ·~       ''       '··• •       •   ''·•••"-    I•       ,._.   •   •
                                                                                                                                                                                                                                                                             . COLLECTION SVC
•~c.ti.~.llJ)p~:                                                                        ' CIVIL NEW FILING
  Filing Office:                                                                        ;BERGEN'c;°oliNiY: .
                                                                                        ' SPECIAL CIVIL COURT
                                                                                        : IOMAIN ST                                                                                       Order .Documents
                                                                                        ; HACKENSACK, NJ                                                                                   ,_, • ' h    ••   '   •'   ,,, ,_' ""''~A•' •'"•'°


                                                                                                                                                                                          ·Call Westlaw CourtExpress at 1-877-DOC-RETR
                                                                                                                                                                                                                                                 ~··••-'       ',_ 0'   o'   '   '',                  ''•   •" •




                                                                                                                                                                                          ~ ( 1-877-362-7387) for on-site manual retrieval of documents
                                                                                                                                                                                          .related to th._is or ot~{!r !lla!t~rs .. f..dditional c;~arge~ a12pl)I: ....
: J.i'il~J.1:8.. ~l?~~ty:                                                               ·BERGEN
:,Fili~g !>.a.t~: . .                                                                   • 1~~O~fl 99~.


Debtor Information
  Debtor:                                                                               : KOMITO, EDWARD
                                                                                        : 577 EDER A VE
                                                                                   . '"\iYYCKO~~NJ..Q748J

   WESTU.\W Thomson Reuters. No clairn to original U.S. Government Works.                                                                                                                                                                                                                                                  33
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                           Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 57 09/25/2019
                                                                                    of 124 14:43:04
PeopleMap Report (Premier)
EDWARD KOMITO




                                                            "••'    •·~••      '         '   •w



:D~i.l!(lr.,!.ye~.=... ..           :1N1-?~V.IJ)YAL.
 Debtor Amount:                     : $4Q?.fJO

Encl of Document                                                                                                                           0 :!019 Th•)mson Reut<m;. No dnim t.o origin1tl U.S. Govcmmenl Works.


        To Summary

                                                                                                        Civil Judgment Filing Record




Fi.l~!i.g_!~.f~t::1l!~ttio~ . .                                                                                                         Creditor Information
                                                                                                                                            ,         .       ~··            ~·   .                    .. .         ..   '

                                         DCOl31672004                                                                                   Creditor:                                                     ·AMERICAN EXPRESS
· Fi~i11g .N1:1~b~r.:               ~   ' " • ,,,_          •••     .,   •«H~        • ·•\       ·~·

                                                                                                                                                                                                      :CENTURION
 F~~i~J;t!Yee: ....                     'CIVIL         NEW
                                           ....,,. .. """ .. . FILING
                                                                .                            ~




· Acti~_!l . ':f:)'p~: .                     CJV~~W:. ~~Y..
: Filing Office:                        '.BERGEN COUNTY
                                        : SPECIAL CIVIL COURT
                                        , l.O MAIN ST                                                                                   Order Documents
                                        . HACKENSACK, NJ                                                                                  Call Westla~·«:o-~rtE~press at 1-s"ii-noc=iIBiii"'" . ' ..
                                                                                                                                        · (1-877-362-7387) for on-site manual retrieval of documents
                                                                                                                                        . n~la.ted . to thjs or ot~er 11'.1.tl.tte.~~: A4~_it!onal charges apply: __ . .
, Fi_!i~8,..~~~~.ty:..                  ;B.E.~9.§~ ..
•FU~llg,pate:                           \ 06/17/2004
                                           ........ ...,..
                                                 .,        .. .
                                                              ~                "-~·




 Debtor Information                 "        •    ,~••op   ••• -   •~•   •••   • "'• '••• • - • • •'        •   'I   o••   • • •


 .Debtor:                               ; KOMITO, EDWARD
                                        • 577 EDER AVE
                                        ; WYCKOFF, NJ 07481

       ~·   ... .      ,_   ..          .'       ·-~··~·

  ])e~!~~.T.~e.~:,          ,. .         ; INDIVIDUAL
                                                   ....... ·-· .. . ..   ~,




  Debtor .~mount:                        •;'.!>I 2,857.00


 End of Document                                                                                                                            <D   ~019   Th<lmson Rcur.t:rs. No daim t.o original U.S. (i<)vcrnmcnt Works.


            To Summary

                                                                                                            Civil.Judgment Filing Record




 F.i.!.!~g}~f~r.1!1atio~                                                                                                                 Creditor Information       ••   c   ""       "'•   ,,   '•




                                         : DJ2901372004                                                                                 . Creditor:                                                   ; AMERICAN EXPRESS
  .¥~Ii111tN'!lllhei:::.                , . .. . .. ,.,....... ,... ......... .    ..~




                                           VACATED                                                                                                                                                    'CENTURION BANK
 ;J.i'ili!lg '.l)'P.~:                                              . . JUDGMENT
                                                                               ..... '
                                                                               ·~·.    .               ·~              '      ~."   "


 . Action Type:                            VACATED/APPEALED
                                             '}lJ.Pm•WN"I . "" ..
                                             ':S~RQ~N .(::OVNTX

   WE.STL.AW Theimson neuters. f\lo claim to original U.S. Gov1;1rrwnent Works.                                                                                                                                              34
 The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
 credit, insurance, Eimployment, or for any other purpose authorized under the FCRA.
                   Case
       PeopleMap Report    5:19-cv-04679-JLS
                        {Premier)                                                    Document 3 Filed 10/07/19 Page 58 of 124
       EDWARD KOMll'O                                                                                                                                                                                 09/25/2019 14:43:04



                                             · SUPERIOR COURT
                                             . IO MAIN ST
                                              HACKENSACK, NJ
                                                                                               iOrder Documents
       ·-   '_.,      •·   ,   '"•e•
                                                                                                cal1\vestlawCourtExpr~ss at 1~877-DOC~RETR
       filing <;o~nty: __                     BERGEN                                             (1-877-362-7387) for on-site manual retrieval of documents
   · ()ri_gi.l!~!J:filin~ ][)ate:             10/27/2004                                         related to this ?r othe.~ !lla!ters. Ad~i~ional c.~ar_ges -~pply. __
                                                 ...,. ·····' ......
                                                    "             ,.   ·~"

   ·Release Date:                           ' 0I10512005


   Debtor Information
   ,              ·-·.                        '"'"        ..   -. '•
       Debtor:                             , KOMITO, EDWARD
                                           : 577 EDER AVE
                                           : WYCKOFF, NJ 0748 l

            .   -··             "'"

  . D!:.~tor !Y.P.~=-- ...             . (INDIVIDUAL

  Emf of Document
                                                                                                     ~) 2019 Thomson Reuters. No claim to origin:1l T.l.S. Govmnncnt Works.
                To Summary


                                                                             · Civil Judgment Filfog Record



  ~~~in.g -~~f~r~~ltio11 .                                                                   Creditor  Information
                                                                                             ...... ,~.
                                                                                                 .....      ...                                                             .............. ~.,                     ........
 .f.il.iJ!g. ~11~b-~r.:                    DCO 131672004                                      Creditor:
                                                                                                          -~,.,   ...
                                                                                                                  '   .,.,,.,.,, ...,   ~····· ·~···-·~   ,.,.,....    .,

                                                                                                                                                                      : AMERICAN EXPRESS·
                                                                                                                                                                                                 ,,   .....   -~              ,,...   ..

 ,_Fil!11.g}'Y.P.~.: .                   :CIViL .riiDGMENT
                                             ""     ""'    ',,_,,M.. ,•,•O"''''""'                                                                                    •CENTURION
 .A:<:!i()~ .1.:YP_e:                  . ; qIVP:, IlJl?Q.~I':l'J:'__
  Filing Office:                         ; BERGEN COUNTY
                                         · SPECIAL CIVIL COURT
                                         : IOMAINST
                                                                                            Order Documents
                                         ·HACKENSACK, NJ
                                                                                             , Call Westlaw CourtExpress at 1-877-DOC-RETR
                                                                                             •. ( 1-877-362-7387) for on-site manual retrieval of documents
 ._Fili11g. ~?IJJ1iy_: .                 ;BE~QE,N
                                                                                           .• related., to....this
                                                                                                                '. ...
                                                                                                                       or other
                                                                                                                           .. .
                                                                                                                                matters.  Additional charges apply
                                                                                                                                     . . . . ..... .. .. ·~.. ..... , ...,,. ,, ,.
                                                                                                                                                                                          .
                                                                                                                                                                                   .... ·~"-- ... -
  FiJing!>~te:                            08/16/2004


Debtor Information                     ..........
 Debtor:                                ; KOMITO, EDWARD
                                        ; 577 EDER AVE
                                        •WYCKOFF, NJ 07481


•J:)ebte>r. 'f.Y.J>e: .                  INDIVIDUAL
. Debtor Amount:
              ........ .......    .-   '$12,85_7.9,0

End of Document.
                                                                                                  \0W19 Thomson lkutcrs. No claim to original U.S. Gov1~rnme111 Work~.

 'if'J~'SSiLAW Thomson Peuters. No claim tc original U.S. Government Wol'lrn.
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                      Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 59 of 124
                                                                               09/25/201914:43:04
PeopleMap Repo11 (Premier)
EDWARD KOMIT<)




       ToSummal'y

                                                                                                                                    Civil Judgment Filing Record



                                                                                                                                                               .~r.t?<.li~C)r ~nforn,i11~ion .                               .. , ... ,... , .. ,,,..,, .......           ..
Fili~g..~!!f~!"lllat.ion
                                                                                                                                                                                                                                                                  ,,,,,
                                                                                 ... . ,..          ,,. ..         .......          .,,,...... .
                                                                                                             .,~              ·-~



                                                                                                                                                               Creditor:                                                  . NOTO JOSEPH C
: F.m.11g_N:11111ber: ..                         "     .. ',
                                                             : DC006                 l 902003
                                                                      . '"'''"'"'·· ,_ ..,, .... "'"'' . '
: Filing Type: ...                          .   ~-         ;,
                                                             •   CIVIL
                                                     .... ,.. .... ,...           ,, ... ,.,,.,.. . FILING
                                                                                    NEW
                                                                                      ·~    ·~      . ., .. -· ........ .,,,. .                        ,.,,,


~ A.~tion   Type: ·                                    ,
                                                             :' .....
                                                                 CIVIL  ·' , ......
                                                                          '•'
                                                                                     NEW FILING               ..,.. .                ,,,,


 '. Fili~g orn~~: .
                                                                                                      ~·"""''""';••·''•



                                                               •BERGEN COUNTY
                                                               : SPECIAL CIVIL COURT                                                                           O_r.der D()~~~~~ts . .                              .
                                                               ; JO MAIN ST                                                                                    ·Call Westlaw CourtExpress at 1-877-DOC-RETR
                                                                •HACKENSACK, NJ                                                                                 (l-877-362-7387) for on-site manual retrieval of documents
                                                                                                                                                                   . .. ... to this
                                                                                                                                                               ·related    ·~'  ....... or. other matters.
                                                                                                                                                                                 •,·   '   '      . ··"
                                                                                                                                                                                               .,,.   ~· . . Additional
                                                                                                                                                                                                             .. ... .. . .. . . . . charges'.....apply.
                                                                                                                                                                                                               .,                  -              .. . .                           ,.



                                                . ._,...            ,,_, .... ,            ...........- ,, ....          ,.     _,


 : ~ili~g.. f~\l~ty:                                        ;Bl?~Q~t-f
 ·• F'ili~g :Q?:~e:... ...                                      ' 03/ !.2/2003


 Debtor Information
           ...... .................... ,.
                         ,

  Debtor:                                                       ~ KOMITO, EDWARD
                                                                ; 577 EDER AVE
                                                                : WYCKOFF, NJ 07481

                         ·••«   •.
                                                 .......... -:       '"         .,.   ·--·~····    ..,.....,...,, ...,,, "' .. ,,, ..       -~·   ..
  :P.~.l:l~()t:.,!.YP.e.: ...                        .        I,l'!I?.!Y~:U.~ .
   Debtor Amount:                                           .:.~~1!5~~.QQ ..
                                                                                                                                                                     (\) 2019 'l11omson Reuters. No claim to origirml U.S. G•)vc-rnmc-nl Worh.
  End of Uot•1m1ent

          T0Summat~1

                                                                                                                                       Civil .Judgment Filing Record·




  FiJiJ!g .~~f~r.~~~i_on.                                                                                                                                        Creditor Information
                                                                 : SC6?3.3~!9,.9.~S~~ .                                                                          ·Creditor:                                                ·PARAMUS HONDA
  , Fi~~~g ~.U.!1.1b~:r.:.
  : ~~l,~ng__ 'f.yp~:.. . .... .                                 . CIVIL'"NEW
                                                            ..... - ...    ······" ... .
                                                                                ·~
                                                                                         FILING
                                                                                              .,.
                                                                                           '• ''                                       -~    ' .•        ,.



    Actio,J.l_'I)'pe~ ..                                         ' CIVIL NEW FILING ·
  · Filing Office:                                                  ·~BERGEN couNTY
                                                                     : SPECIAL CIVIL COURT                                                                       Order Documents                           .    '""   .                                   ~


                                                                     i lOMAINST                                                                                  ·Call Westlaw CourtExpress at 1-877-DOC-RETR
                                                                     ; HACKENSACK, NJ                                                                            · (1-877-362-7387) for on-site manual retrieval of documents
                                                                                                                                                                 . related ~o this or other._r.r:iatter.~_. J\ciditioniil
                                                                                                                                                                                                                      .   <::barges
                                                                                                                                                                                                                                 ..,. apply.
                                                                                                                                                                                                                                        ..... ·"·'" ...... .                   '

                                                                                  . .
  •Filing _<:;()U":~;~:                                             _:B,~R.GE~
   ·Fili~~Date:                                                      ~    07/24/1992
                                                                                                                                                                                                                                       ------~-~-~·

     WliESTlAW fh<)mson Fleuters. No c!airn to original ll.S. l.3overnment Wor!~s.
  The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
  credit, insurance1, employment, or for any other purpose authorized under the FCRA.
                         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 60 of 124
   PeopleMap Report (Premier)
                                                                                                                                                             09/25/2019 14:43:04
   EDWARD KOMITO




   Debtor Information
    Debtor:                                           •KOMITO, EDWARD
                                                      • 151 PROSPECT A VE
                                                       HACKENSACK, NJ 0760 I


  •J)(lb~or_ Type: ..                              ·INDIVIDUAL
  ·Debtor Amount:                                  . $1,000.00

   End of Docmnent
                                                                                                    @20.19 Th(•lllSi•H R1:uters. No clail!l IO original U.S. Govcrmll(mt Works.

           To Summary

                                                                                 Civil Judgment Filing Record



   Fi!htg,!~f~_!'J!i!~~OJ1_.                                                                   Creditor Information
  ' Ii'.il~f!g_ !'ful!lbt:!::                        ' LU 2 l 0319962                          .· C~editor:                          . 'riA.NK:oI'NY .
  L:i<:ili.~g_!Y.P~.=- ...... ,, . . ... ..          •civii>oisMJ:ss·A.L
  . ..-:..r~~!1: ..Txe.e,=. .
  ·A                                        ···· · · •chill..DisiMissA:L
                                                             .... . ..... ..... . .
  : Filing Office:                               ; BERGEN COUNTY
                                                 ' SUPERIOR COURT                              Order Documents
                                                 ; 10 MAIN ST
                                                 •HACKENSACK, NJ                                 Call Westlaw CourtExpress at l-877-DOC-RETR
                                                                                               · ( 1.-877-362-7387) for on-site manual retrieval of documents
                                                                                                 r~l.~!~d. t() ~hi~..o!..'?~~~~...1!!.8:~te~s:. ~~~-~~io~al. cha~~e~. ape l¥: .....
  : Fil_in_g_ ~~ll~ty: . ..... ..                . J?..~R.PE.N . . .. . . .... ..
 ·. 91:'~8.iJ!~~ ¥,~l_!~g})a!e: .                .· 12/26{1_9~6
  Release Date:                                   ;' 08/27/1997
                                                       ,    , .... , .. ,,
                                                               '""




 Debtor Information                               ~        '   .... _, .   '"
  Debtor:                                         KOMITO, EDWARD
                                                ! 351 ANDERSON ST
                                                  HACKENSACK, NJ 0760 I


 •:1lebt()i: 1)P._e: ........... .              ' INDIVIDUAL

 Encl of Pommcnt
                                                                                                  (() 20 I9 Thc!ll.1son [{,;utcrs. No daim   1·0   original U.S. Government W\Jrks.
        To Summary


                                                                                Civil Judgment Filing Record




 W!ESTL~W Thomson Heutem. !\lo claim to ori9irml U.S. Government Wori\s.
The data provided to• you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 61 09/25/2019
                                                                                 of 124 14:43:04
PeopleMap Report (Premier)
EDWARD KOMITO




                                                                                                                                      Creditor Information
:F,il!J!g. I.llf.~r~ati~n                                                                                                                                                                 : CALLAHAN LAWYERS
                                               , ~C:.?..l.?.!9.?<l:~C2 ...                                                             Creditor:
.Fil.i~g, N"!1.Illl.?er: ..                                                                                                                                                               ;SERVICE
                                               : CIVIL NEW FILING
.¥il~~g.!.YP.~!... .                                  .   ~..   .. • •   '..... • . •           .., w"                 ,., ,.



; A£~!~!'.1)'ee: ... .                       . ;'. CIVIL
                                                 "  ..-.. ..... ,,. NEW
                                                           ~.   -   ,, ....
                                                                            FILING
                                                                              . . .
                                                                              -~                '    .~....            '



: Filing Office:                               •BERGEN COUNTY
                                               ; SPECIAL CIVIL COURT
                                               'JO MAIN ST                                                                            Order Documents
                                                                                                                                              .1~·                              ..            . ..•.       .......   -~.   . ... ...   ..... ,,,

                                               : HACKENSACK, NJ                                                                       • Call Westlaw CourtExpress at 1-877-DOC-RETR
                                                                                                                                        (l-877-362-7387) for on-site manual retrieval of documents
                                                                                                                                        related to this.or otherlTlatters: Addi~~on~! ..c~ii.rg;esapply._ ...
: Filing County:                                .BERGEN
 Fi~~~i.O!~a!e: · ..                            . o2/i6h994


 Debtor Information
 •Debtor:                                       :iciMiio: EnwA.RD
                                                : 351. ANDERSON ST
                                                ; HACKENSACK, NJ 0760 l

                                                '
                                                i

 . ~J?.!~~.J..ype; .                            '; INDIVIDUAL
 : Debtor Amount:                              ·• i $45.:oo ·
                                                                                                                                                <D 1019 Tl1omscm .Rt'ut.crs. No dt1im t.1i original U.S. Govm.11mc:nt Works.
 Eml of .Document

         To Summary

                                                                                                              Civil .Judgment Filing Record



                                                                                                                                          Creditor Information
  Fil_im~. I.~f~~~~~~o11.                                                                                                                 ...... ,~~-.   '   ...
                                                                                                                                                                                          .. ·;·cr\LiAf.IAN 'LAWYERS
  'Filing Number:                                    .JC9l61994SC2
                                                             ... ....... ......                                                 -··
                                                                                                                                           Creditor:
 ;F'ning.f:file; · · ···
                                                            ·' ' " '""               ,,                        ,

                                                     ; CIVIL JUDG:rvIENT                                                                                                                   ;SERVICE
                                                     '.RELEASE       ,.,.,, ...
                                                                         ''            .. "          , .,          ,


   Action Type:                                        CIVIL      JUDGMENT
                                                         "· .. ....... ..
                                                           "".                  .. . , ., .. .
  ·Fi1i~g ·orfice.:      ·                           ; BERGEN COUNTY
                                                     i SPECIAL CIVIL COURT                                                                Order Documents
                                                                                                                                                  .. , .............                 ,.        ,.   .. .
                                                     ; IOMAINST                                                                             Call Westlaw CourtExpress at 1-877-DOC-RETR
                                                     . HACKENSACK, NJ                                                                     · ( 1-877-362-7387) for on-site manual retrieval of documents
                                                                                                                                          . related.to this or ot~er 1Tlatters. Add.iti()f}~I charges apply:.

  :F,ili~~~-¢.?.~8-tY'.. ' .                         ·BERGEN             •   -·~··        >h•       ••    "




    Qri.g~~~.1 ¥.~~i!l!~.!>~.te: .                    03/14/1994
  · Release Date:                                     09/17/1996



   Debtor Information
             ...     ...  ~"*_,,._..._   ,,.W' _ _ _ _ _ .....           -~.          ______ ,_ _ _ .....,...,_..,...,.,..,.....,..,.,..._ __ ..._, ..
                                                                                                                                                     _..,.~,   ___ ,,,_ _ _ _.,.__ _ _ _ _ _ _ _ _ _ ,_ _                                            ..............
                                                                                                                                                                                                                                .....,.._~~----,.·----




     \iVh~S.TLAW Thomson Reutf~rs. No e!airn to original LLS. Govt~mm$nt Wmks.                                                                                                                                                                           38
  The data provided to you by WESTLAW may not be used as a factor Jn establishing a consumer's eligibility for
  credit, insurance, employment, or tor any other purpose authorized under the FCRA.
                                                                Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 62 of 124
   PeopleMap Report (Premier)
                                                                                                                                                                                                            09/25/201914:43:04
   EDWARD KOMITO


                                                                                                  . ,   .'   "".   ·~·   .
   :Debtor:                                                                                    'KOMITO, EDWARD
                                                                                               · 35 l ANDERSON ST
                                                                                                 HACKENSACK, NJ 0760 I


   :. ~~~!~i)'yp~: ..                                                                            INDIVIDUAL
       Debtor Amount:
   . . ..,, •       n    • '• ' - " ' -        ~.. -   • .,     • ""     "'
                                                                                               ; $45.00_ .. ', ..

   End of Document
                                                                                                                                                          © 2019 Thomson Reuters. No dairn to original U.S. Gov.::rnrn(.'nt Works.




  Bankruptcy JRecords(l)
                            To Summary
                                           TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXPRESS
                                                         1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                                                                                                              This docket is current through 12/04/2008
 Current Date: 9/25/2019
 Source:       U.S. BANKRUPTCY COURT, DISTRICT OF NEW JERSEY (NEWARK)

 CASE INFORMATION

  Case Title;
                                                                                                                                           ;1~~fR·e;EDWAR.o"KofViiTO:~ATKiNs· M1NASSit\N·&.TA.FUR1'~
                                                                                                                                           :SUNSHINE
                                                                                                                             .. ,   .. ,, .. , .   ., ..... ,. ~---   '"~'·.   '""   '"''"   ...
                                                                                                                                           ;2:04-BK-43720
  "'                    ·""""      ...
  Date Filed;                                                                                                                         · · ioiii/2004·· ·
       ---· ..._,._, ..., ... ,                    _,,. ......... ,..,
 . Date Discharged:                                                                                                                       · 121021ioos.
  Office:                                                                                                                                   NEWARr<'w·····                                                                  '. '.   .   ~



 :case f:fpe /clial>tei:::·                                                                                                                 BANKRUPTCY: CHAPTER                                    t3 ...
  case 'i>etaiis: ·                                                                                                                       .NO ASSET


 Case Number:
                                                                                                                                         ·2:64-aK::43720
 ·"''"'"V•·••··••••••                      '"

. Key Nature of Suit:
                                                                                                                                    ·· BANKiiu?fcY; CHAPrER:i3'(o6ojo> ···


CREDITOR
  ... . ..... . J[NFORMATION
                ........ ... . .....
                .                         .~              "                   " "   "'".   "




DEBTOR INPORMATION
EDWARD KOMJTO
~ i>~;q;·A~~r~~;:··                                           . ....
                                                                                                                                         577. ED~~..1\\1~..
  W!ESTLAW Tho~m:;on Fleuters. No claim to original U.S. Government Works.
The data provided to vou by WESTLAW may not be used as a factor in establishing a consumer's eligibility for                                                                                                                 39
credit, insurance, emJJloyment, or for any other purpose authorized under the FCRA.
                                            Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 6309/25/2019
                                                                                                     of 124 14:43:04
PeopleMap Report (Premier)
EDWARD KOMITO


                                                                                                                     '.w:Ycl<offi, NJ 0148i~ii45
                                                                                                                     :xxX-XX-1789
 SSN:                                                                                                                WILLIAM ciA.EKEL .
 Attomey(s):
                                                                                                                      201-785-0111
 Atton1ey Ph~n·e;                                                                                                        ~·.   . ...
 "                     .. ,   ,.   .,.                                                                                WILLIAM C JAEKEL
·Firm Name:
                                                                                                                 .. 4i ORCHARD 51'
                                                                                                                     ;STE 101
                                                                                                                      RAMSEY, NJ 07446-1158



     ATKINS MINASSIAN & TAFURI SUNSIDNE                                                                               .577 EDER AVE .
 'i>a~tyAdd.re~;;                        .. · ·     · ·           ·· · · · ...         ··                              WYCKOFF, NJ 07481-1145




     TRUSTEE INFORMATION
     MARIE-ANN GREENBERG                                                                                               ·30 TWO BRIDGES RD
     : :Pariy..A:d.<l~ss~ ··                      .. ·· · ·   · ·                                                      .STE 230
                                                                                                                        FAIRFIELD, NJ 07004-1550
                                                                                                                       ·.....
                                                                                                                       ;973-227-2840
     ·Phone:



                                                                                                                                                                                       ..........          ...
      SCH~pULE: ~41 (1)
                                                                                                                                                                                                    .,,,




                                                                   ·,Time:                                                                                                      ' i;>e~CJ:iP.t:i<?n.: .
      :Date:
      . - .. ·-. .,, . ,. .. ,.,
                   ·~,~-             "
                                                              "    '"'.......... .
      ; l 2/07 /2004


      CLAIMS Rl~GISTER INFORMATION
       .,                                                                 "'




                                   TO O:BDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW COURTEXPRESS
                                                  1-877-DOC-RETR (l-877-362-7387) (Additional Charges Apply)

                                                                                                                                \i)   2019 Thomson R~ntl'l'~. N<1 t'laim m original U.S. Govt!111rn1::nt Works.
            End of Document




        Dockets(6)
                       To Summar:y
                                   TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXPRESS
                                                 1-877-DOC-RETR ( 1-877-362-7387) (Additional Charges Apply)

                                                                                     This docket is current through 10/2412007
            Current Date: 9/25/2019
            Source:                 SUPERIOR COURT, BERGEN COUNTY, NEW JERSEY
            :fii$'~:W~~P£1{:···.'.,~0~:-:~,'.':::;J:~~-t?'~'.-:p·:; ::::i, ·;'.i''".:· .: :,.···+::;?:,i;:'·6J~ ~;t:· :/r~·':'Z:·~,::• :;:;:-::Y
                                                                                                             .• ;.                       ·.        :·;.: .:.·:::\:: ;t::·. ·~s:7:c~Pt~~;~·;9;b::;t··;.::::· · ,. . . . . '·.•!·''""···:''·
                                                                                                                                                                                                                                             40
               WES'ftAW Thomson Reuters. No cl~Clim to original U.S. Government Weir!\~~.
            The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility tor
            credit; insurance,, employment, or tor any other purpose authorized under the FCRA.
                              Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 64 of 124
PeopleMap Report (Premier)                                                                                                                                                                       09/25/201914:43:04
EDWARD KOMITO


This Data is provided for informational purposes only and it is not the official record. For copies of the official record (of an
incarceration, conviction or court filing record) contact the source agency or court. In addition to any obligations under your
Subscriber Agreement, your use of this data may be governed bv the Suoolier Additional Tetms (see Footer).


CA~~ J,~ORM~::J.::IQ~                                                                                                                                   ,. . .         .,   . .   ...   ·~   '

: Cnse Title:                                                                                                      :Callahan Lawyers Service v. Edward Komito

. Court:                                                                                                            'SUPER°ii::irfcouRT, BERGEN COUNTY
· ...,....... ...   . .....
; Case Number:                                                                                                     .:sc~ooo9i 6-94
. Case Type:                                                                                                        ·civil

:case.siiiliyiJe; ·                                                                                                   Conuuct
                                                                                                                    <· ........
                                                                                                                              -~.    ' .....,.,,.
. K~y·N~i~i~~·~is~ii: .. ---                                                                                          Contracts (130)

 Date Filed:                                                                                                          02/16/1994
    '"'" ....... .,, ..... ,.
·Claim/Demand Amount:                                                                                                  $45.00

: Case Status:                                                                                                         Judgment Entered




 PARTICIPANT INFORMATION
 .Ca!~!'l~~ll ..~~~ye:r~ S,e:r_vice....                                                                                    ... ,, ..... ,..,,,,     '"""'"   ... , .
 ;Type:                                                                                                              . Plaintiff

 ~ i?i~· Na~~:.                                                                                                       ;Monaghan And Monaghan



 Edward Komito
 ; Type:                                                                                                              .Defendant

 : Address:                                                                                                           •351 Anderson St
                                                                                                                      :Hackensack, NJ 07601


 TRUEFALSE
       TO ORDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW COURTEXPRESS
                     1-877-DOC-RETR ( l-877-362-7387) (Additional 'Charges Apply)

   Eml of Document                                                                                                                  !i)   :2019 ThomsCln Reuters. No claim to original U.S.               Gov,~rnnwnr         Works.

                To Summar)
                    TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXPRESS
                                  1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                                                                                  This docket is current through 10/25/2007
  Current Date: 9/25/2019
 Source:                     !~UPERIOR COURT, BERGEN COUNTY, NEW JERSEY
 ~pi§.e~~~t:Mi\iJff~'.l:(~i~~:;1~:~~~~'.~~:.·;.~_;(,::·: r}:.~: ~,~~~-\~;{:1~;. \W.~~JJ~:~:·~:-:":::-;::::·:~:·:(. ;;:·;. _;. :~:~\~·· ': -v~ -:-~ . '.·-:~'.:~7:3~·~}~::.;· '.'.:::;h~-;;~;:.~;;r{~·'.:;~;~-,:~:·:·:;·.~~i,.; · :r. -·· -

  This Data is provided for informational purposes only and it is not the official record. For copies of the official record (of an
  incarceration, conviction or court filing record) contact the source agency or court. In addition to any obligations under your
  Subscriber A eement, our use of this data ma be overned b the Su lier Additional Terms see Footer).

      V\f!ESTLAW Thomson                         F\eutt~rs.         l\lo claim to original U.S. Government Work~. ·
  The data provldecl to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
  credit, insurance, employment, or for any other purpose authorized under the FCRA.
                    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 65 of 124
PeopleMap Report {Premier)                                                                                                09/25/2019 14:43:04
EDWARD KOMITO



CA~If l~J!QRfy!~'"fI,9N
· Case Title:                                                        MONMOUTH ocEAN coLLECTION svc v. EDWAlli> koMITo
                                                                                        .          . .
 Court:                                                             :SUPERIOR COURT, BERGEN COUNTY

:Case Numb~r:                                                        DC-0 l 6222-99

 Ca!re Type:                                                      . CIVIL.,

: Case Subtype:                                                     ;CONTRACT-REG

: Key Nature of Suit:                                               Contmcts (130)

~D~te FlI~d:                                                         12/08/1999

 Claim/Demand Amot~t~                                               $402.00

' Case Status:                                                  - - ;JUDGMENT ENTERED..




PARTICIPANT INFORMATION
M.:.9~!g_ffl'!~Q~-~~ C.9~J~IJ;~Tl,9N,JNC
 Type:
    -
 FirmName:                                                           MEISENBACHER & SONS RAYMOND
1



                                                                     DE!:'bNDANT

: Address:                                                           577 EDER AV
                                                                     WYCKOFF, NJ 07481


TRUEFALSE
      TO ORDER COPIES OF ANY DOCUl'vlENTS LISTED ABOVE, CALL WESTLAW COURTEXPRESS
                    1-877-DOC-RETR (l-877-362-7387) (Additional Charges Apply)

                                                                        0 2.019 Tbomst;11 Rcut111>. N,J cLtim to oritLinal U.S. Govt·rnnwrn Work!::.

         To St1rnmary
             TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXPRESS
                           1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                               ·This docket is current through 10/24/2007
Current Date: 9/25/2019
-~ource:      SUPERIOR COURT, BERGEN COUNTY, NEW JERSEY

This Data is provided for informational purposes only and it is not the official record. For copies of the official record (of an
incarceration, conviction or court filing record) contact the source agency or court. In addition to any oblig.ations under your
Subscriber A reement, our use of this data ma be overned b the Su )lier Additional Terms (see Footer).

C,_ASEJ~~.Q~M~TIQ~ ....
, Case Title:                                                       . BANK OF NEW YORK v. EDWARD KOMITO

 Court:                                                          . . :·s ui>ERIOR t;9QR,1:'sii~a~ff.¢.qi)NJ;Y '
  V1/l~S:1"~'.l,\lt/ T'\'1(:ff1son f~ieutt:1r~.:~, f\~O ch~hY1 to LJ, S. ('.~\'.)VOi"'nrnent VVorkt~.                                            42
The data provided to you by WESTLAWmay not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                                                    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 66 of 124
 PeopleMap Report (Premier)                                                                                                      09/:2:5/20'19 14:43:04
 EDWARD KOM!TO




    Case Number:                                                                       L-012103-96
              '   «.'   '       --           ~~,   .. ,_,.. __ , .



    Case Type:                                                                         CIVIL

1
    Case Subtype:                                                                      CONTRACT

l Key Natul'e of Suit:                                                                 Contracts (I 30)

; Date lfiled:                                                                     · 12126/1996
',.. •    -   '         ~   •                  ... ••    '   .No,_   ."




: Claim/Demand Amount:                                                            '.$642 [ l.00

re;;;;; ·st;t;1s:                                                                      CLOSED

    Disposition Date:                                                                  08/27/1997

    Disposition:                                                                   .DISMISSED




 PARTICIPANT INFORMATION
,BANK                                 OF NEW YORK
 ....... "'""""'"'.,,."'',_.,,,,,,....,.,,,,,,,.,.,,.. ......
                                     -.-;.   ~-~"""''""~'~    ...,.,,....,,,,
                                                                          •'

:Type:                                                                             ;PLAINTIFF

                                                                                   .SHALJ !AN CAMMARA




                                                                                       DEFENDANT

                                                                                   as 1 ANDERSON ST
                                                                                       HACKENSACK, NJ 07601


 TRUBFALSE
       TO ORDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW COURTEXPRESS
                     1-877-DOC-RETR (l-877··362-7387) (Additional Charges Apply)

    Encl of Donm11~n.t

                  To Summm.y
                            TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXJRESS
                                          1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                                 This docket is current through 10/24/2007
 Current Date: 9/25/2019
 Source:       SUPERIQR COURT, PASSAlC COUNTY, NEW JERSEY

  This Data is provided for informational purposes only and it is not the official record. For copies of the official record (of an
  incarceration, conviction or court filing record) contact the source agency or comt. In addition to any obligations under your
  Subscriber A reement, our use of this data ma be overned b the Su. lier AdditiomLI Terms (see Footer).

 G~§_l!; JNF'ORMATIQ~.~ -··                                                        '                           '
     Case Title:                                                                   : f·hmci.sco Vargas v, John Does AD

~CQ~~t:_
                                                                                                  ._   •   N       y




                                                                                  . ~.~l)P_Eg~Q~~.<:;91,!gJ~J~~§§A!C £Q,U_NTY.

   V\tlif:S"fLJ...~·\• Thorri~XH'i Reuter~"· No claim to ori~;·ina! U.S. Governtnant \IVorks.
 The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
 credit, insurance, employment, or for any other purpose authorized under the FCRA.
                            Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 67 of 124
 PeopleMap Report (Premier)
                                                                                                                                                                                                                                                          0912:5/2019 14:43:04
 EDWARD KOMITO
                                     .•... , ... ,,,.,,.,,,.,,..,, •.,.,.,,..,.,,, .......,.,,.,.,.,\\,,,,...,,, ..,..... u."''"•••••·"••·•'••'".-. .. ,,••w.-...... ,,,,,,,,, .. ,,..,,,,,,,,,




  Case Number·:                                                                                                                                                                                    L-002595-97
 · Case Type: ·
                                                                                                                                                                                                   Civil
     "'         ~

 : Case Subtype:                                                                                                                                                                                  ·Auto

 . Key Nature of Suit:                                                                                                                                                                             Motor Vehicles (300)
  Date Filed:                                                                                                                                                                                     ;04/04/ 1997

  Case Status:                                                                                                                                                                                     Closed
  Disposition Date:                                                                                                                                                                                07/09/1998

  Disposition:                                                                                                                                                                                    ·DISMISSED




 PARTICIPANT INFORMATION
 F:!~ll!£~S.0..Y~!"~.:!.~.....
 Type:                                                                                                                                                                                             Plaintiff

lAttorney:                                                                                                                                                                                        :Peternon


J~Q_~l J~t>,£S      t-\, J) .
1Type:                                                                                                                                                                                            :Defendant




!n<f!!~tr~fl,~ !!:<Il:J:i.P!r.l~~t L_easj~1gJ:;~u:11p~~y
.Type:                                                                                                                                                                                            . Defendant

;Address:                                                                                                                                                                                         •35 John St
                                                                                                                                                                                                   Haledon, NJ 07508


,~~d WJ!!_"~}::'.}(Q.l!!i!o
·Type:                                                                                                                                                                                            Defendant

'Address:                                                                                                                                                                                                   .            .
                                                                                                                                                                                                  Industrial Equipment Leasintg;


TRUEFALSE
      TO ORDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW COURTEXPRESS
                    1-877-DOC-RETR (l-877-362-7387) (Additional Charges Apply)

                                                                                                                                                                                                      @    2019 Thurn:;un Reuters. No claim to urigimil U.S. G(1vernrn~11( Works.

          To Sununary
             TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXPH.ESS
                           1-877-DOC-RETR (l--877 .. 362-7387) (Additional Charges Apply)

                                                                                         This docket is current through 10/24/2007
  \fil-ES"Vl,JE,:~,fil 'Thornson R(~:rcitet~;, f\k; c!airr1 to  {J.S.                VVorkt>.
The data provided to you by WEST.LAW may net be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FC:RA.
                                                        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 68 of 124
PeopleMap Report (Premier)                                                                                                                                                                                                                                                              09/2!>/2019 i4:43:04
EDWARD KOMffO



Current Date: 9/25/2019
                                                           SUPERIOR COURT, BERGEN COUNTY NEW JERSEY

    This Data is provided for informational purposes only and it is not the official record. For copies of the official record (of an
    incarceration, conviction or court filing record) contact the source agency or court. Jn addition to any obligations under your
    Subscriber A reement, your use of this data may be governed        the Supplier Additional Terms (see Footer).                                                      bx
 CASE INFORMATION
lCase Title:
,.,~   ... ,·-~_.,,.,,__,,.,,,,......,..~- •. ,,,-,-.-.-.,., •• ;. """'''-'-*' .• ~   --   N•.•"v. ' " o.W..., ...... -""=•"•   _..,,,,   ~~"·=N•'"'"'"'''   •' "   "                                              Y·''",.,_w.....,,,,,_,V ..'C'o

                                                                                                                                                                         Eiffel Tower CO Op Inc v. National. Community Bank O:.· New .lerney
                                                                                                                                                                                                                                                    ~   •'·~·'-~''""''""'"'"''"''-""'   O




                                                                                                                                                                             ~..,.   .,    "'"'•' • ••"'' •;.;.      c•,v=N~'"'"--''~' ''""~>'


     Court:                                                                                                                                                              SUPERIOR COURT, BERGEN COUNTY

! Case Number:                                                                                                                                                           L-010783-97

<cas~-Type:                                                                                                                                                              Civil

,. Case Subtype:                                                                                                                                                         Contract

     Key Nature of Suit:

     Date Filed:                                                                                                                                                         ll/18/1997

     Case Status:                                                                                                                                                        Closed
)'-••• •   ·,~«·   .. ,••¥ , .• ,.   U~A"~'"•   .,

     Disposition Date:                                                                                                                                                  06/15/1998
,.          .,.,,,.,,.._ ,.,,,.,
· Disposition:                                                                                                                                                          :.si:lfrL,80



PARTICIPANT INFORMATION
~_iff~l To\\'Cr                                       C:Q ()p :~11c,_,...
!Type:                                                                                                                                                                  ;Plaintiff

i    Attorney:                                                                                                                                                          · Gr~enb~u1n Rowe S



N~~iof!al C0111mt1~!ty Ua11kQf ~e-~ .JeJ::;ey
. Type:                                                                                                                                                                 Deti.'"!1dant


Bank Of New York
                                                                                                                                                                        ·oefendant


Edward Komit1:>
     Type:                                                                                                                                                              Defendant

; Address:                                                                                                                                                              577 Eder Ave
                                                                                                                                                                        :Wyckoff, NJ 07481


TRUEFALSE
      TO ORDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW COURTEXPRESS
                    1-877-DOC-RETR ( 1-877-362-7387) (Additional Charges Apply)

    End of Dm:ument                                                                                                                                                                  ro :.?01\J Thn111;<011       RcHtcT~.              N<' claim t<' origi11al lJ.S. Government Work'.i.

  VV'ESl1..AV'~ -rhornS<)fl ReutE~rs. i\lt.) c!edr-n ~o         l.L~:.. C~ovornrn~~~int VVcrk~:~L                                                                                                                                                                                                       4.S
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility tor
credit, insurance, employment, or for any other purpose authorized under the FCRA.
                           Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 69 of 124
PeopleMap Report (Premier)                                                                                                                   09/2!Si2019 14:43 :04
EDWARD KOM!1"0




         To Surnrnary
             TO ORDER COPIES OF ANY DOCUMENTS LISTED BELOW, CALL WESTLAW COURTEXF'RESS
                                   1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

                                             This docket is current through 10/23/2007
Current Date: 9125/2019
Source:       SUPERIOR COURT, BERGEN COUNTY, NEW JERSEY

This Data is provided for informational purposes only and it is not the official record. For copies of the officinl record (of an
incarceration, conviction or court filing record) contact the source agency or court. In addition to any obligations under your
Subscriber A reement, our use of this data ma be overned b the Su Jlier Additional Terms (see Footer).

('.~§E !NFQc!M~IION
 Case Title:                                                                  Paramus Honda v. Edward Komito

j Court:                                                                      SUPERIOR COURT, BERGEN COUNTY

; Case Number:                                                                SC-065332-92

. Case Type:                                                                  .Civil

; Case Subtype:                                                               Contract

: Key Nature of Suit:                                                     ···contracts ( 130)
                                                                    '.'   .
                                                                          .:~ ,
 Date l<iled:                                                                 07/24/1992

; Claim/Demand Amount:                                                        $1000.00




PARTICIPANT INFORMATION
f ~!:?.!!l!lS J}:~n.da....... .
jType:                                                                        Plaintiff

·Attorney:                                                                    Paramus Honda
                                                                                       "
 Attorney Status:                                                             :Pro Se


.Edward Komito
i'fy~;-··       . . . .,                                                       Defendant
                                                                                           '       ..   ~-·


 Address:                                                                     , !SI Prospect Av
                                                                               Hackensack, NJ


TRUEFALSE
      TO ORDER COPIES OF ANY DOCUMENTS LISTED ABOVE, CALL WESTLAW COURTEXI'RESS
                    1-877-DOC-RETR (1-877-362-7387) (Additional Charges Apply)

 End. of .i)ocmn~nt                                                                @       2(JJ<) Thomh<.m Reul<'rn. No daini   to   original U..S. Government W<>rks.




  'llf!.1ES.,rLA\~~ ·rhorns{Jn r~~E)Uh:7r;:J. ~\~o cla~rn to    tJ. S,                'i\J<;rks .
The data provided to you by WESTLAW may net be use!!I as a facte.r in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FCR·A.
                                            Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 70 of 124
                                                                                                                                                                                                           09/25/2019 14:43:04
PeopieMap Report (Premier}
EDWARD KOMITO



Professional JUcenses(3)
             To Sunnnary


                                                                                                 Professional Licims.e Re¢(itd




 Source Information                                                                    ,,
                                                                                                                   LiceJ!~~!l.!! .~~f~rm~!~on                                                                           ''"'•'

 ,.,_        ..
           ~,.,  .. .. ,
                  "··~· ..,,.,,,.._~ ~'.     ,~..   ,   •'   ,
                                                                                                                    Ucensing Agency:                                                     .PA INSURANCE
 ' Information Current                                                     : 05/ 18/2007
                                                                                                                                                                                         'DEPARTMENT. .. , ..     ,,,   .,             '•.

  .T~u;ough:....                                                                                                                                                                           RESIDENT PRODUCER
 : D_~tabase,J.,a§t Up~ated:                                               ' 07.1}~!~001 ,,,_
                                                                                                                                                                                           446293
 ! !Jpdat~. Freqt1ency:
                                                                              SUSPENDED
                                                                                                                                                                                            12/07/2005
  ; Current Date:                                                ......-
                                                                              09/25/2019
                                                                           •,= ,..,.  ,.,,,, .....,.w
                                                                                    "-"~"·····

                                                                                                                                                                                          . 12/07/2007
  !s~urc;; · · · ·                                                            PA INSURANCE
                                                                              DEPARTMENT                                                                                                    ACTIVE
                                                                                                                                                                                          •LIFE AND FIXED
                                                                                                                                                                                            ANNUITIES
                                                                                                                   . Specialty:                                                           VARIABLE LIFE
   Name & Professional Information
   £~-~-~~;~·"~=·
   : Address:
                                           . . .........
                          jipS\'J\lii? l\.QMJTO
                                                                            : 1326 DOE TR/\IL RD
                                                                                                                ·····License State:
                                                                                                                       ~·   ,,.,,   o·•~'   ·' "''" .,_,. ''   ·''""
                                                                                                                                                                                          AUTHORITY
                                                                                                                                                                                                ,, ..,
                                                                                                                                                                                                  .,   .
                                                                                                                                                                                                       ~                     ,.-.,,.




                                                                            ~ALLENTOWN, PA
                                                                            : l8 l 04-2053

    !   <:::()£1.llty: , . .. .                                               LEHIGH

        End of 1)(11:1mwnl                                                                                                  «) 20·1<l Thomson                          Reut1•:rs. No c1~1i1n lo original U.S. Gnwrnment Work:>.


                     To Summary


                                                                                                     Professional License Re('.<>,rd




        Source Information                                                                                          . Licensing In~orlll~!ion,.                                                   .           '

                                                                                                                      Licensing Agency:                                                    NJ DEPARTMENT OF
        . Information Current                                                ; l 2/20/20 l 8
                                                                                                                                                                                           BANKING AND
        , 1:l!!o~g)1,:                                                                                                         .                                                     ,     INSURANCE
        'I?~.~,3-!>!se,_La,~! !Jll~a!ed:.                                     • 0 l/04/20 I 9
                                                                                                                     . pc~11:~ef~e,!j:ifi£?:!~~!!.J)p~: . , P,R,.QP1JCER
        , Up~~te,,F):l'.9~'e!l<:Y: .                                          : SEMI-ANNUAL
                                                                                ~   , '·"'·" .-  -
                                                                                                ...
                                                                                                                       Licen~.~ . Nu!!il:>er:             :.. !Jt?3.~31
        ; Curren~,l)ate:                                                     ·>9?(~?{~0.~~,, ~          ,'                                                . 10/0 I/2009
                                                                              , NJ DEPARTMENT OF                       Issue Date:
        •source:                                                                                                                                             09/30/201  l
                                                                                BANKING AND                            E,xpirl'. Dat.e.;                      -.                            ·-~            '"''


                                                                              ·INSURANCE                               License Class:                        PRO
                                                                                                                       License State:                         NJ


         Na.1!1~ ~ PJ;"ofessJ<.>na1JnfoJ'.'.m~!!o11
          Na,111e:.                                                            EDW ARI? KOMITO.
         . Add;:~s~:.                                                          ) 326P()~ T.RAIL J~D

           WESft..1~\1>J!/ l horr1son Fieu1crr:::. f\lO c!ait'tt to                                             ~.J,~3. (1overnrnt~:nl V\!crk2..
         The ~a~a providecl to you by WESTLAW may not be used as a factor in establishing a cons1:1mer's eligibility for
         credit, insurance, employment, or for any other purpose authorized under the FCl'tA.
                                                                          Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 71 of 124
        PeopleMap Report (Premier)
        EDWARD KOM!TO                                                                                                                                                                                                                                                    ()19/25/2019 14:43:04




                                                                                                                                     . ALLENTOWN, PA
                                                                                                                                     . 18 j 04-2053
                 ..,             ~··



       'C:?t~ty:                                                                                                                      LEHIGH
       •Phone:
       ........ _., , .. __ , .._,                                                                                                '610-395-7898
       'Email:                                                                                                                     EKOMITO@INVESTORSC '
                                                                                                                                 ~ APITAL.COM



    ~~pl~yei:J!!f~!.~?!ti.~E: .
     ;Qr,g~~~Z?~ion:                                                                                -·····-··---L~ERSON
   .....,., .................
                            _.~      ......,....,.,.,,,,.. ..............-.,.-.--......,,..,,.,..,,,,,..
                                                                      -




                                                                                                                                                                                      {) 2(1j9 ''fhnmson Ri~':Ufer~. No vkrirn ro origiua! C .:~;. (Jovermn~nt \York~;.

                                ToSummaiy




   Source Information
  f j~io;~;tl;;-n-E~;;~t-···                                                                                                                                                   ~i<;~n_s,~~gJ~t:~.!:~?!!~~ .
                                                                                                                               ' 0l/02/2019                                    , Licensing Agency:
                                                                                                                                                                                                                                 ""'··'

  'L1'~i:~u.g~: "' -··-·· "" .                                                                                                                                                                                OH DEPAR.T\1ENT OF
                                                                                                                                                             """.                                             INSURANCE
  ; J:)~t~.~-~~~J~a~t, Up~~.!~~; .                                                                                           9?!9.!!~()J~ . ' .
                                                                                                                                                                                                W•   o        '"   •   •




                                                                                                                                                                                License/Certification Type: •NON-RESIDENT
                                                                                                                                                                                                                                        •''   ;~   •."P'"V·-    'oW.V,   •"''




  , PP~.~!~.!!"~g~e!lcy:.                                                                                                .. -~!?M!~~~y~                                                   ..                ' INSURANCE AGENT
  ~ G.u.rr,~~!JJ?.llte:                                                                                                     .QY1?~!2Q !2 ....                                                                                                                                                          -~·· -•


                                                                                                                                                                               ..!c.~~~.!!~e.1'.'~ll!.~:-
                                                                                                                                                                                                                                 "oM<                          ' " " " ' " ' " ' •;   ''"•"••"•'"'-V




  )Source:                                                                                                                                                                                                                 ......... Q!L ..
                                                                                                                           i OH DEPART1\1ENT OF
                                                                                                   •'"~;.-   w;   ~   'h"Mr
                                                                                                                           'INSURANCE
                                                                                                                               ''"   ,.,,_   "'"'   , . , .__ ,,.,,,h~   ,A,




  Name & Professional Information
 ; ......., .,., .....                                        • ............ -. ••                                            ·1.·.·.r. ;J. )W'A. R
                                                                                                                                                  ...I)....1.>0J\ll'I'l"C)
 j Na!!t~:.. .                                                                                                                  r; ... -·- . .......... .
 j Address:                                                                                                                   ' l 326 DOE TRAIL RD
                                                                                                                              ; ALLENTOWN, PA 18104




 ~~..P.l~y~r In~~1:1!1!!~~<>,n
 ; Qr:gll.lli:t;l!tion:                                                                                                   ·PERSON


                                                                                                                                                                                   0 .::tJ19 Tlmrn.>on Rl:!uL<Jrs. No daim tu origi1rnl U.S. G<:•Vi:rmnenL \Vorks.




Work Afflliations(l)
                       To Summary




  ~iti/IESTL.AV!/                                                                                                                       f\I{) c:~a~rr1 to ori~)lnBj tJ s.
The data provided to you by WESTLAW may, not be us.ed as a factor in es.tablisllJng a consumer's eligibility for
credit, Insurance, employment, or for any other purpose authorized under the FCRA.
                        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 72 of 124
PeopleMap Report (Premier)                                                                                                                                                                                                                                                              Ol,)/26/2019 i4:43:04
EDWARD KOMITO




Source Information                                                                                           Work Affiliation Information
 Information Current                       , 09/13/2019                                                      Name:     ..                                                                                                                       EDWARD KOMITO
                                                                                                                                                                                                                                              p    ,,      '"'    .,,.,     -~,         ,,,.     • •• '    ,      '•'             • '.   ,•



 T:h_i:on.glt:        .    .                                                                                 Business Name:                                                                                                                   · CHIEFTAINS SENIOR
· .Q.llt~~~~~,L_a~t "Qp~a.!e_d~.          . 09/19/2019                                                                                                                                                                                          DRUM BUGLE CORPS INC
                                                                                                                                                                                                                                                        ~.NO                                              '''




J,!p_d.~t!.!':!~'ll:l~.ncy:_,             .MONTHLY                                                           Date:                                                                                                                              03/03/2010
. c::;u_i;l'ent Q11t,e:_. _ .....         To9/257i6 i'9
                                          <,.-~,~·,,   ,.               . '         .,.

  Source:                                 , OCCUPATION FINDER
                                                                                                         Individual Information
                                                                                                        . Home Address:                                                                                                                       : 1326 DOE TRAIL RD
                                                                                                                                                                                                                                                ALLENTOWN, PA
                                                                                                                                                                                                                                              . 18104--2053
                                                                                                                                                                                                                                                                  ...
                                                                                                             E-Mail:                                                                                                                               ekomito@latinmail.com
                                                                                                                                                                                                                                                                      ..                       ···""""         ·"'"'"'·"••"'·~,




Corporate Records & Business Registrations(l)
        ToSummury




Source Information                                                                                      _i:ri!J ~i P.~ -~.l!f!>F~~!_~on
. Information Current                         09/21/2019                                                  Name:                                                                                                                               )~P~                      ASP. Kgrvirrq
'Tltr~ugh:.               ..                                            .   ~   .. '                    '._Title;.                                                                                                                           ·OWNER
                                                                                                                                                                                                                                             "f''"'     .,.~._h   h        •;. - «..•                                      'h.     •


. Q~_!,a.IJ~~e. I,,ast y P.~.l!,!~d.:     .. 091'.?.5/~QJ~                                              .Address:                                                                                                                            ! 1336 DOE TRA..IL ROAD
·vP~~t~J<:!:~m-!~!!.<:r~ ..             . L   \\'.'.fIE..Ig.. Y ......                                                                                                                                                                       . ALLENTOWl\, PA 18104
 ~.ll,t!~n,t D.~~-~=­                     ; 0912512019
                                               ""'""' ...   ,.
                                                            __,.,~,.,...,,."    '

 Source:                                  , AS REPORTED BY THE
                                          ; SECRETARY OF STATE
                                            OR OTHER OFFICIAL                                           Amendment Information                                                                   ..... A         .,,
                                          •SOURCE
                                                                                                        .(     • o o o   •• •••   •'''''   o ,,                             , o'   ,,,..,,h~•             .~~         o ; - . . . ,,,,,.,-AN,'~-




                                                                                                        >Amendments:                                                                                                                         • 02/12/2016
                                                                                                                                                                                                                                             . MISCELLANEOUS
                                                                                                                                                                                                                                             'APPLICATION FOR
,~.0.~J2~!1X.~!!!'~.!:!.~~!!()!!._.. .                                                    .   .....                                                                                                                                            REGISTRATION OF
 Name:                                    j ELK CAPITAL ADVISORS                                                                                                                                                                               FICTITIOUS NAME
                                          'LLC     ...
•Address:                                 ' 1326 DOE TRAIL ROAD
                                          • ALLENTOWN, PA !8104                                         Additional
                                                                                                         -     ..  Detail Information
                                                                                                               ..,,.,,_., ""'"''                  ,...,,,,,,,,.,......,,~
                                                                                                                                                                                                                                      ~·~/""'"'"'~'·''            '   .,     ".·•                                        rn


            ...
          ,,, ,
                                                                                                             Additional Details:                                                                                                                   PURPOSE: REGISTERED
 l>§.':~I>.QNS:                                                                                                                                                                                                                                    INYEST~NTADY~§,QR

 \tl!ES'"fL.~.~V    ·rr·1orn:3on   F~e1Jter:~~.        t\io cl(!:.lirn to otigir1z:1l         t.J.~3.   ()()·'1z:.rnrnf1r1t \A/orkis_                                                                                                                                                                                                         49
The data provided to you by WESTLAW may not be used as a factor In establishing a consumer's eligibility for
credit, insurance, employment, or tor any other purpose authorized under the FCRA.
                                    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 73 of 124
PeopleM:ap Report (Premier)                                                                                                                                                        09/:25/20i9 '14:43:04
EDWARD KOMITO



                                                                                                                             The preceding public record data is for inforrn.ation purposes
                                                                                                                             only and is not the official record. Certified copies can only
 ¥i~!!J:g .Inf~t;Ill~~ion . .                                                                                                be .obtained. from tfi.e. official. so,urce.                           ..
·.~~~11tif:ic3:tion Number:..                                                          '6358751                              The public record items reported above may have been paid,
                                                                                          '
                                                                                        ~ ~    .
                                                                                              "'""""

   }!',i.li~g !>.3:te:                                                                  02/12/2016                           t.ermi11ated! v£~c,a~ed (Jr ~~l..ease~:erio,i: _~Q toct,~.y 's d.?:~e.
·Status:                                                                               .ACTIVE
,.~usine~~.'.fyp~: .                                                                    FiglJ!IQlJS. :1'J:AIYII?S
~. ~c:!c!!:~ss Typti: .                                                                JMJ\p;,!NQ ..                        Order Documents
. Where Filed:                                                                         ; SECRETARY OF         •Call Westlaw CourtExpress at 1-877-DOC-RBTR
                                                                                        STATE/CORPORATIONS . ( 1-877-362-7387) for on-site manual retrieval of documents
                                                                                       ·DIVISION               relatedt() .this or othe~ ITJU.!t~r~. :f\9q,iti()l!~l cl~<t_rg~~ apply_.
                                                                                        203 NORTH OFFICE BLDG
                                                                                       •HARRISBURG, PA 17120



End of Docm1Hmt




DMI(l)
              To Summary




Source Information
'<>-•••   ""'""°',    •>Nh•   , . , , . , , • .,..,.   ~-.   ,,   ·''¥"•"-~'   ,. ••
                                                                                                                            Sales Information:                         ..
.!>.      ~!J -~ 0D.1E;!t~.A·J13:1rs.!~:                                                 08/25/2019                         · Annual Sales Revision              06/01/2019
; ~u~rentpate:                                                                         • 0912512019                          Date:
                                                                                                                             '·=·='·"'···         '   «
                                                                                                                                                                              ..
                                                                                                                             An!!µ.al . Sa!t'.~ JDS.):           $130,420-ESTIMATED
                                                                                                                            J~Yr-Ago:
                                                                                                                                                                . $ l\iOr f\vAi;LABLE ..... .
Company Inf'~rlllat.i.o_l!                                                                        ,.,
                                                                                                                             3:¥ r~Ag~_:.                       . $ ~QT AVAl:LABLE
    DUNS:                                                           . "·····-··r07--860-6520
                                                                                    .... .• ...• .        ...   ., .   ..
                                                                                       · ELK CAPITAL ADVISORS,
                                                                                       .!LLC .        ...                   .E,~ploye~ !nf~!Ill~ti()n
'Address:                                                                               i 1326 DOE TRAIL RD                 ..Efll!l'.l~yetl§,!.ot.a.!:          2
                                                                                        : ALLENTOWN, PA                      !:Jt:.:.cAg~:   ..                 ·NOT ,.
                                                                                                                                                                        AVAILABLE
                                                                                                                                                                      '*-'··~·--       -~--



                                                                                        ; 18104-2053                         ~~Yr·Ag():               ....      . NOT AVAILABLE
>              ,,T,
                                                                                                                            · E1J!p.l~1~.~~J:l:e!!E....           2 -ESTIMATED
J~<!u.n~y:: .
. T~IElP.~2.lle:                                                                    ; 610-395-7898
                                                                                 ·--r···.. ··-····
. Y ~~r_ffe!arte~:                                                                  '. 2012 .....                           Company History/Operations/Relationships &
                                                                                                                                Information
                                                                                                                                                                                                    ::;o
The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility for
credit, insurance, employment, or for any other purpose authorized under the FORA.
                              Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 74 of 124
PeopleMap Report (Premier)                                                                                                                                                                                                     O!;J/~:5/20HJ   14:43:04
EDWARD KOMITO



                                                                                                                                                                This   C~[llpany'.s    Specifics:           """
                                                                                                                                                                DUNS:                                           07-860-6520
E~~c~t!ve~) I~t:or~~~ion . .                                                                                                                                    MS~-~ode:                                 '0240
· 1.            Executive Name:                                                                                                             EDWARD              MSAName:                                  • ALLENTOWN-BETHLEHE
                                                                                                                                           .KOMITO                                                          M.7ljA,S'.f,()N, .f> fJ:.
                                                Executive Title:
                                  •'·M:·,,.,.,.,........,......,,,..,_,,,..,.......,....,,.._._, •..,_.,.,,,,,,,,,,.,,.,,.,,.,,.,,,,      ~
                                                                                                                                              MEMBER           . Business Is A:                             SINGLE LOCATION
 2.                                           · Executive Name:                                                                              EDWARD                                                         SMALL BUSINESS
                                                                                                                           "' .
                                                                                                                                           :KOMITO                                                         CORPORATION
                                              . E1(~£t1:tiv~ Title:                                                                        , M;Al'·:V~GER
                                                                                                                                                                Establishment Is:                               US OWNED
                                                                                                                                                                                .
~-u,,sl!l~~~. J?.e,~.~~ip~!~~-~.                                                                                                                                L~!~~t.!J.Pd..?!~J?J~-~<?!>E~:         . . )!.8,{?5/f:Q ~.9
· Line of Business:                                                                          ·ooE:sTOR
''i~d~~·t~yGro-~p:
                                                                                                    -~·;.·.-~-           .~.     "''      "•'·~~,_,




                                                                                             , FINANCE, INSURANCE,
   -~   ..           '   ~·   .                                                              , AND REAL ESTATE
; Primary SIC:                                                                    ...... 6799iNVESTORS.,NEC
                                                                                             . 6799 0000 INVESTORS,
                                                                                             'NEC, NSK




Business Profiie(2)
             To Surnm:uy




Source Information
              ,,.,                                      '""'"                                                                                                 ,IJ,~t.~i.n,~~~ ~~SC!:!P~Jo~~-·                                                    ·~


· Information Current                                                                       : 09/21/2019                                                       Pr,_i~_a_1:y ..SI~ ~~d_t'.: ... · ~799 I~EST()_~S, NEC.
•!l:ii:~.llg"1:                            .                          .                                                                                           , Primary NAICS Code:          523910 MISCELLANEOUS
. !>l!ta,~as,~ ~as,t QJ?,d_l!.~~:.                                                              09/25/2019
                                                                                                        . ... .            ---..-.~ -~-          ~   ~·
                                                                                                                                                                                    ·"···" ,
                                                                                                                                                                                        ,    '
                                                                                                                                                                                                 INTERMEDIATION
                                                                                                                                                                                               ,.,,.
                                                                                                                                                                                                 '-~       ""   .. ,,,..,
                                                                                                                                                                                                                   """'""~~···*'h"   -~



· '(Jpdate. Fre<1t1_en9·_:                                                                       MONTHLY
                                                                                                    ........,.,,, ...
                                                                                                               "'"'•                      ·~""
                                                                                                                                                            ..... , Secondary NAICS Code 2: 523930 INVESTMENT
  Current Date:                                                                                 09/25/2019                                                                                     •ADVICE
                                                                                                                                                                                                   .......
                                                                                                                                                                                                         ,,,,        "''




Business Information
: Business Name:                                                                              ELK CAPITAL ADVISORS
                                                                                            'LLC            .. . .         ,,-

; Primary Addr~ss:                                                                          . 1326 DOE TRAIL RD
                                                                                            . ALLENTOWN, PA
                                                                                                   18104~2053
               ..
; C,~~Inty:
. <;:_?.'!~!ry: .
                                                                           · · rusA ···
                                                                               ,LEHIGH


  \:i~tES:TliJ/~tt/ ·rr1ornt:HJfi r·{t~uh::rs, ~Jo c!a!(n to c;.r·iqlnr:i.!          VVurk~>-.
The data provided to you by WESTLAW may not·be used as a factor In establisning a consumer's eligibility for
credit, insurance, employment, or for any other purpose auttiorized under the FCFIA.
                                                      Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 75 of 124
                                                                                                                                                                                                                                                              09/25/2019 14:43:04
PeopleMap Repo11 (Premier)
EDWARD KOMITO


                          •'"".


. Business Phone:                                                                                                •610-395-7898
                         'o•MH      0       •   00    ..           •



                                                                                                                 'e.ko~ito@yallo.o.com
.~·Mail.~ ......
  Web Address:                                                                                                       www.elkcapitaladvisorslle.co
                                                                                         .......... :~...
:Y,~-a~..E~~_a.blished: .. . .                                                                                   , 2012
: Employees at L11>cation                                                                                        '2
•(y~arJ:.                                                                                . .. ......... ............... .
. ~a'es fr.<>111 I:oc~1~ion CY.~ar): ; $, l l}:,909..(20,_18) . .


 Executive Information                  ,       , ,   ._.        ~·,   . ...,,   , , , •. , , .v~. ,,,.,.,       •        ~·; '•· v• •, "''"'""""" '·'·•       "


 i Co11ta<:~: .. _..., .......                                                                                   :: EDWARD
                                                                                                                    .. ...... ''" .,,., . KOMITO
                                                                                                                                    ,       .    '~            "~····




 ' Contact's Title::                                                                                                 •MANAGER
                                                                                                                       . '" . '.
                                                                                                                          ~·     .. .   ,                  '       ,




                                                                                                                                                                                               @2019 Th(ltn$(•11 Reuwn<. No claim to original U.S. Govtmimt:nt \.V(•rk8.
 End of Document

                      To Summary


                                                                                                                                                                        Business Ptofile Record



  Source Information                                                                                                                                                                        ~U..S,if.!~~.~p~scJ:'iPt~~~~. .                          . .. . . ......
                                                                                                                           09/21/2019                                                       Primary sic Code:                                 : 1161 RooFiNG.-siDiNo,
 '. Information Current
                                                                                                                                                                                                                                               ; AND SHEET METAL
 :.Through:
                                                                                                                                                                                   ".....       ' ...... "' '""'" ' " ".............................. :W.QRI< ..... '"      •·
  ~   0 o•    ·~_,-o-.,uo."   0 •''''' ' ' ' '"'""'•-·"MO.,,''.,,,,                  0


  :.I>.ll!til.?.ll~': :L.a.:~! .l!e.dah.!t:!'. ......·()9!~?!~9.19                                                                                                                          , Primary NAICS Code:                              ; 238160 ROOFING
  J,Jpdl).~f:\. Fr~q,11•e1t£Y:..                     · M()~~Y                                                                                                                                                                                  'CONTRACTORS
   · Current Date:                                   : OW25-f2() 19......                                                                                                            ··· ·n~s·i~~~.s~~3;($~~fus·:·.~.. · · · · f'co~().MrioN···

      Business Information
      i Business Name:                                                                                                    : ALL INDUSTRIAL
                                                                                                                          i ROOFING & SHEET
                                                                                                                          '.METAL
      : Legal Business Name:                                                                                              ; ALL INDUSTRIAL
                                                                                                                               ROOFING & SHEET
                                                                                                                          •METAL
                                                                                                                          ~-38 ffpji)'GEwOori                               Av.E
      ; . . . .,p.                                                          ••


      '.Primary Add·ress:
                                                                                                                          ;STE200
                                                                                                                          . RIDGEWOOD, NJ
                                                                                                                          •07450-3808

      , C.ou~tY~. . . .. .                                                                                                      BERGEN
      :~oa.:~tr.E....... ..                                                                         .. .     '       -~
                                                                                                                                USA
                                                                                                                                ' . ,, .    ~·




       '. .J:\.!JS~~.~~s :P,h~n.e: . .                                                                                         · 20 I-'?9, 1.:.7300
        . Business Fax:                                                                                                    ~    201-848-5047
      :v~~~.. Est~ilii;;h;d';
         ~-          ... ...
                              ....
                 ..•.,.,, ,-.,,.   _,,. ,_,                 '   ..,,
                                                                                                                           ;)992 . .
        •Employees a1t Location                                                                                                     9
       ·.('\:'ear):
      ·------·1__,. . . . . . . ._. ,_.___,......,.._.-..- . .__,. . . . . . . . . . .                                                                                     ~--..--·~-----·--,.--           . ----,..·-----.. -----··--.--..                              ~--..,·-·   ----·
                                                                                                                                                                                                                                                                                         52
              WESTLAW Thomson Reuters. No claim to originnl U.S. Government Worl\S.
       The data providod to you by WESTLAW may not be used.as a factor in establishing a consumer's eligibility for
       credit, lnsuranc1!, employment, or for any other purpose authorized under the FCRA.
                                        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 76 of 124
                                                                                                                                                                                                               09/25/201914.:43:04
PeopleMap Report '(Premier)
EDWARD KOMITO


  .. -    •'      ._   ''   •'      -      n   ''         '



'Sales frotp. Locatfon (Year): : $.! !QOQ?000(20QI)


Executive                 Information
   ... ,,.................. .
: Contact:                                                    ..~P~~~.~OMIT9
   "w • • "" "'" '
          ••~·


  Contact's Title:                                            MANAGER.     •-.' -~"·           '




                                                                                                               <0 2019 Th0111s(111 Reuters. No claitn 1c1 original U.S. Government W~)rks.
 End of Documenl.




 Household Records(l)
                 To Summary

                                                                                       People Finder Household~Centric Record



                                                                                                          Household Information:
  Source Information                                                                                                                                                                    ; 1326 DOE TRAIL RD
                                                                                                          ·Address:
  · Information Current
  :_'f.!'r~~gl!:" ...... .
                                                              ; 06/25/2019
                                                              '.   '   .                '. .   .
                                                                                                                                                                                        .
                                                                                                                                                                                        'ALLENTOWN PA
                                                                                                                                                                                        • 18104-2053
                                                                                                                                                                                                      '
  .Database Last Updated:                                     •08/17/2019
                                                                                                                                                                                                  .. '.....
  ;:yf;!~j!_~:~i:~9~~~~~y·~-. ·.: .....                        (M.0N!~x·                                                                                                                :LEHIGH
                                                                                                                                                                                                                '"'"      . .

                                                               , 09/25/2019                               · County:                                                     . ..,·;" ~75:':554433/40':605412··-·
  ......Current
         ,,,., ..• _,, .. ' , .. Date:
  . source:
                            ~    .. ,....., ....
                                    ~.,-         ....
                                                    '.,
                                                               · :6ata. by.i~rog~~up, copyright.. t?iiii!4~4.~J!~i~d.~= .                                                                         .
                                                                                                                                                                                         '. ··"~.-·-··"·'""' ,.,,,

                                                                                                                                                                                          SINGLE FAMILY
                                                                                                                                                                                                                       '" '" ···•"",      ,



                                                               : ~.~O}?.i All Rights Rese~v~~·. Residence Type:
                                                                                                                                                                                          DWELLING
                                                                                                                                                                                          ' ...... "' ..-... . . ':· .. ..
                                                                                                                                                                                                              " ."    .'                           .       ....
                                                                                                                .. ..    .              . .... ,,
                                                                                                                                         ·~·        .   ~   .. --.. ... .. .   ,,   .                         -~....                           ~       '

                                                                                                            Address First Reported:                                                     •2004. ' .. .....
                                                                                                                                                                                                      .., .. ,.,., '.
                                                                                                                                                                                                                 ·'         "'. ,.,   .   -~



                                                                                                           :~~port~<I <:>.~~~i>~ii_c>ili                              .....                 SALES/MARKETING
   Head of Hom~ehold Information
  'Head o.f.:Househol<i:..... · · · · · · 'M:R EDWARD L Ko:MiTo
   :·ri~~d;~:                           .:.... ~:·' .• .. . . .. ;¥Ai.if"' . ~~-                   .      ·· A~d~tional IndividualsJ~ ..~hi,sJI~ll~t:!t~~<J.....
   "J?~.t~i(~.irt~: .. ... .. ...         . 09!}9.5~ ...                                                   'i;-i:3:~i;:.. ..                                    . , ...... •.M~M9f.IE:LI<OJv1ITO
   · Na~e!Al:'(~r.e~s Confirm.e~: . I 0/2018                                                                   Gender:                                                              ... ;,l?gM,,&~ ..
  .i Marital Status: .. , ............. · ·'._ijl,\~D •·                                                   j~~.t~·or.~i~t~.:... . .                                                       ~ 09/1989
                                                                                                               Name/Adcl.ress Confi~1.11eci~                                            _·,!'99/2918'"
                                                                                                                        <[)   ~0!9 Th1im:;oo Reuters. No claim tn originnl U.S. Govcrnm~nl Works.
         End ol' llon1ment




         No Documents Found
         No Documents Were Found In These Sources
         ·Air~r~f~)~:~co~1i.s. · ··· · · ·                                 · ···· ·                           ~est Records .. . .
         : BusFindCanada                                                                                    . BusFindUS
         ~5;.011.~~~l . ~f air~.J'i~226J.:ETEL~-,~"''""""'""~.~-~'······~···-~---··'I~~~¥.. ~2~@?1.~:".'"·"=-~·~.:~~~:~...~---'""'""'""""'·~·~.~,...............~~,.."~~.
           WESTLJ.l:W Thomson Reuters. No clairn to original U.S. Government Works.                                                                                                                                                                               53
         The data provided to you by WESTLAW may not be used as a factor in establishing a consumer's eligibility tor
         credit, insurance, employment, or for any other purpose authorized under the FCRA.
              Case
  PeopleMap Report   5:19-cv-04679-JLS
                   (Premier)                                              Document 3 Filed 10/07/19 Page 77 of 124
                                                                                                                                                           09/2512019 14:43:04
  EDWARD KOMffO


                 "'   .,,

   Death Records
         ..   ....      ~..     ·--~           '        .                             · Di , .
                                                                                                ~orce Records'•
   Drivers Licenses
                                                                                   ·- . Executive
                                                                                        ... _...         "' ,, Affiliations
  ':E~ec~tive.Bi~~ ·                                                                 :FBN/DBA
  ~·   '. ,_.'   •          '          •       0
                                                                                      .. ,,,.,.,.""''''.          .,,
 .. FEIN
     ..... .                    .,         .       ,.       ''·'"'                     ~ealtpca,r(Licens_e.,s.              .....
   H~~lthcare. ~an_ctions ....... .                                                  . I:J_1:1nting_<5'1: :f\shi~g ~i~~-~~~s.
 · Int~rnationit!J~llJBi~~~s _Pr,~file                                                I\:f<triJua,naR,el~~ec;I !.J.ll~i~f!~~~.~-··· ........ .
   Iv!a,r~i~gt! Rec,oi:ds ....                                                     . : Mot(),(\T(:!~icle ~eryice & \,\'(lrranty Records .
 : N~tiq~_(ll Rrov:ide.r Id_entifier                                                 ·New Movers Records
 .·OF_A~·-···                                                                      ... P.~9pl~~~~!1~!1~~~9i~~"
 ••Political Donors       . .. .                                                     geal .P.r9perty ?,_re~For~c;Iosu,re .R~co.rds
 · R~al. J>rope~ty '.fax As.sessor ~ecords                                          ..Stock
 •UCC Records                                                                       •Vetiic;I(:! :R,~gi~_tr~ticms
 •y oter ~egi~tnJ,tion.s                                                             Watercraft Records
 . World-Check




 Permissible Uses and FCRA Disclaimer
 Permissible Uses
 DPPA - For use in connection with a civil, criminal, or arbitral legal proceeding or legal research.
 GLB - Internal - System Test, Programming and Support.
 VOTERS - Use in connection with an election-related purpose.
 Skip Tracing for Consumer Collections Declaration - Are you using this product for skip tracing related to consumer debt
 C()Il~~~~<l.n? ~.No                                                 ..     ,. .    . . . . ... .          . . . . .... ..... .... ... . . . . . .......      .. . . .   ....
: Thomson Reuter:; Legal is not a consumer reporting agency and none of its services or the data contained therein constitute
~a 'consumer report' l,l.S such term is defined in the Federal Fair Credit Reporting Act (FCRA), 15 U.S.C. sec. 1681 et seq .
• The data provided to you may not be used as a factor in consumer debt collection decisioning, establishing a consumer's
'eligibility for credit, insurance, employment, government benefits, or housing, or for any other purpose authorized under the ;
, FCRA. By accessing one of our services, you agree not to use the service or data for any purpose authorized under the        ·
;1:(;M or _in reli!t. i_~Jf1 to taking. al:! a~1'1~1~se ~ct,i.o.n r~lating .~().~..cons timer ~P,pl icat~()n: .......... .




 \f'1lf:!SitAW Thomson fleuters. No claim to migina! U.S. Government Work(~.
The data provided to· you by WESTLAW may not be used as a factor in establishing a consumer's eligibfllty for                                                            54
credit, insurance, employment, or for any other purpose authorized under the FCRA.
Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 78 of 124




                      Exhibit
                          ''C''
--   Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
           Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 79 of 124

      ·s·ubject

       KOMITO, EDWARD
       SSN:        XXX-XX-1789 - issued in NJ between AKAs:
                   1966-1967                         1) KOMITO, EDWARD Lawsuits, TransUnion, Historic
       Gender:
                   MALE                              L                 Credit Bureau, Household Listing,
                                                                       Experian
                                                     2) KOMITO, EDWARD TransUnion, Historic Credit
                                                     L (XXX-XX-1789 ;       Bureau, Experian
                                                     DOB: 09/XX/1958)
                                                     3) EDWARD, KOMITO Dockets
                                                     (XXX-XX-1789 )
                                                     4) KOMITO, EDWARD Address Compilation
                                                     L (DOB: 09/XX/1958)
                                                     5) KOMITO, EDWARD Criminal & Court
                                                     LAWRENCE (DOB:
                                                     09/XX/1958)
                                                     6) KOMITO, EDWARD Household Listing
                                                     L (DOB: 09/XX/1958)
                                                     7) KOMITO, L        Experian
                                                     EDWARD
                                                     8) KIMITO, EDWARD Experian
                                                     L
                                                     9) KOMITO, EDWARD Criminal & Court
                                                     L (DOB: 09/XX/1958)
                                                     10) KOMITO,       Equifax, Experian Gateway
                                                     EDWARD L (XXX-XX-
                                                     1789)
                                                     11) KOMITO,           TransUnion Gateway
                                                     EDWARD (XXX-XX-
                                                     1789 )
                                                    12) KOMITO, L      Experian Gateway
                                                    EDWARD (XXX-XX-
                                                    1789)
                                                    13) KOMITO, E(XXX- Experian Gateway
                                                    XX-1789 )
                                                    14) KOMITO, ED         Experian Gateway
                                                    (XXX-XX-1789 )
                                                    15) KOMITE,            Experian Gateway
                                                    EDWARD (XXX-XX-
                                                    1789)
                                                    16) CAMITO,            Experian Gateway
                                                    EDWARD (XXX-XX-
                                                    1789)
                                                    17) ROMITO,            Experian Gateway
                                                    EDWARD (XXX-XX-
                                                    1789}
                                                    18) KOMIO, EDWARD Experian Gateway
                                                    (XXX-XX-1789 )
                                                   19) KIMITO, EDWARD Experian Gateway
                                                   L (XXX-XX-1789 )
     DOB (Age):
Individual Report I KOMlTO, EDWARD I 09125119 02:54 PM IReference: NIA
     Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 80 of 124

 Spouse Name:       ABBY
 Drivers license?            NO

 Marr!age(s)?                YES                       Oivorce(s)?               NO

 Professional Lic<?nse{s)?   YES                      Recreational license(s)7   NO
 1.) RESIDENT PRODUCER (PA) 2.) PRODUCER (NJ) 3.)
 NON-RESIDENT INSURANCE AGENT (OH)

 Healthcare licanse(s)?      NO

 Work Affiliation(s}?        YES
 1.) Email: EKOMITO@INVESTORSCAPITAL.COM
 2.) Business: ELK CAPITAL ADVISORS, LLC; Title: MANAGER
3.) Business: CHIEFTAINS SENIOR DRUM BUGLE CORPS INC; Email: ekomito@latinmail.com
4.) Business: ELK CAPITAL ADVISORS LLC; Email : ekomito@yahoo.com
5.) Business: ALL INDUSTRIAL ROOFING & SHEET METAL
6.) Business: ELK CAPITAL ADVISORS LLC
 .P~ssiqie ·Address~s ~~s-oda~eci: 0ith subj<;?ct
  Address                           Source(s}                         Reported Date(s}
  1)    1326 DOE TRAIL RD           Utility Listing Household Listing 11/30/2008 - 11/01/2018 01/01/2004 -
        ALLENTOWN, PA 18104-        Experian Experian Gateway         10/31/2018 01/12/2006 - 04/04/2018
        2053 LEHIGH COUNTY          TransUnion Gateway TransUnion 01/12/2006 - 04/04/2018 02/23/2018 -
        Phone: (201) 967-4868       Phone Record Equifax              02/23/2018 09/01/2013 - 10/29/2013
        Line Type: Residence        Professional Licenses Address 07/15/2008 - 07/15/2008 08/01/2006 -
        Phone: (610) 395-7898       Compilation                       08/31/2006 Not Available Not
        Phone: (201) 247-2618                                         Available
        Phone: (201) 848-5046




 2)    577 EDER AVE WYCKOFF,       Utility Listing Equifax Experian 04/02/1991 - 12/11/2012 01/01/2012 -
       NJ 07481-1145 BERGEN        Experian Gateway TransUnion 01/31/2012 07/30/1996 - 12/03/2008
       COUNTY                      Historic Credit Bureau Deed      07/30/1996 - 12/03/2008 12/01/1998 -
       Phone: 488-7663
                                                                    01/23/2003 01/01/1993 - 12/31/1993
                                                                    Not Available




                                                  2
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
         Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 81 of 124

   3)     38 E RIDGEWOOD AVE STE    Equifax Experian Experian       01/01/2012 - 01/31/2012 12/09/1998 -
          200 RIDGEWOOD, NJ         Gateway                         05/15/2003 12/09/1998 - 05/15/2003
          07450-3808 BERGEN
          COUNTY

   4)     1326 DOE RD               Experian Experian Gateway       08/07/2006 - 08/21/2009 08/07/2006 -
          ALLENTOWN, PA 18104                                       08/21/2009

   5)     1326 DOVE TRL             Experian                        05/16/2006 - 05/16/2006
          ALLENTOWN, PA 18104

   6)     577 EDARAVE               Experian                        04/08/2005 - 04/08/2005
          NORRISTOWN, PA 19403
          MONTGOMERY COUNTY

   7)     38 RIDGEWOOD AV 200       TransUnion                      01/23/2003 - 01/23/2003
          RIDGEWOOD, NJ 07450-
          3808 BERGEN COUNTY

   8)     35 JOHN ST HALEDON, NJ    TransUnion Experian Experian 07/18/2001- 01/23/2003 12/16/1991-
          07508-1445 PASSAIC        Gateway Historic Credit Bureau 05/13/1997 12/16/1991 - 05/13/1997
          COUNTY                                                   01/01/1996 - 12/31/1996

   9)     351 ANDERSON ST           TransUnion Experian Experian 07/18/2001- 01/23/2003 03/16/1992 -
          HACKENSACK, NJ 07601-     Gateway Historic Credit Bureau 10/24/1999 03/16/1992 - 10/24/1999
          2829 BERGEN COUNTY        Deed                           01/01/1993 - 12/31/1996 Not Available

   10)    PO BOX 8376 HALEDON,      TransUnion Experian Historic   11/13/2000 - 01/23/2003 08/04/1996 -
          NJ 07538-8376 PASSAIC     Credit Bureau                  07/18/1998 01/01/1996 -12/31/1996
          COUNTY
          Phone: 791-7300


  11)    151 PROSPECT AVE          Experian Experian Gateway       11/05/1989 - 07/18/2000 11/05/1989 -
         MAYWOOD, NJ 07607-                                        07/18/2000
         1214 BERGEN COUNTY

  12)    8376 HALEDON, NJ          Experian                        08/04/1996 - 07/18/1998
         07538-8376 PASSAIC
         COUNTY

  13)    38 E RIDGEWOOD AV 200     TransUnion                      07/01/1998 - 07/01/1998
         RIDGEWOOD, NJ 07450-
         3808 BERGEN COUNTY

  14)    PO BOX 7263 ROCHELLE      Experian                        10/13/1992 - 10/27/1996
         PARK, NJ 07662-7263
         BERGEN COUNTY

  15)    7263 ROCHELLE PARK, NJ    Experian                        10/13/1992 - 10/27/1996
         07662-7263 BERGEN
         COUNTY




                                                  3
lndivldual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 82 of 124                                         ;

   16)      170 W RIDGEWOOD AVE        Experian Gateway                08/27/1996 - 08/27/1996
            RIDGEWOOD, NJ 07450-
            3702 BERGEN COUNTY

   17)      307 PROSPECT AVE           Address Compilation             Not Available
            HACKENSACK, NJ 07601-
            2514 BERGEN COUNTY


   18)    151 PROSPECT                 Historic Credit Bureau .       Not Available
          HACKENSACK, NJ 07601-
          2209 BERGEN COUNTY

   19)    5 AVE C3 HALEDON, NJ         Address Compilation            Not Available
          07538 PASSAIC COUNTY

 . \{l/qrk Affiliations
   BUSINESS AFFILIATION:       CHIEFTAINS SENIOR
                               DRUM BUGLE CORPS INC

     Name:
                                KOMITO, EDWARD       IP Address:                   '65.179.7.168
     Business Affiliations:     CHIEFTAINS SENIOR    Email:                         ekomito@latinmail.com
                                DRUM BUGLE CORPS INC

     Address:                   1326 DOE TRAIL RD    Reported Date:                   03/03/2010
                                ALLENTOWN, PA 18104-
                                2053
  BUSINESS AFFILIATION:
  Name:                       KOMITO, EDWARD
  Address:                    1326 DOE TRAIL RD           Phone:
                              ALLENTOWN, PA 18104
  County:                     LEHIGH COUNTY
  LICENSING INFORMATION
  Licensing Agency:           PA INSURANCE
                              DEPARTMENT




 LICENSES AND CERTIFICATIONS
 license Type:           RESIDENT PRODUCER
 license Number:        446293
 license State:               PA                      License Description:
 License Status:              ACTIVE
 License Agency:              PA INSURANCE            Certification Board:
                              DEPARTMENT
 Specialty:
                              LIFE AND FIXED ANNUIDES
 Specialty:
                              VARIABLE LIFE AUTHORITY
 BUSINESS AFFILIATION:
 Name:
                              KOMITO, EDWARD
 Race:                                                   Email:
                                                                                 EKOMITO@INVESTORSCA
                                                                                 PITAL.COM
 Address:                     1326 DOE TRAIL RD          Phone:
                                                                                 (610) 395-7898
                              ALLENTOWN, PA 18104




                                                     4
Individual Report I KOMJTO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 83 of 124

   County:                LEHIGH COUNTY
   LICENSING INFORMATION
   Licensing Agency:      NJ DEPARTMENT OF
                         BANKING AND
                         INSURANCE




   LICENSES AND CERTIFICATIONS
   license Typo:          PRODUCER
   license Number:         1103431
   License State:           NJ                        License Description:
  License Agency:
                           NJ DEPARTMENT OF          Certification Board:
                           BANKING AND
                           INSURANCE
  EMPLOYER INFORMATION
  Business Affiliation:
                                                     Organization:
                                                                              PERSON
  BUSINESS AFFILIATION:
  Name:
                           KOMITO, EDWARD
  Address:
                           1326 DOE TRAIL RD         Phone:
                           ALLENTOWN, PA 18104
  County:
  LICENSING INFORMATION
  licensing Agem;y:     OH DEPARTMENT OF
                        INSURANCE




 LICENSES AND CERTIFICATIONS
 License Type:           NON-RESIDENT
                          INSURANCE AGENT
 License Number:
 License State:           OH                        license Description:
 License Agency:
                          OH DEPARTMENT OF          Certification Board;
                          INSURANCE
 EMPLOYER INFORMATION
 Business Affiliation:
                                                    Organization:
                                                                             PERSON
BUSINESS AFFILIATION:     ALL INDUSTRIAL ROOFING
                          & SHEET METAL

   Name:
                           KOMITO, EDWARD        Title:
  Business Affiliation:                                                      MANAGER
                           ALL INDUSTRIAL        legal Business Name:
                                                                             ALL INDUSTRIAL
                           ROOFING & SHEET METAL
  Year Established:       1992                                               ROOFING & SHEET METAL

  Business Address:
                          38 E RIDGEWOOD AVE        Reported Date:
                                                                             11/04/2016
                          STE 200 RIDGEWOOD,
                          NJ 07450-3808 USA
                          Phone:   (201) 791-
                          7300
 County:
                          BERGEN




                                                5
Individual Report l KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
     Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 84 of 124

      Phone:
                                    (201) 791-7300                   Fax:
                                                                                                 (201) 848-5047
   BUSINESS AFFILIATION:          ELK CAPITAL ADVISORS
                                  LLC

      Name:
                                   KOMITO, EDWARD                    Title:
      Businass Affiliation:
                                                                                                 MANAGER
                                   ELK CAPITAL ADVISORS              Legal Business Nmne:
                                   LLC
     Year Established:             2012
     Email:
                                                                     Business Web Address:
                                                                                                www.elkcapitaladvisorsllc.
                                                                                                com
     Business Address:             1326 DOE TRAIL RD                 Reported Date:
                                                                                                08/21/2019
                                   ALLENTOWN, PA
                                   18104-2053 USA
                                   Phone: (610) 395-
                                   7898
     County:                       LEHIGH

     Phone:                        (610) 395-7898                Fax:
  BUSINESS AFFILIATION:          ELK CAPITAL ADVISORS
                                 LLC

  Officer Name:                  EDWARD KOMITO                Title:
  Address:
                                                                                               OWNER
                                 1336 DOE TRAIL ROAD ALLENTOWN, PA 18104



 Business Affiliations:          ELK CAPITAL ADVISORS LLC
 Business Address:               1326 DOE TRAIL ROAD ALLENTOWN, PA 18104
 BUSINESS AFFILIATION:           ELK CAPITAL ADVISORS,
                                 LLC

    Name:
                                  EDWARD KOMITO                Title:
                                                                                               MEMBER
   Name:
                                  EDWARD KOMITO                Title:
                                                                                               MANAGER
   Business Affiliation:
                                  ELK CAPITAL ADVISORS,        Related Name(s}:
                                  LLC

   Business Address:
                                 1326 DOE TRAIL RD             Phone:
                                                                                               (610) 395-7898
                                 ALLENTOWN, PA 18104
   County:
                                 LEHIGH
utility services                                       ........ ,,

 Name:
                              KOMITO, EDWARD           Driver's license {State &
                                                       Number):
SSN(s):                       XXX-XX-1789
Servke Address:
                                                       Partial SSN(s):
                                                                                            xxx-xx-xxxx
                              1326 DOE TRAIL RD        Billing Address:
                              ALLENTOWN, PA 18104-
                              2053
Service Address Phone:        (610) 395-7898           Work Phone:
Service Connect Date:         11/01/2018               Reported Date:                   08/02/2011
Utility Service(s):           CONVENIENCE
Name:                         KOMITO, EDWARD           Driver's License (State 8t
                                                       Number):




                                                       6
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
      Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 85 of 124

    SSN(s):                 XXX-XX-1789           Partial SSN(s);                xxx-xx-xxxx
    Service Address:         1326 DOE TRAIL RD    Billing Address;
                            ALLENTOWN, PA 18104-
                            2053
    Service Address Phone: (201) 848-5046         Work Phone:
    Service Connect Date:   05/31/2012            Reported Date:                 05/31/2012
    Utility Service{s):     CONVENIENCE
    Name:                   KOMITO, EDWARD        Driver's License (State &
                                                 Number):
    SSN(s):                 XXX-XX-1789          Partial SSN{s):                XXX-XX·XXXX
    Service Address:        577 EDER AVE         Billing Address:               1326 DOE TRAIL RD
                            WYCKOFF, NJ 07481-
                                                                                ALLENTOWN, PA 18104-
                            1145                                                2053
   Service Address Phone: (201) 247-2618         Work Phone:
   Service Connect Date:   11/30/2008            Reported Date:                 11/30/2008
   Utility Service(s):     CONVENIENCE
   Name:                   KOMITO, EDWARD        Driver's liceme {State &
                                                 Number):
   SSN(s}:                 XXX-XX-1789           Partial SSN(s):                XXX-XX-XXXX
   Service Address:        577 EDER AVE          Billing Address:               577 EDER AVE WYCKOFF,
                           WYCKOFF, NJ 07481-                                   NJ 07481-1145
                           1145
   Service Address Phone: (201) 848-5046         Worlc Phone:
   Service Connect Date:   04/02/1991            Reported Date:                 12/11/2012
   Utility Service(s):     LONG DISTANCE
                                                          1.,     ..


 Phone Number              Source


(610) 395-7898
                           Phone Record, Utility Listing, TransUnion, Dun & Bradstreet, Experian Gateway
(201) 247-2618             Utility Listing, Experian Gateway
(201) 967-4868             Experian Gateway
488-7663                  TransUnion, Historic Credit Bureau
(201) 848-5046            Utility Listing
791-7300                  Historic Credit Bureau

 Other ~SNs As$ociatedwith Subj,ect · ·            · ·. · " ···
Name                      SSN                           DOB            Age
                                                                                 Source
1) KOMITO, EDWARD L      XXX-XX-1879 - issued in 09/XX/195861
                                                                                 Historic Credit
                         NJ between 1966-1967
                                                                                 Bureau
2) KOMITO, EDWARD        XXX-XX-1879 - issued in 09/XX/1958 61
                                                                                 Historic Credit
                         NJ between 1934-1951
                                                                                 Bureau
3) KOMITO, EDWARD        XXX-XX-0000 - issued in 09/XX/1958 61
                                                                                 Experian
                         NJ between 1966-1967
4) KOMITO, EDWARD                                                                Gateway
                         XXX-XX-0000 - issued in       09/XX/1958 61
                                                                                 Experian
                         NJ between 1934-1951
                                                                                 Gateway
· Phone listings for Subject's Addresses ..
 1326 DOE TRAIL RD ALLENTOWN, PA 18104 LEHIGH COUNTY
 Phone If                       Narne
 (610) 395-7898                 KOMITO, EDWARD




                                                   7
Individual Report I KOM!TO, EDWARD j 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 86 of 124

   Email Addresses
    Email                                  Source


   EKOMITO@INVESTORSCAPITAL.C Professional Licenses
   OM
   ekomito@latinmail.com                  Work Affiliations
   ekomito@yahoo.com                      Business Profile
   EKOMITO@YAHOO.COM                      Email Records
   EDKOMITO@AOL.COM                       Email Records
  Pr~f~~sioha·I & Recreatio~al Licenses
PROFESSIONAL LICENSES
  PA RESIDENT PRODUCER
  Name:             KOMITO, EDWARD
 Address:           1326 DOE TRAIL RD                         Country(s):
                    ALLENTOWN, PA 18104
  County:          LEHIGH COUNTY                              Region:
  LICENSING INFORMATION
  Licensing Agency:
                      PA INSURANCE DEPARTMENT                 License Id:
  LICENSES AND CERTIFICATIONS
  lic(!nse Type:      RESIDENT PRODUCER                       License Number:        446293
  License Issue Date: 12/07/2005                              License Expire Date:   12/07/2007
  License Certification:
                                                              License Status:        ACTIVE
  Specialty:
                            LIFE AND FIXED ANNUIBES
  Specialty:                VARIABLE LIFE AUTHORITY

  NJ PRODUCER
 Name:                      KOMITO,
                            EDWARD
 Address:                   1326     Country(s):
                            DOE
                            TRAIL
                            RD
                            ALLENT
                            OWN,
                            PA
                           18104
 County:                   LEHIGH Region:
                           COUNTY
 Phone:                    (610)    Website:
                           395-7898
Fax:                                Email:                EKOMITO@I
                                                          NVESTORSC
                                                          APITAL.COM
LICENSING INFORMATION
licensing Agency:   NJ      License Id:
                    DEPARTM
                    ENT OF
                    BANKING
                   AND
                   IN SURAN
                   CE
LICENSES AND CERTIFICATIONS




                                                      8
Individual Report I KOM/TO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 87 of 124

   License Type:         PRODUCE License Number:         1103431
                         R
   license Issue Date:   10/01/20 License Expire Date:   09/30/2011
                         09
  LICENSE CLASS INFORMATION
  license Class:     PRO
  Class Status:             Licensed In Other
                            State(s):
  license State:     NJ     Secondary Practice
                                   State:
  EMPLOYER INFORMATION
  Organization:    PERSON Employer OBA:

  OH NON-RESIDENT INSURANCE AGENT
  Name:             KOMITO, EDWARD
  Address:          1326 DOE TRAIL RD                     Country(1;):
                    ALLENTOWN, PA 18104
  County:                                                 Region:
  LICENSING INFORMATION
  Licensing Agency:  OH DEPARTMENT OF                     License Id:
                     INSURANCE
  LICENSES AND CERTIFICATIONS
  EMPLOYER INFORMATION
  Organization:      PERSON                               Employer OBA:


  Crim.inal_Recprdsi .yvarrar)ts1 ancjJraffic. Citations·
  Name:                                         0         Name Type:
  DOB:                                                    Gender:                    M

  SSN:                                                    SSN Fragment:



  Race:                       UNKNOWN                Ethnicity:
  Misc Information:           COUNTRY: UNITED STATES

  Address:                    ALLENTOWN, PA 18104
  County:                                                Last Verified:


  ARREST & SAIL INFORMATION

  Offender Sequence Number: 1                            Citation Number:

  Case Number:                MJ-31203-TR-0000445-       Docket Number:              MJ-31203-TR-0000445-
                              2012                                                   2012
  Case Title:                                      Charges Filing Date:              04/12/2012
  Case Information:           ORIGINATING DOCUMENT.Case Type:                        TRAFFIC
                              #:T10805465
                                                         Case Category:              TRAFFIC OFFENSE
 Case Comments:
                              CASE CATEGORY: TRAFFIC, STATUTE TYPE: STATUTE

 Statute Violated:            75.3111.A                  Initial Criminal Offense:   OBEDIENCE TO TRAFFIC-
                                                                                     CONTROL DEVICES



                                                     9
 Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
      Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 88 of 124

     Class/Severity of Crime:
                                                            Date of Crime:
     Offense location:                                                                  04/11/2012
                                   LEHIGH COUNTY
     Disposition of Findings:
                                   GUILTY PLEA              Disposition/Judgment Date: 04/23/2012

    COURT & TRIAL INFORMATION

    Court Name:
                                MAGISTERIAL DISTRICT       County Jurisdiction:
                                                                                       LEHIGH
                                COURT

    CRIMINAL COURT, NC
    Name:
                           KOMITO, EDWARD, LAWRENCE Name Type:
    DOB:
                         .._                               Gender:
                                                                                   M

   Race:
                           WHITE                           Ethnicity:


   SSN:


   Driver State:          PA

  Address:
                          1326 DOE TRAIL RD ALLENTOWN, PA 18104
  Verified Date:


  COURT & TRIAL INFORMATION

  Charges Filed:
                         11/29/2013                      Court County:        IREDELL
  Court Name:
                         DISTRICT COURT                  Original Court Name:
  Division & Judicial
  Distt'ict/Circuit:                                     Court State:             NC
  Case Title:
                                                         Court File Number:

 Case Number:
                         2013CR 714358
 Case Type:
                         CRIMINAL                       Amended Case Type:
 Arraignment Date:
                                                        Prehearing Held:
 Trial Type;
                                                        Final Pleading:
 Disposition of
                        CASE DISPOSED                   Disposition Judgment
 Findings:
                                                        Date:
 Verdict:
                                                        Verdict Date:
 Disposition
 Comments:

 ATTORNEY INFORMATION

Prosecuting Attorney:
                                                        Defendant's Attorney:




o&~,Marketrdentifier Record.s. .
1326 DOE TRAIL RD, ALLENTOWN, PA 18104 LIEHIGl-I COUNTY
Business Name:           ELK CAPITAL           Related Name{s):
                         ADVISORS, LLC




                                                   10
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 89 of 124

   Date of Incorporntion:                           Sti\te of Incorporation:
   Vear Started:             2012
   Business Address:          1326 DOE TRAIL RD        Phone:                       (610) 395-7898
                              ALLENTOWN, PA
                              18104
   County:                    LEHIGH COUNTY
   Executive Name:            EDWARD KOMITO              Executive Title:          MEMBER
   Ei<ecutive Name:           EDWARD KOMITO              Executive Title:          MANAGER
   Line of Business:          INVESTOR                   Industry Group:           FINANCE, INSURANCE,
                                                                                   AND REAL ESTATE
   Primary SIC:               6799                       SIC Description:          INVESTORS, NEC
   Primary SIC:               6799 0000                  SIC Description:          INVESTORS, NEC, NSK
   Annual Sales:              $130,420-ESTIMATED         Annual Sales Revision     06/01/2019
                                                           Date:
   1-Yr·Ago:                  $NOT AVAILABLE
   3-Yr·Ago:                  $NOT AVAILABLE
   Sales Growth:                                         Sales Territory:
   Number of Accounts:                                   Net Worth:
   Employees Total:           2                          Employees Here:           2-ESTIMATED
   1-Yr-Ago:                   NOT AVAILABLE             Employment Growth:
   3-Yr-Ago:                   NOT AVAILABLE
   MSACode:                 0240                  MSAName:                   ALLENTOWN-BETHLEHEM-
                                                                             EASTON, PA
   Square Footage:                                Occupancy Type:
   Banlc Name:                                    Bank DUNS Number:
   Accounting Firm:
   Business Is A:           SINGLE LOCATION       Establishment Is:          US OWNED
                            SMALL BUSINESS
   DUNS:                    07-860-6520
   Parent Company Name:                           Parent Company DUNS
                                                  Number:
   Ultiinate Company                              Ultimate Company
   Name:                                          DUNS Number:
   Headquarters Company                           Headquarters Com1>11ny
   Name:                                          DUNS Number:
   Last Update to Re(ord: 08/25/2019
  BL1siness~s Registered at $ubject's Aopresses ·
   ALLENTOWN, PA 18104
   1326 DOE TRAIL RD, ALLENTOWN, PA 18104 LEHIGH COUNTY
   Business Name:           ELK CAPITAL             Related Name(s}:
                            ADVISORS, LLC
   Date of Incorporation:                          State of Incorporation:
   Year Started:            2012
   Business Address:         1326 DOE TRAIL RD        Phone:                       (610) 395-7898
                             ALLENTOWN, PA
                             18104
   County:                   LEHIGH COUNTY
   Executive Name:            EDWARD KOMITO            Executive ntle:             MEMBER
   Elcecutlve Name:          EDWARD KOMITO             Executive Title:            MANAGER
   Line of Business:         INVESTOR                  Industry Group:            FINANCE, INSURANCE,
                                                                                  AND REAL ESTATE
  Primary StC:               6799                      SIC   Description:         INVESTORS, NEC
  Primary SIC:               67990000                  SIC Dc:;c:riptlon:         INVESTORS, NEC, NSK




                                                      11
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
     Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 90 of 124

    Armual Sales:               $130,420-ESTIMATED         Annual Sales Revision      06/01/2019
                                                           Date:
   1-Yr·Ago:
                                $NOT AVAILABLE
   3-Vr-Ago:
                                $NOT AVAILABLE
   Sales Growth:
                                                          Sales Territory:
   Number qf A\:counts:
                                                          Net Worth:
   Employees Total:             2                         Employees Here:
   1-Yr·Ago:                                                                         2-ESTIMATED
                               NOT AVAILABLE              Employment Growth:
   3·Vr-Ago:
                               NOT AVAILABLE
   MSACode:                 0240                  MSA Name:
                                                                             ALLENTOWN-BETHLEHEM-
                                                                             EASTON, PA
   Square Footage:                                Occupancy Type:
   Bank Name:
                                                  Bank DUNS Number:
  Accounting Firm:
  Business ls A:
                            SINGLE LOCATION       Establishment Is:          US OWNED
                            SMALL BUSINESS
  DUNS:                     07·860·6520
  Parent Company Name:                            Parent Company DUNS
                                                  Number:
  Ultimate Company                                Ultimate Company
  Name:                                           DUNS Number:
  Headquarters Company
                                                  Headquarters Company
  Name:
                                                  DUNS Number:
  Last Update to Record: 08/25/2019
  1326 DOE TRAIL RD, ALLENTOWN, PA 18104 LEHIGH COUNTY
  Business Name:            ELK MBS INCOME &       Related Name(s):
                            PERFORMANCE FUND,
                            LP
 Date of Incorporation:
                                                   State of Incorporation:
 Year Started:              2012
 Business Address:
                             1326 DOE TRAIL RD        Phone:
                                                                                    (610) 395-7898
                             ALLENTOWN, PA
                             18104
 County:
                             LEHIGH COUNTY
 Line of Business:            OPEN-END                  Industry Group:
                                                                                   FINANCE, INSURANCE,
                              MANAGEMENT
                                                                                   AND REAL ESTATE
                             INVESTMENT
 Primary SlC:                6722                       SIC Description:
                                                                                    MANAGEMENT
                                                                                   INVESTMENT, OPEN-END,
 Primary SIC:                                                                       NSK
                             6722 0000                SIC Description:              MANAGEMENT
                                                                                   INVESTMENT, OPEN-END,
Annual Sales:                                                                      NSK
                             $130,000-ESTIMATED      Annual Sales Revision         06/01/2019
                                                     Date:
1-Yr-Ago:
                            $NOT AVAILABLE
3-Vr-Ago:
                            $NOT AVAILABLE
Sales Growth:
                                                     Sales Territory:
Number of Accounts:
                                                     Net Worth:
Employees Total:            2                        Employees Herc:               2-ESTIMATED
l·Yr·Ago:                    NOT AVAILABLE           Employment Growth:
3·Yr-Ago:
                             NOT AVAILABLE
MSACode:                  0240                 MSA Name:
                                                                           ALLENTOWN-BETHLEHEM·
                                                                           EASTON, PA



                                                   12
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 91 of 124

   Square Footage: ·                           . Occupm1cy Type:
   Bank Name:                                    Dank DUNS Number:
   Accounting Firm:
   Business ls A:            SINGLE LOCATION    Establishment Is:     US OWNED
                             SMALL BUSINESS
   DUNS:                     07-860-8216
   Parent Company Name:                        Parent Company DUNS
                                               Number:
   Ultimate Company                            Ultimate Company
   Name:                                       DUNS Mumber:
   Headquarters Company                        Headquarters Company
   Name:                                       DUNS Number:
   Last Update to Record: 03/31/2019
  Lie~s.&Juqgm~'n,ts             ···   ··
   VACATED JUDGMENT - 10/27/2004

   Filing Number:                                    DJ2901372004
   Hidden Filing Number:                             2901372004
   Original Filing Number:
   Certificate Number:
   Volume Number:
   Page Number:
   Original Boole:
   Original Page:
   IRS Serial Number:
   Filing Type:
                                                     VACATED JUDGMENr
   Action Type;
                                                     VACATED/APPEALED JUDGMENT
   Unlawful Detainer:
   Filing Date:
                                                     10/27/2004
   Release Date:
                                                     01/05/2005
   Flllng Office:
                                                     BERGEN COUNTY SUPERIOR COURT
   Court ID:
                                                     NJBERLl
   Venue:
                                                    10 MAIN ST HACKENSACK, NJ 7601
  County:
                                                    BERGEN


  Debtor:
                                                    KOMITO, EDWARD
   Debtor Address:
                                                     577 EDER AVE WYCKOFF, NJ 07481
  Debtor Type:
                                                    INDIVIDUAL
  DebtorSSN:
  Debtor Amount:


  Creditor:
                                                    AMERICAN EXPRESS GNTURION BANK

  CIVIL JUDGMENT - 08/16/2004

  Filing Number:
                                                    DC0131672004
  Hidden Filing Number:
                                                    0131672004
  Original Filing Number:
  Certificate Number:
  Volume Number:
  Page Number.




                                                   13
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 92 of 124

    Origimll Book:
    Original Page:
   ms Serial Number:
   Filing Type:
                                       CIVIL JUDGMENT
   Action Ty1>e:
                                       CIVIL JUDGMENT
   Unlawful Det,1iner:
   Filing Date:
                                       08/16/2004
   Release Date:
   Filing Office:
                                      BERGEN COUNTY SPECIAL CIVIL COURT
   Court ID:
                                      NJBER"11
   Venue:
                                      10 MAIN ST HACKENSACK, NJ 7601
   County:
                                      BERGEN


   Debtor:
                                       KOMITO, EDWARD
   Debtor Address:
                                       577 EDER AVE WYCKOFF, NJ 07481
  Debtor Type;
                                      INDIVIDUAL
  DebtorSSN:
  Debtor Amount:
                                      $12,857.00

  Creditor:
                                      AMERICAN EXPRESS CENTURION

  CML NEW FILING - 06/17/2004

  Filing Number:
                                      DC0131672004
  Hidden Filing Number:
                                      0131672004
  Original Filing Number:
  Certificate Number:
 Volume Number:
 Page Number:
 Original Boole:
 Original Page:
 IRS Serial Number:
 Filing Type;
                                   CIVIL NEW FILING
 Action Type:
                                   CIVIL NEW FILING
 Unlawful Detainer:
 Filing Date:
                                   06/17/2004
 Release Date:
 Fiiing Office:
                                   BERGEN COUNTY SPECIAL CIVIL COURT
Court JD:
                                   NJBERMl
 Venue;
                                   10 MAIN ST HACKENSACK, NJ 7601
County:
                                   BERGEN


Debtor:
                                  KOMITO, EDWARD
Debtor Address:
                                   577 EDER AVE WYCKOFF, NJ 07481
Debtor Type:
                                  INDIVIDUAL
DebtorSSN:
Debtor Amount:
                                  $12,857.00

Creditor:
                                  AMERICAN EXPRESS CENTURION




                                 14
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 93 of 124

   CIVIL NEW FILING - 01/13/2004

   Filing Number:                               L00053504
   Hidden Filing Number:                        00053504
   Original Fifi11g Number:
   Certificate Number:
   Volume Number:
   Page Number:
   Original Book:
   Original Page:
   IRS Serial Number:
   Filing Type:
                                             CIVIL NEW FILING
   Action Type:                              CIVIL NEW FILING
   Unlawful Detainer:
   Filing Date:                              01/13/2004
   Release Date:
   Filing Office:
                                             BERGEN COUN1Y SUPERIOR COURr
   Court ID:                                 NJBERLl
   Venue:
                                             10 MAIN ST HACKENSACK, NJ 7601
   County:                                   BERGEN


   Debtor:
                                            KOMITO, EDWARD
   Debtor Address:
                                             577 EDER AVE WYCKOFF, NJ 07481
   Debtor Type:
                                            INDIVIDUAL
   DebtorSSN:
   Debtor Amount:
                                             $25,111.00

  Creditor:
                                             SUNSHINE ATKINS MINASSIAN AND

  CIVIL NEW FILING - 03/12/2003

  Filing Number:
                                            DC0061902003
  Hidden Filing Number:
                                            0061902003
  Original Filing Number:
  Certificate Number;
  Volume Number:
  Page Number:
  Original Book:
  Original Page:
  IRS Serial Number:
  Filing Type:
                                            CIVIL NEW FILING
  Action Type:
                                            CIVIL NEW FILING
  Unlawful Detainer:
  Filing Date:
                                            03/12/2003
  Release Date:
  Filing Office:
                                            BERGEN COUN1Y SPECIAL CIVIL COURT
  Court ID:
                                            NJBERMl
  Venue:
                                            10 MAIN ST HACKENSACK, NJ 7601
  County:
                                            BERGEN




                                           15
Individual Report I KOM!TO, EDWARD I 09125119 02:54 PM I Reference: NIA
    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 94 of 124

    Debtor:
                                               KOMITO, EDWARD
    Debtor Address:
                                                577 EDER AVE WYCKOFF, NJ 07481
    Debtor Type:
                                               INDIVIDUAL
    DebtorSSN:
   Debtor Amount:
                                               $3,689.00

   Creditor:
                                               NOTO JOSEPH C

   CIVIL JUDGMENT RELEASE • 03/08/2000

   Flllng Number:
                                               DC0162221999
   Hidden Filing Number:
                                               0162221999
   Original Filing Number:
   Certificate Number;
   Volume Number:
   Page Number:
  Original Boole:
  Original Page:
  IRS Serial Number:
  Filing Ty(>e:
                                              CIVIL JUDGMENT RELEASE
  Action Type:
                                              CIVIL JUDGMENT
  Unlawful Detainer:
  Filing Date;
                                              03/08/2000
  Release Date:
                                              06/21/2001
  Filing Office:
                                              BERGEN COUNTY SPECIAL CIVIL COURT
  Court ID:
                                              NJBERMl
  Venue;
                                              10 MAIN ST HACKENSACK, NJ 7601
  County:
                                              BERGEN


 Debtor:
                                              KOMITO, EDWARD
 Debtor Address:
 Debtor Type:
                                            577 EDER AVE WYCKOFF, NJ 07481
                                           INDIVIDUAL
 DebtorSSN:
 Debtor Amount:
                                           $40200
 Creditor:
                                           MONMOUTH OCEAN COLLECTION SVC

 CIVIL NEW FILING - 12/08/1999

 Filing Number:
                                          0(0162221999
 Hidden Filing Number:
                                          0162221999
Original Filing Number:
Certificate Number:
Volume Number:
Page Number:
Original Book:
Original Page:
IRS Serial Number.
Filing Type;
                                          CIVIL NEW FILING
Action Type:
                                          OVIL NEW FILING
Unlawful Detainer:




                                         16
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 95 of 124

    Fillng Date:                                12/08/1999
    Release Date:
    Filing Oflke:
                                                BERGEN COUNTY SPEOAL CIVIL COURT
    Court ID:
                                                NJBERMl
    Venue:
                                                10 MAIN ST HACKENSACK, NJ 7601
    County:
                                                BERGEN


    Debtor:
                                               KOMITO, EDWARD
    Debtor Address:
                                                577 EDER AVE WYCKOFF, NJ 07481
   Debtor Type:
                                               INDIVIDUAL
   DebtorSSN:
   Debtor Amount:
                                               $402.00

   Creditor:
                                               MONMOUTH OCEAN COLLECTION SVC

   CIVIL DISMISSAL - 12/26/1996

   Filing Number:
                                               LL1210319962
   Hidden Filing Number:
                                               1210319962
   Original Filing Number:
   Certificate Nmnber:
   Volume Number:
   Page Number:
   Original Book:
   Original Page:
  IRS Serial Number:
  Fifing Type:
                                               CIVIL DISMISSAL
  Action Type:
                                               CIVIL DISMISSAL
   Unlawful Detainer:
  Filing Date:
                                            12/26/1996
  Release Date:
                                            08/27/1997
  Filing Office:
                                            BERGEN COUNTY SUPERIOR COURT
  Court ID:
                                            NJBERLl
  Venue:
                                            10 MAIN ST HACKENSACK, NJ 7601
  County:
                                            BERGEN


  Debtor:
                                           KOMITO, EDWARD
  Debtor Address:
  Debtor Type:                              351 ANDERSON ST HACKENSACK, NJ 07601
                                           INDIVIDUAL
  DebtorSSN:
 Debtor Amount:


 Creditor:
                                           BANK OF NY

 CIVIL JUDGMENT RELEASE - 03/14/1994

 Filing Number:
                                           JC9161994SC2
 Hidden Filing Number:
                                           91619942
 Original Filing Number:
 Certific.1te Number:·




                                          17
Individual Report I KOMITO, EDWARD I 0912.5119 02:54 PM I Reference: NIA
    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 96 of 124

   Volume Number:
    Page Number:
   Original Bool<:
   Original Page:
   IRS Serial Number:
   Filing Type:
                                        CIVIL JUDGMENT RELEASE
  . Action Type:
                                        CIVIL JUDGMENT
   Unlawful Detainer:
   Filing Date:
                                       03/14/1994
   Release Date:
                                       09/17/1996
   Fiiing O~ice:
                                       BERGEN COUNTY SPECIAL CIVIL COURT
   Court ID:
                                       NJBERMl
   Venue:
                                       10 MAIN ST HACKENSACK, NJ 7601
   County:
                                       BERGEN


  Debtor:
                                       KOMITO, EDWARD
  Debtor Address:
                                        351 ANDERSON ST HACKENSACK, NJ 07601
  Debtor Type:
                                       INDIVIDUAL
  DebtorSSN:
  Debtor Amount:
                                       $45.00

  Creditor:
                                       CALLAHAN LAWYERS SERVICE

  CIVIL NEW FIUNG - 02/16/1994

  Filing Number:
                                       SC9161994SC2
  Hidden Fiiing Number:
                                       91619942
  Original Filing Number:
 Certificate Number:
 Volume Number:
 Page Number:
 Original Book:
 Original Page:
 JRS Serial Number:
 Filing Type:
                                    CIVIL NEW FIUNG
 Action Type:
                                    OVIL NEW FIUNG
 Unlawful Detainer:
 Filing Date:
                                   02/16/1994
 Release Date:
 Filing Office:
                                   BERGEN COUNTY SPECIAL CIVIL COURT
 Court ID:
                                   NJBERMl
 Venue:
                                   10 MAIN ST HACKENSACK, NJ 7601
County:
                                   BERGEN


Debtor:
                                   KOMITO, EDWARD
Debtor Address:
                                    351 ANDERSON ST HACKENSACK, NJ 07601
Debtor Type:
                                   INDIVIDUAL
DebtorSSN:
Debtor Amount:
                                   $45.00




                                  18
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 97 of 124

    Creditor:                                       CALLAHAN LAWYERS SERVICE

    CML NEW FILING - 07/24/1992

    Filing Number:                                  SC653321992SC2
    Hidden Filing Number:                           6533219922
    Original Filing Number:
    Certificate Number:
    Volume Number:
    Page Number:
    Original Boole:
    Original Page:
    IRS Serial Number:
    Filing Type:                                    CML NEW FILING
    Action Type:                                    CML NEW FILING
    Unlawful Detainer:
    Filing Date:                                    07/24/1992
    Release Date:
    Filing Office:                                  BERGEN COUNTY SPECIAL CML COURT
    Court ID:                                       NJBERMl
    Venue:                                          10 MAIN ST HACKENSACK, NJ 7601
    County:                                         BERGEN


    Debtor:                                        KOMITO, EDWARD
    Debtor Address:
                                                    151 PROSPECT AVE HACKENSACK, NJ 07601
    Debtor Type:                                   INDIVIDUAL
    DebtorSSN:
    Debtor Amount:                                  $1,000.00

    Creditor:
                                                    PARAMUS HONDA

   Bankruptcy, .Records"·
                                                                                            . '·•
CASE NUMBER: 2:04-BK-43720 FILING TYPE: BANKRUPTCY FILING DATE: 10/21/2004
 CASE INFORMATION


 Case Title:
                              IN RE: EDWARD KOMITO, ATKINS MINASSIAN & TAFURI SUNSHINE
 Docket Number:
                              2:04-BK-43720           Filing Date:          10/21/2004
 Court:                       U.S. BANKRUPTCY COURT, Filing Office:         NEWARK
                              DISTRICT OF NEW JERSEY
                              (NEWARK)
 Judge:                                                Filing State:         NJ
 Case Type:                   BANKRUPTCY
 Filing Chapter:              CHAPTER 13               Case Details:         NO ASSET
 Case Status:
                                                       Status Set By:
 Case Status Date:
                                                       Case Status Time:
 Case Status Flag:
                                                       Dismissed Date:
 Discharge Date:              12/02/2008            Terminated Date:
 Reopened Date:
                                                    Retermlnated Date:
Other Dockets:
                                                    Final Decree Date:
Other Dockets Title:




                                                  19
 Individual Report I KOM!TO, EDWARD I 09125119 02:54 PM I Reference: NIA
        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 98 of 124

   Previous Chapter:


   Nature of Suit:
   J<ey Nature of Suit:         BANKRUPTCY CHAPTER 13
   Key Nature of Suit Code:     060.30
  Demand Amount:


  Scheduled 341 Description:                               Scheduled 341 Location:
  Scheduled 341 Date:           12/07/2004                 Scheduled 341 Time:


  DEBTOR INFORMATION




  Debtor Name:                  KOMITO EDWARD             Date Added:
  Al<A:
  SSN:                          XXX-XX-1789
  FEIN:


  Address:
                                577 EDER AVE WYCKOFF,
                                NJ 07481-1145
 Reported Date:
 Additional Info:
 Phone:
                                                          Web Address:

 Debtor Attorney:              WILUAM C JAEKEL            Attorney Email:
 Attorney Status:
                                                          Attorney Terminate Date:

 Attorney Firm Name:           WILUAM C JAEKEL
 Address:
                               41 ORCHARD ST STE 101
                               RAMSEY, NJ 07446-1158
 Reported Dote:
 Additional lnfo:
 Phone:
 Fax:

Debtor Name:
                               ATKINS MINASSIAN &        Date Added:
                               TAFURI SUNSHINE
AKA:
SSN:
FEIN:


Address:
                               577 EDER AVE WYCKOFF,
                               NJ 07481-1145
Reported Date:
Additional Info:
Phone:
                                                         Web Address:


TBUSTEE INFORMATION




                                                    20
Individual Report I KOM/TO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 99 of 124

 Trustee Name:               GREENBERG MARIE ANN            D.ite Addec.I:
 Al<A;


 Address:                    30 TWO BRIDGES RD STE
                             230 FAIRFIELD, NJ 07004-
                             1550
 Reported Date:
 Additional Info:
 Phone:                      (973) 227-2840                 Web Address:


 ' Lawsuit Records                           ...
   Case Number:       DC-013167-    Case Title:                              Date Filed: 06117/200
                      2004                                                             4

   PLAINTIFF INFORMATION
   Plaintiff Name: AMERICAN EXPRESS CENTURION
   DOB:                         Gender:
   Business Oun(s):             He<1dquarters'
                                    Dun{s):
   SSN(s):


   PLAINTIFF ATTORNEY
   Name:          LYONS             Type:
                     DOUGHTY&
                     VELD HUIS
   Firm:                            Bai· Number:        8568021488
   Foreign
   Registration:


  SUPERIOR COURT JUDGEMENT
  Amount:           $12,856.76      Case Status:
  Disposition                       Disposition Date:
  Status:
  Debt Description:


  DEFENDANT INFORMATION
  Defendant Name: KOMITO, EDWARD
  Role:                        Foreign
                                    Registration:
  DOB:                             Gender:
  Business Dun(s):                 Headquarters'
                                   Dun(s):
  SSN(s}:                          Driver's license:
  Address:           577 EDER AV   Reported Date:       06/17/2004
                     WYCKOFF, NJ
                     07481

 COURT & CASE INFORMATION
 Case Title:
                                   Case Number:        DC-013167·
                                                       2004
 Case Status:        JUDGMENT      Status Date:
                     ENTERED
 Estate Status:                    Case Description:




                                                       21
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
   Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 100 of 124

   Case Type:          32000 - CONTRC-REG
   Date Flied:         06/17/2004    Location Filed:           BERGEN
   Filing Type:                          State Filed:          NJ
   Judge;                                Court Location:
   Court Name:        BERGEN             Court Phone:
                      COUNTY
                      SPECIAL CIVIL
                      PART
   Trial Type:                          Trial Length:
   Trial Date:
   Case Number:       L000535 04        Case Title:
                                                                         Date Filed: 01/13/200
                                                                                   4

  PLAINTIFF INFORMATION
  Plaintiff Name:     SUNSHINE ATKINS MINASSIAN &
  DOB:                                  Gender:
  Business Dun(s):                      Headquarters'
                                        Dun(s):
  SSN(s):


  PLAINTIFF ATTORNEY
  Name:              SUNSHINE           Type:
                     ATKINS
                     MINASSIAN
  Firm:                                Bar Number:         2019675060
  Foreign
  Registration:


 SUPERIOR COURT JUDGEMENT
 Amount:             $25,111.26        Case Status:
 Disposition                           Disposition Date:
 Status:
 Debt Description:


 DEFENDANTINFORMATION
 Defendant Narne:KOMITO, EDWARD
 Role:                                Foreign
                                      Registration:
 DOB:                                 Gender:
 Business Dun(s):                     Headquarters'
                                      Dun(s):
SSN(s):                               Driver's License:
Address:            577 EDER AVE      Reported Date:      01/13/2004 .
                    WYCKOFF, NJ
                    07481

COURT & CASE INFORMATION
Case Title:                           Case Number:        L 000535 04
Case Status:                          Status Date:
Estate Status:                        Case Description:
Case Type:          32310 - BOOK ACCNT
Date Flied:         01/13/2004    location Filed:         BERGEN
Filing Type:                        State Filed:          NJ




                                                          22
Individual
      Case Report I KOMITO, EDWARDDocument
             5:19-cv-04679-JLS    I 09!25119 02:54 PM IReference:
                                               3 Filed  10/07/19NIAPage 101 of 124

   Judge:                              Court location:
   Court Name:         BERGEN          Court Phone:
                       COUNTY
                       SUPERIOR
                       COURT
   Trial Type;                         Trial Length:
   Trial Date:
   Case Number:        DC-006190-      Case Title:                      Date Filed: 03/12/200
                       2003                                                       3

   PLAINTIFF INFORMATION
   Plaintiff Name: NOTO, JOSEPH C
   DOB:                                Gender:
   Business Dun(s):                    Headquarters·
                                       Dun(s):
   SSN(s):


   PLAINTIFF ATTORNEY
   Name:          NOTO JOSEPH (Type:
   Firm:                               Bar Number:         0017031368
   Foreign
   Registration:


   SUPERIOR COURT JUDGEMENT
  Amount:           $3,688.50          Case Status:
  Disposition                          Disposition Date;
  Status:
  Debt Description:


  DEFENDANT INFORMATION
  Defendant Name:KOMITO, EDWARD
  Role:                               Foreign
                                      Registration:
  008:                                Gender:
  Business Dun(s}:                    Headquarters'
                                      Dun(s):
  SSN{s):                             Driver's License:
  Address:            577 EDER AV     Reported Date:       03/12/2003
                      WYCKOFF, NJ
                      07481

  COURT & CASE INFORMATION
  Case Title:                         Case Number:         OC-006190-
                                                           2003
  Case Status:                        Status Date:
  Estate Status:                      Case Description:
  Case Type:          32000 - CONTRC-REG
  Date Filed:         03/12/2003    location Filed:       BERGEN
  Filing Type:                        State Filed:        NJ
  Judge:                              Court Location:
  Court Name:         BERGEN          Court Phone:
                      COUNTY
                      SPECIAL CIVIL
                      PART



                                                          23
Individual Report I KOM!TO, EDWARD I 0912511902:54 PM I Reference: NIA
     Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 102 of 124

    Trial Type:                        Trial Length:
    Trial Date:
    Case Number:       DC-016222-      Case Title:
                                                                           Date Filed: 12/08/199
                       1999
                                                                                     9

    PLAINTIFF INFORMATION
    Plaintiff Name: MONMOUTH OCEAN COLLECTION SVC
    DOB:                       Gender:
   Business Dun(s):            Headquarters'
                                      Dun(s):
   SSl'J(s):


   PLAINTIFF AITORNEY
   Name:          MEISENBACHER Type:
                  &SONS
                  RAYMOND
   Firm:                       Bar Number:                    7324698700
   Foreign
   Registration:


  SUPERIOR COURT JUDGEMENT
  Amount:      $402.00               Case Status:
  Disposition                        Disposition Date:
  Status:
  Debt Description:


  DEFENDANT INFORMATION
  Defendant Name:KOMITO, EDWARD
  Role:                              Foreign
                                     Registration:
  DOB:                               Gender:
  Business Dun{s):                   Headquarters'
                                     Dun{s):
 SSN(s}:                             Driver's License:
 Address:
                      577 EDER AV    Reported Date:       12/08/1999
                      WYCKOFF, NJ
                      07481

 COURT & CASE INFORMATION
 Case Title:
                                    Case Number:         DC-016222-
                                                         1999
 Case Status:         JUDGMENT      Status Date:
                      ENTERED
 Estate Status:                     Case Description:
Case Type:
                    32000 - CONTRC-REG
Date Filed:
                   12/08/1999      Location Flied:       BERGEN
Filing Type:                      State Filed:           NJ
Judge:                            Court location;
Court Name:        BERGEN         Court Phone:
                   COUNTY
                   SPEClALCML
                   PART
Trial Ty))e:                      Trial Length:
Trial Date:



                                                         24
Individual Report I KOM/TO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 103 of 124


  Case Number:                        Case Title:                        Date Filed; 11/18/199
                                                                                     7


   PLAINTIFF INFORMATION
   Plaintiff Name: EIFFEL TOWER CO OP INC
   008:                          Gender:
   Business Dun(s):              Headquarters'
                                      Dun(s):
   SSN(s):


   PLAINTIFF AlTORNEY
   Name:          GREENBAUM           Type:
                       ROWES
   Firm:                              Bar Number:
   Foreign
   Registration:

   SUPERIOR COURT JUDGEMENT
   Amount:                             Case Status:      CLOSED
   Disposition                         Disposition Date:
   Status:
   Debt Description:


    DEFENDANT INFORMATION
    Defendant Name: NATIONAL COMMUNITY BANK OF NEW JERSEY
    Role:                              Foreign
                                       Registration:
    DOB:                               Gender:
    Business Dun(s}:                   Headquarters'
                                       Dun{s):
    SSN(s):                            Driver's License:
    Defendant Name: BANK OF NEW YORK
    Role:                        Foreign
                                 Registration:
    DOB:                         Gender:
    Business Oun(s):             Headquarters'
                                 Dun(s):
    SSN(s):                      Driver's License:
    Defendant Name: KOMITO, EDWARD
    Role:                        Foreign
                                 Registration:
    DOB:                         Gender:
    Business Dun{s):                    Headquarters'
                                        Dun(s}:
    SSN{s):                             Driver's License:
    Address:           577 EDER AVE     Reported Date:      11/18/1997
                       WYCKOFF, NJ
                       07481

    COURT & CASE INFORMATION
    Case Title:                  Case Number:
    Case Status:   CLOSED        Status Date:
    Estate Status:               Case Description:
    Case Type:     32000 - CONTRACT
    Date Flied:        11/18/1997       Location Flied:     BERGEN



                                                            25
Individual Report I KOM/TO, EDWARD I 09125119 02:54 PM I Reference: NIA
    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 104 of 124

    Filing Type:                     State Filed:           NJ
    Judge:                           Court l.ocation;
    Court Name:       BERGEN         Court Phone:
                      COUNTY
                      SUPERIOR
                      COURT
   Trial Type:                       Trial length:
   Trial Date:


   DISPOSffiON
   Disposition D«te: 06/15/1998      Disposition:           SETTLED
   Case Number:                      Case Title:                      Date Filed: 04/04/199
                                                                                7

   PLAINTIFF INFORMATION
   Plaintiff Nmne: VARGAS, FRANCISCO
   DOB:                         Gender:
   Business Dun(s):             Headquarters'
                                    Dun(s):
   SSN(s):


  PLAINTIFF ATTORNEY
  Name:          PETERSON           Type;
  Firm:                             Bar Number:
  Foreign
  Registration:


  SUPERIOR COURT JUDGEMENT
  Amount:                          Case Status:         CLOSED
  Disposition                     · Disposition Date:
  Status:
  Debt Description:

  DEFENDANT INFORMATION
  Defendant Name: DOES A D, JOHN
  Role:                            Foreign
                                   Registration:
 DOB:                              Gender:
 Business Dun(s):                  Headquarters'
                                   Dun(s):
 SSN(s):                           Driver's license:
 Defendant Name: ABC CORPORATIONS
 Role:                            Foreign
                                  Registration:
 DOB:                             Gender:
 Business Dun(s):                 Headquarters'
                                  Dun(s}:
 SSN(s):                          Driver's license:
 Defendant Name:JNDUSTRIAL EQUIPMENT LEASING COMPANY
 Role:                            Foreign
                                  Registration:
DOB:                              Gender:
Business Dun(s):                  Headquarters'
                                  Dun(s):
SSN(s):                           Driver's License:




                                                       26
·.   Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
           Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 105 of 124

        Address:           35 JOHN ST     Reported Date:      04/04/1997
                           HALEDON, NJ
                           07508
        Defendant Name: KOMITO, EDWARD L
        Role:                             Foreign
                                          Registration:
        DOB:                              Gender:
        Business Dun(s):                  Meadquarters'
                                          Dun(s):
       SSN(s}:                            Driver's License:
                                          Reported Date:      04/04/1997

       COURT & CASE INFORMATION
       Case Title:                        Case Number:
       Case Status:        CLOSED         Status Date:
        Estate Status:                    Case Description:
       Case Type:          S6610-AUTO
       Date Flied:         04/04/1997     location Filed:     PASSAIC
       Filing Type:                       State Filed:        NJ
       Judge:                             Court Location:
       Court Name:         PASSAIC        Court Phone:
                           COUNTY
                           SUPERIOR
                           COURT
       Trial Type:                       Trial Length:
       Trial Date:


       DISPOSffiON
       Disposition Date: 07/09/1998      Disposition:         DISMISSED
       Case Number:                      Case Title:                       Date filed; 12/26/199
                                                                                     6

       PLAINTIFF INFORMATION
       Plaintiff Name: BANK OF NEW YORK
       DOB:                              Gender:
       Business Dun{s):                  Headquarters'
                                         Dun(s):
       SSN(s}:


       PLAINTIFF ATIORNEY
       Name:          SHAUIAN            Type:
                           CAM MARA
       Firm:                             Bar Number:
       Foreign
       Registration:


       SUPERIOR COURT JUDGEMENT
      Amount:           $64,211.00       Case Status;         CLOSED
      Disposition                        Disposition Date:
      Status:
      Debt Description:


      DEFENDANT INFORMATION




                                                              27
Individual Repon I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 106 of 124

    Defendant Name:KOMITO, EDWARD
    Role:                       Foreign
                                Registration:
    DOB:                        Gender.
   Business Dun(s):                  Headquarters'
                                     Dun{s):
   SSN(s}:                           Driver's License:
   Address:           351 ANDERSON R11ported Date:        12/26/1996
                      ST
                      HACKENSACK,
                      NJ 07601

   COURT & CASE INFORMATION
   Case Title:                       Case Number:
   Case Status:       CLOSED         Status Date:
   Estate Status:                   Case Description:
  Case Type:          32000 - CONTRACT
  Date Filed:         12/26/1996    Location Filed: BERGEN
  Filing Type:                      State Filed:          NJ
  Judge:                            Court    ~ocation:
  Court Name:         BERGEN        Court Phone:
                      COUNTY
                      SUPERIOR
                      COURT
  frial rype:                       Trial Length:
  Trial Date:


 DISPOSffiON
 Disposition Date: 08/27/1997       Disposition:         DISMISSED
 Case Number:                      Case Title:
                                                                       Date Filed: 06/19/199
                                                                                 s
 PLAINTIFF INFORMATION
 Plaintiff Name: GENERAL ACCIDENT INSURANCE COMPANY
 DOB:                         Gender:
 Business Dun(s):             He<1dquarters'
                                   Dun(s):
 SSN(s):


 PLAINTIFF ATTORNEY
 Name:          ARTHURZ.          Type:
                    CHARSINSKY
Firm:                             Bar Number:
Foreign
Registration:

PLAINTIFF INFORMATION
Plaintiff Name: PHOENIX DOWN CORPORATION
DOB:                        Gender:
Business Dun(s):                  Headquarters'
                                  Dun(s):
SSN(s):




                                                     28
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 107 of 124

   PLAINTIFF ATTORNEY
   Name:          ARTHUR Z.      Type:
                  CHARSINSKY
   Firm:                         Bar Number:
   Foreign
   Registration:


  SUPERIOR COURT JUDGEMENT
  Amount;                        Case Status;        CLOSED
  Disposition                    Disposition Date:
  Status:
  Debt Description:

  DEFENDANT INFORMATION
  Defendant Name: JAMES D. CUMMINS, CO.
  Role:                        Foreign
                               Registration:
  DOB:                         Gender:
  Business Dun(s):             Headquarters·
                                 Dun(s):
  SSN(s):                        Driver's License:
  Defendant Name: TRI TECH ENGINEERING
  Role:                          Foreign
                                 Registration:
  DOB:                           Gender:
  Business Dun(s):               Headquarters'
                                 Dun(s):
  SSN(s}:                        Driver's License:
  Defendant Name: FALLS GLASS OF LITTLE FALLS
  Role:                          Foreign
                                 Registration:
  DOB:                           Gender.
  Business D11n(s):              Headquarters'
                                 Dun(s):
  SSN(s):                        Driver's License:
  Defendant Name: INDUSTRIAL RESURFACING
  Role:                          Foreign
                                 Re9ist1·ation:
  DOB:                           Gender:
  Business Dun(s}:               Headquarters•
                                Dun(s}:
  SSN(s}:                       Driver's License:
  Defendant Name: KOMITO, EDWARD
  Role;                         Foreign
                                Registration:
  DOB:                          Gender:
  Business Oun{s):              Headquarters'
                                Dun(s):
 SSN(s):                        Driver's License:
 Defendant Name: ALL INDUSTRIAL ROOFING CO., INC.
 Role:                          Foreign
                                Registration:
 DOB:                           Gender:
 Business Dun(s):               Headquarters'
                                Dun(s):
 SSN{s}:                        Driver's License:




                                                     29
Individual Report I KOMITO, EDWARD/ 09125119 02:54 PM I Reference: NIA
    Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 108 of 124

    Defendmrt Name: HAUBEN STOCK, ALLAN S.
    Role:                                Foreign
                                         Registration;
    DOB:                                 Gender:
    Business Dun(s):                    Headquarters'
                                        Dun(s):
    SSN(s);                             Driver's License:
    Defendant Name: BEAM REALTY CO.
    Role:                               Foreig11
                                        Registration:
    DOB:                                Gender:
    Business Dun(s):                    Headquarters'
                                        Dun(s):
   SSN(s):                              Driver's license:
   Address:             227 MCKINLEY Reported Date:           06/19/1995
                        RIDGEWOOD,
                        NJ 07450

   COURT & CASE INFORMATION
   Case Title:                         Case Number:
   Case Status:        CLOSED          Status Date:
   Estate Status:                      Case Description:
  Case Type:           42000 - PIP COVERG
  Date Flied:
                       06/19/1995      Location Filed:      PASSAIC
  Filing Type;                        State Filed:          NJ
  Judge:                              Court Location:
  Court Name:          PASSAIC        Court Phone:
                       COUNTY
                       SUPERIOR
                       COURT
  Trial Type:                         Trial Length:
  Trial Date:


 DISPOSffiON
 Disposition Date; 04/14/1997         Disposition:        SETTLED
 Case Number:                         Case Title:
                                                                           Date Piled: 02/16/199
                                                                                     4
 PLAINTIFF INFORMATION
 Plaintiff Name: CALLAHAN LAWYERS SERVICE
 DOB:                                Gender:
 Business Dun(s):                    Headquarters'
                                     Dun{s):
SSN(s):


PLAINTIFF ATTORNEY
Name:          MONAGHAN              Type:
              AND
              MONAGHAN
Firm:                                Bar Number:
Foreign
Regl.stratlon:               '


SUPERIOR COURT JUDGEMENT




                                                         30
•.   Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
            Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 109 of 124

       Amount:              $45.00          C11se Status:
       Disposition                          Disposition Date:
       Status:
       Debt Descri1)tlon:


       DEFENDANT INFORMATION
       Defendant Narne:KOMITO, EDWARD
       Role:                                foreign
                                            Registration:
       DOB:                                 Gender:
       Business Dun(s):                     Headquarters'
                                            Dun(s):
       SSN(s}:                              Driver's License:
       Address:             351 ANDERSON Reported Date:         02/16/1994
                            ST
                            HACKENSACK,
                            NJ 07601

       COURT & CASE INFORMATION
       Case Title:                          Case Number:
       Case Status:         JUDGMENT        Status Date:
                            ENTERED
       Estate Status:                       Case Description:
       Case Type:           32000 - CONTRACT
       Date Filed:          02/16/1994    Location Filed:       BERGEN
       Filing Type:                       State Filed:          NJ
       Judge:                               Court Location:
       Court Name:          BERGEN          Court Phone:
                            COUNTY
                            SPECIAL CIVIL
                            PART
       Trial Type:                          Trial Length:
       Trial Date:
       Case Number.                         Case Title:                      Date ~iled; 07/24/199
                                                                                       2

       PLAINTIFF INFORMATION
       Plaintiff Name:PARAMUS HONDA
       DOB;                       Gender:
       Business Dim{s):                     He<1dquarters'
                                            Dun(s):
       SSN(s):


       PLAINTIFF ATTORNEY
       Name:          PROSE                 Type:
       Firm:                                Bar Number:
       Foreign
       Registration:


       SUPERIOR COURT JUDGEMENT
       Amount:              $1,000.00       Case Status:
       Disposition                          Dlsposition Date:
       Status:
       Debt Description:




                                                                31
 Individual Report I KOM!TO, EDWARD I 09125119 02:54 PM I Reference: NIA
      Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 110 of 124


     DEFENDANT INFORMATION
     Defendant Name:KOMITO, EDWARD
     Role:                                foraign
                                          Registration:
    DOB:                                  Gender:
    Business Dun(s):                      Headquarters'
                                          Dun(s):
    SSN(s):                               Driver's License:
    Address:             151 PROSPECT Reported Date:           07/24/1992
                         AV
                         HACKENSACK,
                         NJ

   COURT & CASE INFORMATION
   Case Title:                           Case Number:
   Case Status:                          Status Date;
   Estate Status:                        Case Description:
   Case Type:           32000 - CONTRACT
   Date Filed:
                        07/24/1992    Location Filed:          BERGEN
   Filing Type:
                                        State Filed:           NJ
   Judge:                               Court Location:
   Court Name:          BERGEN          Court Phone:
                        COUNTY
                        SPECIAL CIVIL
                        PART
  Trial Type:                           T1·ial Length:
  Trial Date:

 Docket Records
 FILING DATE: 12/08/1999 CASE NUMBER: DC-016222-99 CASE ffiLE: MONMOUTH
 OCEAN COLLECTION SVC v. EDWARD KOMITO
 CASE INFORMATION
 Case Title:
 Fifing State:                          MONMOUTH OCEAN COLLECTION SVC v. EDWARD KOMITO
                          NEW JERSEY             Filing County:
 Filing Date:                                                          BERGEN
                          12/08/1999            Division:
 Case Number:
                          DC-016222-99          Case Number DC:
                                                                      002-DC-016222-99
                                                                Case Subdivision DC:
 Case Type/Subtype:
                                CIVIL CONTRACT-REG
 l<ey Nature of Suit:
                                Contracts                       Key Nature of Suit Code:   130


 Court:
                                SUPERIOR COURT

Jury Demand:
                                                                Claim/Demand Amount:
                                                                                           $402.00
Judge or Authorizer:

Case Status:
                               JUDGMENT ENTERED




DISCLAIMER: This Data is provided for informational purposes only and it is not the official record. For
copies of official record (of an incarceration, conviction or court filing record) contact the agency or court. In



                                                          32
Individual
       CaseReport I KOM/TO, EDWARD IDocument
              5:19-cv-04679-JLS     09125119 02:54
                                                3 PM  I Reference:
                                                   Filed  10/07/19 NIA Page 111 of 124


   addition to any obligations under your Subscriber Agreement, your use of this data may be governed by the
   Supplier Additional Terms (see Footer).

   PARTY INFORMATION
   Party Number:                                          Participant id:
   Name:                                                  Party Type:
   .'.i.l<A Type:                                         A!<A:
   DOB:                                                   D<1te of Death:
   DLNumber:                                              Miscellaneous;
   Party Status:                                          Othef !D Numbers;




   ATTORNEY INFORMATION
   Attorney:                                              Attorney Status;
   Role:                                                  Bar Number:
   Fa.JI.:
   Email:


   Firm Name:                 MEISENBACHER & SONS RAYMOND
   Firm Status:


   PARTY INFORMATION
   Party Number:                                          Participant Id:
   Name:                                                  Party Type:
   A!<A Type:                                             AICA:
   DOB:                                                   Date of Death:
   DlNumber:                                              Miscellaneous:
   l>arty Status:                                         Other lO Numbers:




   FILING DATE: 11/18/1997 CASE NUMBER: L-010783-97 CASE TITLE: Eiffel Tower CO Op
   Inc v. National Community Bank Of New Jersey
   CASE INFORMATION
   Ca(ieTitle:                                  Eiffel Tower CO Op Inc v. National Community Bank Of l'lew
                                                Jersey
   Filing State:              NEW JERSEY                  Filing County:             BERGEN
   Fi!ing Date:               11/18/1997                  Division:
   Case Number:               L-010783-97                 Case Number DC;            002-L-010783-97
                                                          Case Subdivision DC:
   Case Type/Subtype:         Civil Contract
   l<ey Nature of Suit:       Contracts                   Key Nature of Suit Code:   130


   Court:                     SUPERIOR COURT

   Jury Demand:                                           Clalm/Dermmd Amount:


   Disposition:               SETTLED                     Disposition Date:          06/15/1998
   Judge or Authorizer:




                                                     33
Individual Report I KOMITO, EDWARD I 09125119 02:54 PM I Reference: NIA
        Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 112 of 124

  Case Status:                 Closed




   DISCLAIMER: This Data is provided for informational purposes only and it is not the official record. For
   copies of official record (of an incarceration, conviction or court filing record) contact the agency or court. In
   addition to any obligations under your Subscriber Agreement, your use of this data may be governed by the
   Supplier Additional Terms (see Footer).

   PARTY INFORMATION
   Party Number:                                             Participant Id:

   Name:                                                     PmfyType:
   Al<AType:                                                 Al<A:
   DOB:                                                      Date of Death:
   DLNumber:                                                 Miscellaneous:
   Party Stattti;:                                           other lD Numbers:




   ATTORNEY INFORMATION
   Attorney:                    Greenbaum Rowe S             Attorney Status:
    Role:                                                     Bar Number:
    Fax:
    Email:


    Firm Name:
    Firm Status:


    PARTY INFORMATION
    Pt1rty Number.                                            Participant Id:
    lllame:                                                   Party l'y1~:
    AKA Type:                                                 AKA:
    DOS:                                                      Date of Death:
    DI.Number:                                                Miscellaneous:
    Party Status:                                             Other ID Numbers:




    PARTY INFORMATION
    Party Number:                                                Participant td:
     Name:                                                       Party Type:
     AKA Type:                                                   AKA:

     DOS:                                                        Dnte of Death:
     DI.Number:                                                  Miscellaneous:
     Party Status:                                               Other ID Numbers:




     PARTY INFORMATION
     Party Number:                                               Participant Id:
     Name:                                                       Party Type:
     AKA Type:                                                   AKA:




                                                            34
Individual
      Case Report I KOMITO, EDWARD Document
             5:19-cv-04679-JLS     I 09125119 02:54
                                                 3 PM  I Reference:
                                                    Filed  10/07/19 NIA Page 113 of 124


   DOB:                                                       Date of t'.li!lath:
   DLNumbe1·:                                                 Mlscellaneous:
   Party Status:                                              Othwr !D Numbers;




   FILING DATE: 04/04/1997 CASE NUMBER: L-002595-97 CASE TITLE: Francisco Vargas v.
   John Does AD
   CASE INFORMATION
   case Title:                                     Francisco Vargas v. John Does A D
   Filing State:               NEW JERSEY                     Filing County:             PASSAIC
   Filing Date:                04/04/1997                     Division:
   Case Number:                L-002595-97                    Case Number DC:            016-L-002595-97
                                                              Case Subdivishm DC:
   Case Type/Subtype:          Civil Auto
   Key Nature of Snit          Motor Vehicles                 Key Nature of Suit Code:   300


   Court:                       SUPERIOR COURT

   Jury Demand:                                               Clnim/Demand Amount:


   Disposition:                 DISMISSED                     Disposition Date:          07/09/1998
   Judge or Authorizer:


   Case Status:                Closed




   DISCLAIMER: This Data is provided for informational purposes only and it is not the official record. For
   copies of official record (of an incarceration, conviction or court filing record) contact the agency or court. In
   addition to any obligations under your Subscriber Agreement, your use of this data may be governed i:>y the
   Supplier Additional Terms (see Footer).

   PARTY INFORMATION
   Party Number:                                              Participant :id:
   Name:                                                      Party Type:
   At<A Type:                                                 AKA:
   0013:                                                      Date of Death:
   DlNumber:                                                  Miscell<meous:
   Party Status:                                              Other ID Numbers:




   ATTORNEY INFORMATION
   Attorney:                    Peterson                      Attorney Status:
   Role:                                                      Bar Number:
   Fax:
   Email:

   Firm Name:
   Firm Status:




                                                         35
Individual Report I KOMITO, EDWARD I 0912511902:54 PM I Reference: NIA
      Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 114 of 124


   PARTY INFORMATION
   Party Number:                                   Participant Id:
   Name:                                           Party Type:
   AKA Type:                                       AKA:
   DOS:                                            Dat<'l of DMth:
   OL Number:                                      Misc:elhmeous:
   Party Status;                                   Other XD Numbers:




   PARTY INFORMATION
   Party Number:                                   Participant Id:
   Name:                                           PartyTyµe:
   Al<A Type:                                      AKA:
   DOB:.                                           Date of Oea'th:
   DI.Number:                                      Misr.ellaneous:
   Party Status:                                   Other m Numbers:




   PARTY INFORMATION
   Party Number:                                   Participant Id:
   Name:                                           Party Type:
   AKA Type;                                       AKA:
   008:                                            Date of Death:
   DI.Number:                                      Miscellaneous:
   Party Status:                                   Other ID Numbers:




   PARTY INFORMATION
   Party Number:                                   r>artidp•~nt     ld;
   N<Jme:                                          Pl:irty Tyjle:
   Al<A Type:                                      Al~:
   DOG:                                            Pate of Death:
   DI.Number:                                      Miscellaneous:
   Party Status:                                   Other lD Numbers:




   AUNG DATE: 12/26/1996 CASE NUMBER: L-012103-96 CASE illLE: BANK OF NEW
   YORK v. EDWARD KOMITO
   CASE INFORMATION
   Case Title:                           BANK OF NEW YORK v. EDWARD KOMITO
   Filing State:          NEW JERSEY              Filing County:          BERGEN
   Filing Date:           12/26/1996               Division:
   Case Number:           L-012103-96              Cas\} Number DC;           002-L-012103-96
                                                   Case Subdivision OC:
   Case Type/Subtype:     CIVIL CONTRACT
   Key Nature of Suit:    Contracts                Key Nature of Suit Code:   130




                                              36
Individual
   Case Report  I KOMJTO, EDWARD
           5:19-cv-04679-JLS     I 09125119 02:54
                               Document           PM I10/07/19
                                            3 Filed   Reference: NIA
                                                                  Page 115 of 124


   Court:
                                SUPERIOR COURT

   Jury Demand:
                                                            Claim/Demand Am.ount:        $64,211.00
   Disposition:
                               DISMISSED                    Dlspositioll Date:
   Judge or Authorh:er.                                                                  08/27/1997


   Case Status:                CLOSED




  DISCLAIMER: This Data is provided for informational purposes only and it is not the official record. For
  copies of official record (of an incarceration, conviction or court filing record) contact the agency or court. In
  addition to any obligations under your Subscriber Agreement, your use of this data may be governed by the
  Supplier Additional Terms (see Footer).

  PARTY INFORMATION
  Party Number:
                                                           Participant ld:
  Name:
                                                           Party Type:
  AKA Type:
                                                           AKA:
  DOB:
                                                           Date of Death:
  DLNumber:
                                                           Miscellaneous:
  Party Status:
                                                           Other lD Numbefs:




 ATTORNEY INFORMATION
 Attorney:
                             SHAUIAN CAMMARA              Attorney Status:
 lfole:
                                                          Bar Number:
 !=ax:
 Email:

 Firm Name:
 Finn Status:


 PARTY INFORMATION
 Party Number:
                                                          Participant Id:
 Name:
                                                          Party Type:
 AKA Type:
                                                         Al<A:
 DOB:
                                                         Date of Death:
DlNumber:
                                                         Miscellaneous:
Party Status:
                                                         Other ID Numbers:




FIUNG DATE: 02/16/1994 CASE NUMBER: SC-000916-94 CASE mLE: Callahan Lawyers
Service v. Edward Komito
CASE INFORMATION
CaseriUe:
Filing State:                          Callahan Lawyers Service v. Edward Komito
                         NEW JERSEY             Filing County:             BERGEN
Filing Date:
                         02/16/1994             Division:




                                                    37
IndividualCase    I KOMITO, EDWARD I 09125119
           Report5:19-cv-04679-JLS    Document         I Reference:
                                              02:543PMFiled         NIA Page 116 of 124
                                                             10/07/19

   C;1sa Number:                SC-000916-94                Case Number DC:              002-SC-000916-94
                                                            Case Subdivision DC:
   Case Type/Subtype:           Civil Contract
   Key Nature of Suit:          Contracts                    Key Nature of Suit Cod*:     130



   Court:                       SUPERIOR COURT

   Jury Demand:                                              Claim/Demand Amount:         $45.00


   Judge or Authorizer.


    Case Status:                Judgment Entered




    DISCLAIMER: This Data is provided for informational purposes only and it is not the official record. For
    copies of official record (of an incarceration, conviction or court filing record) contact the agency or court. In
    addition to any obligations under your Subscriber Agreement, your use of this data may be governed by the
    Supplier Additional Terms (see Footer).

    PARTY INFORMATION
    Party Number:                                             Participant Id:
    Name:                                                     Party Type:
    Al<AType:                                                 AKA:
     003:                                                     Date of Death:

     OLNumber:                                                Miscellaneous:

     Patty Status:                                            Other 10 Numbers:




     ATTORNEY INFORMATION
     Attorney:                                                Attorney Status:
     Role:                                                     Bar Number:

     Fax:
     Email:

     Finn Name:                   Monaghan And Monaghan
     Firm Status:


     PARTY INFORMATION
     Party Number:                                               Pnrticipant Xd:
     Name:                                                       Pnrtyiype:
      Al(AType:                                                  AICA:
      DOB:                                                       Date of Death:

      DlNumber:                                                  Miscellaneous:
      Party Status:                                              Other ID Numbers:




      FILING DATE: 07/24/1992 CASE NUMBER: SC-065332-92 CASE illLE: Paramus Honda v.
      Edward Komito




                                                            38
       Case
Individual Report I KOMITO, EDWARD Document
             5:19-cv-04679-JLS     I 09125119 02:54
                                                 3 PM  I Reference:
                                                    Filed  10/07/19 NIA Page 117 of 124


   CASE INFORMATION
   Case Title:
                                                   Paramus Honda v. Edward Komito
   Filing State:               NEW JERSEY                    Filing County:               BERGEN
   Filing Date:                07/24/1992                    Division:
   Case Number:                SC-065332-92                  Case Nt1mber DC:             002-SC-065332-92
                                                             Case Subdivision DC:
   Case Type/Subtype:          Civil Contract
   Key Nature of Suit:         Contracts                     l{ey Naturn of Sult Code:    130


   Court:                      SUPERIOR COURT

   Jury Demand:                                             Claim/Demand Amount:          $1,000.00

   Judge or Authcll'izer:




   DISCLAIMER: This Data is provided for informational purposes only and it is not the official record. For
  copies of official record (of an incarceration, conviction or court filing record) contact the agency or court. In
  addition to any obligations under your Subscriber Agreement, your use of this data may be governed by the
  Supplier Additional Terms (see Footer).


  PARTY INFORMATION
  Pm'ty Number:                                             Participant Id:
  Name:                                                     Party Typo:
  AIU\ Type:                                                Al<A;
  DOB:
                                                            Date of Death:
  DI.Number:                                                Miscel!aneous:
  !'arty Status:                                            Other ID Numbers:




  ATTORNEY INFORMATION
  Attorney:                   Paramus Honda                f.\ttomey Status:             Pro Se
  Role:
                                                           Bar Number:
  Fax:
  !:mail:


  Finn Name:
  Firm Status:


  PARTY INFORMATION
 Party Number:
                                                           Participant Xd:
 Name:
                                                           Party Type:
 AKA Type:
                                                           Al<A;
 DOB:
                                                           Date of Death:
 Dl Number;
                                                           Miscellaneo\1s:
 Party Status:
                                                           Other ID Numbers:




                                                      39
  Individual Report I KOMITO, EDWARD
    Case 5:19-cv-04679-JLS           I 09125119302:54
                                  Document         Filed I Reference: NIA
                                                      PM 10/07/19     Page 118 of 124




    )~~t~~t~,~~:~!ff~~§.~;f..~/: ;:·_: : \ .
      ELK CAPITAL ADVISORS LLC
      Corporation Address:
                                               1326 DOE TRAIL ROAD ALLENTOWN, PA 18104
      t-iling Date:
                                               02/12/2016              Origloal Filing Date:
      filing State:
                                                                       Original Filing
     Original Filing Number:                                           Cou1rty:
                                                                       Filing Number:

     Corporation Number:
                                           6358751                     Status Date:
     Duration:
                                                                       Duration Date:
     Status:
                                           ACTIVE
     Dunsm:                                                           D<1te Effective:     10/13/2017
                                           07-860-6520
                                                                      Filing Offke Duns    36-195-5891
    Corpor.at!on l'ype:                                               lD:
    Business Type:                                                    LLC Business Type:
                                          Ficrmous NAMES              Corporation Class:
    State Tal(/Federal KO:
    Notes:


    Narne:
                                                                     Status:
   Cam:ellatlon Date:
                                                                     Renewal Date:
   Creation Date:


   Office Where Filed:
                                         SECRETARY OF STATE/CORPORATIONS DIVISION
                                         203 NORTH OFFICE BLDG HARRISBURG, PA 17120
   Entity Name:
  Entity Filing Number:
                                                                     Entity Filing Date:
                                                                     Entity Jurisdktion
                                                                    State:
  OFFICERS AND REGISTERED AGENTS

  Nam~:
                                        EDWARD KOMITO
  Title:
                                        OWNER
  Address:



                                       1336 DOE TRAIL ROAD ALLENTOWN, PA 18104
 Principal Office Location:


 Registered Agent:
 Address:


Authorized Capital:
                                                                  Actual Amount
Paid on Credit Amount:                                            Invested:


Stock Par Value Xndicator:
Stock Issued:                                                     Stock Par Va!ua:
                                                                  Stock Authorized
                                                                  Shares Qty:



                                                            40
Individual
     CaseReport j KOMITO, EDWARDDocument
           5:19-cv-04679-JLS     j 09125119 02:54 PM I Reference:
                                             3 Filed   10/07/19NIAPage 119 of 124

    Stodc Dollar V<ilue:
                                                                                Stock Type:
    Sfock Class:
                                                                                \toting Rights:
    Convertible:


    Ta:t ID:
    Franchise Amount:
                                                                               franchise Paid Date:
    Franchise Stllltus:

   Tax Factor;
                                                                               rax Paid Amo1mt:
   Total Ta)( Capital:
                                                                               Tax Balance:
   Annual ~eport Filed Date:


   Effective Date:                      02/12/2016
   History Code:
                                         MISCELLANEOUS                         Oesc:riµtion:          APPLICATION FOR
                                                                                                      REGISTRATION OF
                                                                                                      FICTITIOUS NAME

 .;&~,~&:s.t~~~it%:§1:'!2i~~ci!'tt~1l§t~i:J:+. :Ni~:1;,;;g.:'''.f .::.}(·,2·
577 EDER AVE WYCKOFF, NJ 07481-1145
  DEED TRANSFER - BERGEN County 07/28/2005
  Situs Address:          577 EDER AVE                                  Mailing Address:
                                                                                                        105 BIRCH RD
                                     WYCKOFF, NJ 07481-
                                                                                                        FRANKLIN LAKES, NJ
                                     1145
  Owner:                                                                                                07417-2701
                                     PRESTIGE DEVELOPERS                Co-Owner Name:
                                     INC
  Owner Rights:
                                                                       Owner Relationship:             CORPORATION
  Absentee Owner:
                                                                       Corporate Owner.                YES
                                                                       Partial Interest:
  Additional Owner l:               PRESTIGE DEVELOPERS                Additional Owner 2;
                                    INC
 Owner l Relationship:
                                                                       Owner 2 f~elatfonshlp:
 Ownership 1 Rights:
                                    CORPORATION                        Ownership 2 Rights:
 Property Type:
                                    SINGLE FAMILY                      land Use;
                                                                                                       SINGLE FAMILY
                                    RESIDENCE-
                                                                                                       RESIDENCE
                                    TOWNHOUSE
 Building Square Feet:
                                                                       APN Sequence Number:            001
 Unformatted APN:
                                    7000400000000004                   l'ormattecl APN:
 Original APN:                                                                                         70-00400-0000-00004
                                    7000400000000004                  Formatted APN • IIUS:
 F!PS Code:                         BERGEN                            FIPS State Cocje:
 County:                                                                                               NEW JERSEY
                                    BERGEN                            State:
 Transaction Date:
                                   07/28/2005                         Seller Name:
                                                                                                       KOMITO EDWARD
 Recording Date:                                                                                       LAWRENCE
                                   07/29/2005                         Sale Price:
 Document Number:                                                                                     $789,000.00
                                                                      Type of Transaction:
Book/Page:                                                                                            CONSTRUCTION LOft.N
                                   8856/150                           Deed Type:
                                                                                                      GRANT DEED
Mortgage Amount:                   $1,285, 750.00                     Mortgage Type:
Mortgage Term:
                                                                      Mortgage D~d Type:              MORTGAGE DEED
Mortgage Date:                     07/28/2005                        Mortgage Due Date:
Mortgage Assumption
                                                                     Intel'est Rate:                  FIXED
Amount:
2nd Mortgage Amount:
                                                                     .2nd Mortgage Ty1>e:




                                                                41
      Case
Individual        I KOMITO, EDWARDDocument
             5:19-cv-04679-JLS
           Report                  I 09125119 02:54 PM I Reference:
                                                3 Filed   10/07/19NIAPage 120 of 124

   2nd Mortgage Deed Type:
   lender Name:                COLUMBIA BK               Lender Addres~;               FAIR LAWN, NJ 07411)
   Construction Type:          RESALE                    ~1 m·d1a!i:e   Payir11omt:    MORTGAGE
   Til:le C:omp•imy:                                     Seller (:11r:ryb~>dc
   Private Party lender:                                 For.edosure Sale:
   Construction Loan:         YES                        Refimmc:e l.oan:
   !nterfamily 'Transactkm:                              Equity Loan:
   Multiple Parcel Sale:                                 Number of Parcels:
   DEED TRANSFER - BERGEN County 08/22/2003
   Situs Address:        577 EDER AVE                    Mailing Address:              577 EDER AVE
                              WYCKOFF, NJ 07481-                                       WYCKOFF, NJ 07481··
                              1145                                                     1145
   Owner:                     KOMITO EDWARD              Co-Owner Nome:
   Owner Rights:                                         Owner Relationship;
   Additional Owner 1:        KOMITO EDWARD              Additional Owner 2:
   Ownar 1 Relationship:                                 Owner 2 Relationship:
  Ownership 1 Rights:                                    Ownership 2 Rights:
   Pro1>erty Type:            SINGLE FAMILY              Land Use:                    SINGLE FAMILY
                              RESIDENCE -                                             RESIDENCE
                              TOWNHOUSE
   Building Square Feet;                                 APN Seqmme<! Number:         001
   Unformatted APN:           7000400000000004           Formatted APN:               00400-0000-00004
  Original APN:               7000400000000004           Formatted APN - IRIS:
  FIPS Code:                  BERGEN                     FiPS State Cade:             NEW JERSEY
  County:                     BERGEN                    Stllte:
  Transactil)n Date:          08/22/2003                Selfor Name:
  Recording Date:             09/30/2003                Sale Price:
  Document Number:                                      Type of Transaction:          REFINANCE
  Bool</Page:                 12934/257                 Deed Type:                    DEED OF TRUST

  Mortgage Amount:            $340,000.00               Mortgage Type:                CONVENTIONAL
  Mortgage Term:                                        Mortgage Deed Type:           MORTGAGE DEED
  Mortgage Date:              08/22/2003                Mortgage Due Date:
  1Vlort9a9e Assumption                                 !nierest Rate:                ADJUSTABLE
  Amount:
  2nd Mortgage Amount;                                  Znd Mortgage Type:
  2nd Mortgage Deed Type:
  Lendel' Name:               MERRILL LYNCH CREDIT      Lander Address:
                              CORP
  Construction Type:                                    Purchase P<1yrmmt:
  "fitle Company:                                       Seller C;mybacl<;
  Private Party lender;                                 Foredosure Sil!e:
  Constrnctlon loan:                                    Refinan('e l.oan:             LOAN TO VALUE IS LESS
                                                                                      THAN 50%
  lnterl=amlly Transaction:                             Equity Loan:
  lVl ultiple Parcel Sale:                              Nmnber of Parcels:
351 ANDERSON ST HACKENSACK, NJ 07601-2829
  DEED TRANSFER - BERGEN County 03/26/1991
  Situs J.\ddress:      351 ANDERSON ST                 Mailing Address:              351 ANDERSON ST
                              HACKENSACK, NJ                                          HACKENSACK. NJ
                              07601-2829                                              07601-2829
  Owner:                      KOMITO EDWARD L           Co--Owner Name:
  Owner Rights:                                         Owner Relationship:



                                                   42
    Case Report
Individual      I KOM!TO, EDWARD
           5:19-cv-04679-JLS     I 09125119 02:54
                               Document           PM I10/07/19
                                            3 Filed   Reference: NIA
                                                                  Page 121 of 124

    Property Type:
                               SINGLE FAMILY              Land Use:
                               RESIDENCE -
                               TOWNHOUSE
   Building Square Fe~t:
                                                         APN Sequence Number:      001
   Unformatted APN:            2300448000000042          Formatted APN:
   Original APN:
                                                         Formatted APN - !IUS:
   FlPS Code:                  BERGEN                    FlPS State Code:          NEW JERSEY
   County:                     BERGEN                    State:
   Transaction Date:           03/26/1991                Seller Name:             GAYESKI FRANKS &
                                                                                  COURTENAYE
   Recording Date:             04/01/1991                Sale Price:              $295,000.00
   Document Number.
                                                         Type of Transaction:     RESALE
   Book/Page:                  7432/751                  Deed Type:               GRANT DEED
  Mortgage Amount:             $190,000.00               Mortgage Type:
  Mortgage Term:                                                                  PRIVATE PARTY LENDER
                                                         Mortgage Deed Type:
  Mortgage Date:
                                                         Mortgage Due Date:
  Mortgage Assumption                                    Interest Rate:
  Amount:
  2nd Mortgage Amount:                                  2nd Mortgage Type:
  2nd Mortgage Deed Type:
  lender Name:
                                                        Lender Address:
  Construction Type:          RESALE                    Purchase Payment:         MORTGAGE
  Title Company:
                                                        Seller Carrybadc
  Private Party Lender:       YES                       Foreclosure Sale:
  Construction Loan:
                                                        Refina1,ce loan:
  lnterFamily Transaction:                              Equity loan:
  Multiple Parcel Sale:
                                                        Number of Pari:els:
 Property Owtlers of Subject~.s Mldr,esses
1326 DOE TRAIL RD ALLENTOWN, PA 18104 LEHIGH COUNTY
  DEED TRANSFER - LEHIGH County
  Situs Address:
                         ALLENTOWN, PA          Mailing Address:
                                                                                 1326 DOE TRAIL RD
                         18104
                                                                                 ALLENTOWN, PA 18104-
 Owner:                                                                          2053
                             SILVERMAN JACK WAND Co-Owner Name:
                             WIFE
 Owner Rights:
                             HUSBAND/WIFE        Owner Relationship:
 Property ·rype:
                             SINGLE FAMILY       Land Use:
                             RESIDENCE -
                             TOWNHOUSE
 Building Square Feet:
                                                       APN Sequence Number:      000
 Unformatted APN:
                                                       Formatted APN:
 Original APN:
                                                       Formatted APN • IRIS:
 FIPS Code:                  LEHIGH                    FIPS State Code:          PENNSYLVANIA
 County:                     LEHIGH                    State:
 Transaction Date:
                                                       Seller Name:
 Recording Date:             02/27/1996                Safe Price:
 Document Number:
                                                       Type of Transaction:      REFINANCE
 Book/Page:                  2009/1143                 Deed Type:
                                                                                 DEED OF TRUST
Mortgage "'.-mount:          $36,165.00                Mortgage Type:
Mortgage Tenn:                                                                   CONVENTIONAL
                                                       Mortgage Deed Type:
Mortgage Date:
                                                       Mortgage Due Date:



                                                  43
   Case Report
Individual 5:19-cv-04679-JLS   Document
                I KOMITO, EDWARD            3 Filed
                                 I 09125119 02:54 PM I10/07/19     Page 122 of 124
                                                       Reference: NIA
                                                                                                                     ~ \.   .-
      Mortgage Assumption
                                                           Interest Rate:
      Amount:
      2nd Mortgage Amount:                                 2nd Mortgage Type:
      2nd Mortgage Deed Type:
      lender Name:                PNC BK                   lender Address:                PITTSBURGH, PA 15222
      Construction Type:                                   Purchase Payment:
      Title Company:                                       Seller Carryback:
      Private Party Lender:                                Foreclosure Sale:
      Construction Loan:                                   Refinance loan:             YES
      InterFamily Transaction:                             Equity Loan:
      Multiple Parcel Sale:                                Number of Parcels:
  .     '             ,-

 .. Un.cl.aimed Assets·
        Owner Name:              KOMITO EDWARD
        last !Cnown Address:     170 E RIDGEWOOD AVE RIDGEWOOD, NJ

       Asset Holder:                                  Asset Number:             3943691
       Asset Type:                                    Reported Dato:
       Asset Value:                                   Number of Shares:
  Repo~.se·ciJbric~) IA.tith"·iici matches

  Death Records, Canadian White Pages, Driver's Licenses, Marriage Records, Divorce Records, Marijuana
  Related Business Records, Military Records, Political Donors, Voter Registrations, Licensed Drivers at Subject's
  Addresses, Global Sanctions, World-Check Profiles, OFAC Infractions, Possible Real-Time Incarceration &
  Arrest Records, Arrest Records, Executive Affiliations, Significant Shareholders, UCC Filings, Waterfront
  Residency. Real Property Pre-Foreclosure Records, Real-Time Vehicles, Vehicle Registered at Subject's
  Addresses, Vehicles Registered to Subject, Motor Vehicle Service & Warranty Records, Watercraft, FAA
  Aircraft Registrations, NPI Records, Healthcare Licenses, Healthcare Sanctions, Excluded Parties List System




                                                     44
Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 123 of 124




                      Exhibit
                       ''D''
                       Case 5:19-cv-04679-JLS Document 3 Filed 10/07/19 Page 124 of 124
         B18W (Form 18W) (08107)
                                              UNITED STATES BANKRUPTCY COURT


         District of New Jersey
         MLK Jr Federal Building
         50 Walnut Street
         Newark, NJ 07102

                                                Case No.: 04-43720-MS
                                                Chapter: 13
                                                Judge: Morris Stem

         In Re: Debtor(s) (name(s) used by the debtor(s) in the la'!lt 8 years, including married, maiden, trade, and address):
            Edward Komito
            577 Eder Ave.
            Wyckoff, NJ 07481
         Social Security No.:
            xxx-xx-1789
         Employer's Tax J[.D. No.:




                                   DISCHARGE OF DEBTOR AFTER COMPLETION
                                            OF CHAPTER 13 PLAN

         It appearing that the debfor is entitled to a discharge,
         IT IS ORDERED:

         The debtor is granted a discharge under section 1328(a) of title 11, United States Code, (the Bankruptcy Code).




                                                                     BY THE COURT

         Dated: December 2, 2008                                      Norris Stem
                                                                      United States Bankrnptcy Judge



                            SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




031253
